               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                      BROWNSVILLE DIVISION

JOHN ALLEN RUBIO,                  §
        Petitioner,                §
                                   § CIVIL NO. 1-18-CV-00088
v.                                 § *DEATH PENALTY CASE*
                                   §
LORIE DAVIS,                       §
Director, Texas Department of      §
Criminal Justice, Correctional     §
Institutions Division,             §
            Respondent.            §


       RESPONDENT’S MOTION FOR SUMMARY JUDGMENT
                 WITH BRIEF IN SUPPORT

KEN PAXTON                                       EDWARD L. MARSHALL
Attorney General of Texas                 Chief, Criminal Appeals Division

JEFFREY C. MATEER                              *GARRETT GREENE
First Assistant Attorney General               Assistant Attorney General
                                                Criminal Appeals Division
MARK PENLEY
Deputy Attorney General                   P.O. Box 12548, Capitol Station
For Criminal Justice                            Austin, Texas 78711–2548
                                                           (512) 936–1400

*Counsel of Record
                      ______________________________

                     ATTORNEYS FOR RESPONDENT
                      ______________________________
                                            TABLE OF CONTENTS


                                                                                                                     Page
RUBIO’S ALLEGATIONS .............................................................................................. 1

STATEMENT OF THE CASE ........................................................................................ 2

STATEMENT OF FACTS ............................................................................................... 4

I.       Facts Relating to Guilt/Innocence ................................................................... 4

II.      Facts Relating to Punishment .......................................................................... 7

         A. The State’s future dangerousness evidence ............................................. 7

              1. The brutal nature of the crime ............................................................... 7

              2. Evidence showing the Murders were calculated and
                 that Rubio knew his conduct was wrong………………………………...11

              3. Rubio's lack of Remorse………………………………………………………13

              4. Prior Criminal Record…………………………………………………….....14

              5. Uncharged Criminal Conduct………………………………………………15

              6. Disruptive and dangerous behavior while incarcerated, and
                 the potential for such behavior…………………………………………….15

         B. The defense's case in Mitigation………………………………………………20

ARGUMENT ................................................................................................................... 27

I.       Rubio Fails to Excuse the Default of any Unexhausted Claim and his
         Newly Presented Evidence Cannot be Considered………………………….31

II.      Rubio's Claim That Trial Counsel Were Ineffective for Failing to
         Include a Mental Health Expert as Part of the Defense
         Team is Procedurally Defaulted and Unsupported by the
         Record. …………..…….………………………………………………………………..34



                                                                i
       A. The IATC Standard ...................................................................................... 36

       B. This claim and supporting affidavits are barred from consideration
           on federal habeas review............................................................................ 38

       C. Trial counsel adequately investigated, developed, and presented,
          evidence of trauma, impaired neurocognitive functioning, and
          psychiatric issues ......................................................................................... 39

                1. Testimony concerning trauma was presented
                   at Trial………………………………………………………………………..41

                    a. Competency Proceedings…………………………………………….42

                    b. Guilt/Innocence…………………………………………………………44

                    c. Punishment………………………………………………………………45

                2. Trial Counsel Investigated Impaired neurocognitive
                   functioning…………………………………………………………………..47

                3. Psychiatric Issues………………………………………………………….53

                   a. Competency Proceedings…………………………………………….54

                   b. Guilt/Innocence…………………………………………………………54

                   c. Punishment……………………………………………………………...55

       D. Even assuming trial counsel were deficient on this point, Rubio is
          unable to prove prejudice given the overwhelming evidence of his
          guilt, along with all the aggravating evidence before jury……………59

III.      The CCA Reasonably Rejected Rubio's Claim that Trial counsel were
          Ineffective for failing to Investigate FASD and this new Evidence in
          Support is Barred by Pinholster…………………………………. …………...61

          A. The newly presented affidavits are barred by Pinholster…………62

          B. The CCA reasonably rejected this claim………………………………..63

              1.Trial Counsel were not deficient……………………………………….68



                                                            ii
        2. Any alleged deficiency was not prejudicial even when
        considering  Rubio   newly  presented Pinholster  barred
        evidence…………………………………………………………………………..73

IV.   Rubio's Claim that Trial Counsel Were Ineffective for Failing to
      Prepare for and Investigate Rubio's Insanity Defense is Unexhausted
      and Procedurally Defaulted, and Refuted by the Record,
      ………………………………………..…………………………………………………82

      A. This claim and supporting evidence are barred from consideration
      on federal habeas review…………………………………………………..…….83

      B. Trial counsel adequately investigated and presented Rubio's
      insanity defense, and even assuming they were deficient on this point,
      Rubio is unable to prove prejudice………………………………..………….84

           1. Relevant Facts……………………………………………………………84

                 a. Testimony of Dr. Valverde and Dr. Morris………………84

                 b. Testimony of Dr. Welner………………………………………88

           2. Rubio has not shown trial counsel were Constitutionally
           ineffective for failing to prepare Dr. Valverde and Dr. Morris or
           that he was prejudiced by such…………………………………………91

           3. Trial Counsel investigated Rubio's TDCJ Records……………101

V.    Rubio Fails to Show Dr. Welner's Testimony was False …….. ...……111

      A. This claim and supporting evidence are barred from consideration
      on federal habeas review……………………………………………………....112

      B. Even still, Rubio's Napue claim fails on the merits because he fails
      to show falsity knowledge and materiality……………………………….113

VI.   Rubio's Claim That the Prosecution Engaged in Misconduct by
      Repeatedly Interfering With his Ability to Present a Defense is
      Unexhausted and Procedurally Defaulted, and Also Refuted by the
      Record……………………………………………………………………………….118

      A. This claim and supporting evidence are barred from consideration
      on federal habeas review………………………………………………………118



                                     iii
        B. Rubio fails to show that any alleged misconduct rendered
        his trial fundamentally unfair ……………………………………………….120

             1. Rubio provides no proof that his attorney were "blacklisted"
             …………….…………………………………………………………………..121

             2. Rubio provides no evidence the DA's office prevented the
             defense team from being funded ……………...……………………124

             3. Rubio provides no proof of harm from Padilla's employment
             with      the      Cameron       County      DA's      Office
             ……………..…………………………………………………………………..125

             4. Rubio shows no harm stemming from the use of subpoenas by
             the State ……………..……………………………………………………..126

             5. Rubio has not shown the state violated the trial court's gag
             order or that it harmed him …………….……………………………128

VII.         Rubio fails to show he was selectively prosecuted.
             …………………………………………………………………………………132

        A. This claim is barred from consideration on federal habeas
             review………………………………………………………………………..132

        B. Rubio fails to show he was selectively prosecuted. The State sought
             the death penalty for Rubio because of the brutality of his crime,
             not on the sole basis of a survey, or because he was indigent.
             …………………………..……………………………………………………..137

VIII.        Rubio Fails to Show That the Testimony of A.P Merillat in his
             Case was False or that the State Suppressed Such Evidence, and
             That it was Material to the Outcome of his Trial. Also, Because
             of This, he Cannot Show Trial Counsel Were Ineffective for not
             Challenging Merillat's Testimony……………………………………144

        A. These claims and any supporting affidavits are barred from federal
              habeas review……………………………………………………………..145

        B. Rubio fails to show the State suppressed favorable, material
             evidence, or knowingly presented materially false or misleading
             testimony…………………………………………………………………...147

                   1. Testimony of A.P. Merillat in Rubio's trial……………147

                                       iv
                               2. Brady and Napue case law…………………………………151

                               3. Rubio's Napue claim fails because he has not shown
                               falsity or materiality (Claim 8), (Claim 10)……………….152

                               4. Rubio's Brady claim fails because he cannot show
                               suppression or materiality (Claim 9)………………………159

CONCLUSION ............................................................................................................. 164

CERTIFICATE OF SERVICE ................................................................................... 166




                                                              v
                  MOTION FOR SUMMARY JUDGMENT

      Petitioner John Allen Rubio was convicted and sentenced to death for

the murders of Julissa Quesada, Mary Jane Rubio, and John E. Rubio—all

children under the age of six. Rubio now challenges his presumptively valid

capital murder conviction and death sentence by filing a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Respondent denies all of Rubio’s

assertions of fact except those supported by the record or admitted herein.

Further, some of Rubio’s claims are procedurally barred because they were not

properly raised in state court, and he has failed to show that any of his claims

have merit, or that he is entitled to further factual development. The Director

respectfully requests that Rubio’s petition be denied with prejudice and that

he be denied a certificate of appealability.

                          RUBIO’S ALLEGATIONS

      The Director understands Rubio to assert the following claims for relief:

      1.    His trial counsel were ineffective for failing to include a person
            with qualifying mental health expertise as a member of the
            defense team.

      2.    His trial counsel were ineffective for failing to investigate evidence
            about the existence and effects of prenatal exposure to intoxicants.

      3.    His trial counsel were ineffective for failing to investigate and
            prepare for his guilt/innocence phase defense.



                                        1
         4.    His due process rights were violated when the State engaged in an
               ongoing pattern of misconduct.

         5.    His equal protection rights were violated when the State
               selectively prosecuted him because of his indigent status and
               based on a public survey.

         6.    The State violated Napue 1 when it elicited false testimony from
               Dr. Welner.

         7.    His trial counsel were ineffective for failing to investigate and use
               evidence related to Rubio’s mental health during his prior
               incarceration.

         8.    The State violated Napue when it elicited false testimony from A.P.
               Merillat.

         9.    The State violated Brady 2 when it failed to disclose the false
               testimony of A.P. Merillat in Velez. 3

         10.   His trial counsel were ineffective for failing to challenge the false
               testimony of Merillat during the punishment phase.

Amended Petition for Writ of Habeas Corpus (Pet.) at 1–176, ECF No. 24.

                           STATEMENT OF THE CASE

         Rubio was first convicted and sentenced to death in 2003, but the Texas

Court of Criminal Appeals (CCA) reversed the conviction, holding that the trial

court erred during the guilt/innocence phase of trial by admitting the out-of-

court statements of Rubio’s common law-wife and accomplice, Angela


1   360 U.S. 264 (1959).

2   373 U.S. 83 (1963).

3 Velez v. State, No. AP-76,051, 2012 WL 2130890 (Tex. Crim. App. Jun. 13, 2012)
(not designated for publication).
                                          2
Camacho. See Rubio v. State, 241 S.W.3d 1, 11 (Tex. Crim. App. 2007). After

being retried in July 2010, Rubio was again convicted and sentenced to death

for capital murder in a judgment entered on August 2, 2010. CR 4 2382–92. Id.

The CCA affirmed Rubio’s conviction on direct appeal. Rubio v. State, No. AP-

76,383, 2012 WL 4833809, at *1 (Tex. Crim. App. Oct. 10, 2012) (not designated

for publication), cert. denied 571 U.S. 852 (2013). Rubio filed a state application

for writ of habeas corpus raising six claims for relief. SHCR at 2–125. 5 After

holding an evidentiary hearing, the trial court entered findings of fact and

conclusions of law recommending that relief be denied. SHRR 6 at 1–203; 2nd

Supp. SHCR 1–15. The CCA issued an order adopting some of the trial court’s

findings and conclusions, providing additional reasoning related to some of

Rubio’s claims, and denying habeas relief based on the adopted findings and

its own review. 7 Ex parte Rubio, 2018 WL 2329302, at *4. Additionally, the

CCA dismissed Rubio’s subsequent application as an abuse of the writ. Id. at


4 “CR” refers to the clerk’s record of pleadings and documents filed during Rubio’s
capital-murder trial in cause number 03-CR-457-B.

5 “SHCR” refers to the Clerk’s Record of Rubio’s habeas pleadings in cause WR-
65,784-02.

6“SHRR” refers to the state habeas reporter’s record and is preceded by the volume
number and followed by the relevant page number.

7The CCA rejected finding twenty-two and the first paragraph of finding fifty-four.
Ex parte Rubio, No. WR-65,784-02, 2018 WL 2329302, at *4 (Tex. Crim. App. May 23,
2018) (not designated for publication).

                                        3
4–5. Rubio then filed a suggestion for reconsideration with the CCA. ECF No.

17-1 at 1–5. Both the Director and Rubio agreed to a specified timeline where

Rubio would file a “shell petition” after the CCA’s disposition of the suggestion

for reconsideration, followed by an amended petition. Id. The Director agreed

that if Rubio abided by the agreed-upon timelines, the Director would expressly

waive her statute of limitations defense with respect to all claims appearing

in, and relating back to those appearing in Rubio’s shell petition. ECF No. 17-

1 at 1–4; Supp. App. 1–2. This petition follows.

                            STATEMENT OF FACTS

I.    Facts Relating to Guilt/Innocence

      On state habeas, the CCA provided the following summary of the facts

of Rubio’s capital crime:

             [Rubio]’s common[-]law wife and co-defendant, Angela
      Camacho, testified at his second trial that she had three children:
      Julissa Quesada, who was three years and one month old; John
      Rubio, who was one year and two months old; and Mary Jane
      Rubio, who was about two months old. [Rubio] was only the
      biological father of Mary Jane, but he acted as a father to all three
      children. In 2002, Child Protective Services (“CPS”) removed
      Julissa and John from the home. The couple was ordered to find
      suitable housing and take parenting classes, and [Rubio] was
      ordered to obtain employment and submit to periodic drug testing.
      The couple eventually complied. However, shortly after CPS
      returned the children, [Rubio] lost his job and resumed his abuse
      of spray paint and other substances. At one point when Camacho
      was pregnant with Mary Jane, [Rubio] asked her what she would
      do if he killed the children. She thought he was “playing.”



                                       4
      Camacho testified that they received a notice informing
them that Julissa’s food stamp benefits would be terminated
because of a problem with her social security number. On the day
before the offense, the family went to the hospital to get a copy of
Julissa’s records, but the hospital did not provide the records.
Their rent was due the next day and they did not have enough
money to pay it.

      Camacho stated that, in the early morning hours, [Rubio]
nailed the back door shut. He killed their pet hamsters with a
hammer and bleach. He began talking about the anti-Christ and
he told Camacho that he was one of the seven good men. He told
her that the children were possessed and that he was going to kill
them. He ordered her to go into the bathroom. She complied. He
then decapitated their two-month-old baby, Mary Jane, and
screamed for Camacho. Camacho came out of the bathroom and
saw that [Rubio] was trying to stab and decapitate Julissa, but the
child was screaming and struggling. [Rubio] told Camacho to hold
her legs. Camacho held her legs while [Rubio] stabbed and
decapitated her. [Rubio] then washed the girls’ bodies in the
kitchen sink and put them into trash bags. He put the girls’ heads
into a bucket.

       Camacho recalled that, when [Rubio] came out of the
kitchen, he told her to have sex with him, stating that he would
call his friends to come over and rape her and then he would kill
himself if she did not comply. They had sexual intercourse and took
a shower together. Baby John was asleep in his crib during these
events. When the baby woke up crying, Camacho went to the
bedroom to change his diaper. [Rubio] came into the room and told
her that John was possessed. She told [Rubio] “no,” and she picked
John up and held him. [Rubio] grabbed the baby from her, took
him into the kitchen, and stabbed and decapitated him. When
Camacho saw John’s decapitated body on the kitchen floor, she
asked [Rubio] to kill her. He tried unsuccessfully to break her neck,
then he placed John’s body onto a bed, and he put John’s head into
a plastic bag.

      The couple then walked to the store and bought milk. [Rubio]
told Camacho that they would go to prison forever. They discussed
plans to bury the children’s bodies and flee to Mexico. While they

                                 5
      were sitting in the apartment, [Rubio]’s brother and a friend
      arrived for a visit and saw the boy’s body on the bed. The visitors
      left the apartment screaming and then flagged down a passing
      police office to report the crime.

             When the investigating officer arrived at [Rubio] and
      Camacho’s home, [Rubio] admitted him into the apartment.
      [Rubio] gestured toward the back of the apartment. The officer
      testified that, as he moved toward the back of the apartment, he
      saw the headless body of a child, which he at first mistook to be a
      plastic doll. He asked, “What happened here?” [Rubio] then stood,
      held out his hands together towards the officer, and said, “arrest
      me.” Other officers arrived and eventually found the decapitated
      bodies of all three children. [Rubio] was taken to the police station,
      where he confessed to killing the three children, stating that he
      believed that the children were possessed by the spirit of his dead
      grandmother.

             In Camacho’s second statement to police, she told a different
      version of these events. In this statement, Camacho said that the
      reason that she and [Rubio] decided to kill the children was
      because of money problems and not because they believed that the
      children were possessed. She said that they decided that it was
      better for the children to die than for them to suffer. At [Rubio]’s
      second trial, Camacho admitted making this statement to police,
      but insisted that it was not true and that the officers tricked her
      by telling her that [Rubio] had changed his story. 8

Ex parte Rubio, 2018 WL 2329302, at *2.




8 This portion of Camacho’s testimony was disputed by Detective Samuel Lucio, one
of the detectives who took Camacho’s second statement. 64 RR 42. Instead, he
testified that Camacho changed her story in the second statement after being
confronted with statements “obtained from other witnesses” about the financial
problems of Rubio and herself. 64 RR 134–35.
                                        6
II.   Facts Relating to Punishment

      A.    The State’s future dangerousness evidence

            1.    The brutal nature of the crime

      As an initial matter, the jury was presented with significant evidence at

both the guilt/innocence and punishment phases of trial demonstrating that

Rubio is a future danger. See 10 CR 2360 (jury charge indicating that in

determining answers to the Special Issues the jury “shall consider evidence

submitted to you in this whole trial,” including the guilt/innocence phase). Not

only did the jury hear extensively about the brutality of the crime—which

involved Rubio killing and decapitating his three young children, but they also

had Rubio’s own words from statements to police wherein he remorselessly

relayed vivid details of the murders. SX 258, 262A; 64 RR 10–11, 64. In one of

these statements, Rubio recalls struggling to cut the head off of two-month-old

Mary Jane with a regular kitchen knife. He describes looking for a different

knife, but when he is unable to find one, he resorts to ripping her head off. See

SX 258 (“I then ripped her head off with my hands. It was very hard, but I

managed to pull her head from her body.”).

      Indeed, the jury heard that, and more, from Rubio himself. According to

his statement, on the night of the murders Rubio was in his apartment along

with his common law wife, Angela Camacho, and his three children, Julissa,

John, and Mary Jane. Rubio decided that his children were acting weird. SX

                                       7
262A at 54. He began choking Julissa, and thought he had killed her, but after

a few moments Julissa suddenly took a deep breath. He then told Camacho,

“Hold her down while I choke her again,” which she did. SX 262A at 66–67. He

tried choking Julissa again, but “she didn’t want to die.” So, he directed

Camacho to bring him a knife. Camacho brought Rubio a knife, and he stabbed

Julissa five to six times in the chest. According to Rubio, Julissa still would not

die. Id. at 67–70. So, he moved the still struggling little girl to the floor and

turned her around onto her stomach. He then began “chopping” her neck from

the back, finally decapitating her after five to ten minutes. 9 Camacho assisted

Rubio in holding Julissa down. Id. at 70–71. 10

      Rubio then told Camacho that Mary Jane was next. He began to choke

her but, again, he was unsuccessful in utilizing that method to kill her. So, he

decapitated her as well, describing Mary Jane’s murder as “easier” than

Julissa’s Id. at 74–76. He put the two bodies in trash bags and the heads in

separate bags. Id. at 78. After that, according to Rubio, baby John began

looking at him “real mean,” so “I did the same thing, choked, stabbed him in



9According to Camacho’s testimony, Julissa was conscious and screaming as Rubio
cut off her head. 63 RR 148.

10 Rubio gave a written statement to police on March 11, two days prior to his
videotaped confession. According to the written statement, Julissa screamed “You are
killing me, you are killing me,” and “mom, please tell dad to stop.” SX 258. Camacho
testified that Julissa pleaded “Papi, stop, don’t hurt me.” 63 RR 189.

                                         8
the chest, I think, and cut his head off.” Id. at 82–84. Baby John’s head was

then placed in a bucket, while his body was laid on a bed in anticipation of

placing it in a trash bag as Rubio had done with the others. After that, Rubio

watched some television, took a shower with his wife, and the two engaged in

sexual intercourse. 11 Id. at 79–81, 86–87.

      Marguerite Dewitt, the forensic pathologist who performed the autopsies

on the three victims, detailed the vast suffering the children underwent at the

hands of Rubio. She testified that one-year-old John E. Rubio had multiple

“sharp force” injuries to the chest, consisting of “almost an unaccountable”

number of a combination of stabs and cuts. 65 RR 29. In addition to this, John

E. Rubio had eleven cut or stab wounds to the right neck, an incised wound to

the right side of the scalp, two cut or stab wounds below and lateral to the left

eye, two cuts and two punctures of the left side of the scalp, and multiple

puncture wounds of the left side of the face and on the left side of the neck

below the ear. Id. at 31. Beyond that, he had twenty-eight stab or cut wounds

involving the neck, scalp, eye, and cheek. Id. at 43. Also, bruising indicated

that John E. Rubio would have been alive—whether conscious or




11 Camacho’s testimony differs somewhat from Rubio’s statement; according to her,
Mary Jane was killed first, then Julissa, then John. She also testified that the shower
and sex occurred subsequent to the deaths of Mary Jane and Julissa, but before Rubio
beheaded John. She also mentions that after the murders the two of them took a walk
to a supermarket to buy milk. 63 RR 146–63
                                          9
unconscious—when at least some of the trauma was occurring. Id. at 46.

Dewitt testified to an irregularity in the wound near the torso side of the child’s

decapitation, indicating that it took more than one cut to complete the

decapitation. Id. at 40. She explained that the decapitation would be very

difficult to accomplish, given the skin, muscle, fat tissue, bone, and nerves one

has to cut through. Id. at 40; SX 138, 141–42, 144, 146, 154. There was also

evidence of asphyxia, corroborating the statements from Rubio and Camacho

that the children were manually strangled, and then revived. 65 RR 48.

Petechia were present, which Dewitt testified can happen in children when

they cough really hard, but that it could also develop if a child was struggling,

straining, and crying to stay alive. Id. at 50. Ultimately, Dewitt concluded that

John E. Rubio’s death was due to a combination of asphyxia, sharp force injury,

incised stab wounds, and multiple wounds of the neck, chest, and face—with

the manner of death being homicide. Id. at 50–53.

      Dewitt testified that two-month-old Mary Jane had a series of deep stab

wounds to the back, along with petechia present around her left eye. Id. at 53.

In addition to various contusions, abrasions, and facial petechia, Mary Jane’s

autopsy revealed “jagged pieces” of skin remaining where the head was severed

from the body. SX 102, 106. Dewitt testified that this was consistent with

Rubio’s claim that he had ripped her head off. 65 RR 57–58. Dewitt concluded



                                        10
that Mary Jane’s cause of death was due to homicidal violence associated with

decapitation, multiple stab wounds, and asphyxia. Id. at 61–62.

         Regarding three-year-old Julissa, Dewitt testified that several “irregular

stab wounds were present, which could indicate that the victim was moving

and trying to get away while being stabbed.” Id. at 35. She testified that Julissa

had twenty-one stab wounds to the chest, associated with sharp injuries. Id. at

64. Along with a multitude of cuts to the diaphragm, esophagus, and heart. Id.

Dewitt testified that there was evidence of asphyxia, and that Julissa had the

most petechia present of all the victims—which could coincide with testimony

that Julissa pleaded with Rubio not to hurt her. Id. at 66. She testified that,

like the other children, Julissa’s body showed an “irregular decapitation line.”

Id. at 71. Julissa’s death was caused by homicide with homicidal violence,

including decapitation, multiple stab and cut wounds, and asphyxia. Id. at

75. 12

               2.    Evidence showing the murders were calculated and
                     that Rubio knew his conduct was wrong

         While Rubio pleaded not guilty by reason of insanity, the State produced

significant evidence showing that Rubio committed the murders with



12 Dewitt also testified during the punishment phase that there was a reasonable
medical certainty that the three children were conscious at the time many of the
stabbing and cutting wounds were inflicted. She identified superficial wounds
inflicted on the children prior to their decapitations that would have caused the
children a great deal of pain. 73 RR 71–82.
                                         11
calculation and with an aim toward escaping responsibility for them. Rubio’s

and Camacho’s statements revealed that on the morning prior to the murders,

Rubio nailed the back door to the apartment shut. SX 262A at 92; 63 RR 139–

45. The jury also heard evidence that Rubio and Camacho attempted to clean

up the crime scene after the murders. In his written confession, Rubio stated

that after the murder, “[M]y wife and I started to clean up the house.” SX 258.

Camacho testified that at Rubio’s direction, she washed the children’s bodies

and cleaned blood from the murder weapons and the carpeting. 63 RR 149–51.

Camacho also testified that she and Rubio took a shower after killing the first

two children. Id. at 154–55. According to Rubio’s written statement, this

shower was to clean off “from all the blood.” SX 258.

         Rubio’s brother, José Luis Lopez—who first located the victims’ bodies—

testified that when he arrived at the apartment the floor was wet; 13 one of

Camacho’s written statements explained that was because she had cleaned it

subsequent to the murders. 67 RR 137; SX 252. Additionally, cleaning supplies

found at the scene included bottles of “Joy” and “Pine-sol” cleaning fluids, a

five-gallon bucket with a red liquid inside, bath towels on the floor, moist

towelettes, and a new box of trash bags. SX 174A, 174B; 61 RR 21–22, 71–93.

Camacho testified that the cleaning supplies were purchased by Rubio shortly




13   Detective Lucio’s testimony also indicated this much. 64 RR 25.
                                           12
before the murders. 63 RR 192, 201–03. The trash bags were used by Rubio

and Camacho to store the children’s bodies. Id. at 149–50.

      Detective Lucio testified that it appeared Rubio had tried to conceal the

bodies of Mary Jane and Julissa in plastic trash bags stored in the back

bedroom, and that it looked like Rubio and Camacho were also planning to

place baby John in a bag found next to his body. 64 RR 28–32. Detective Lucio

also noted that a table in the apartment had been moved in an apparent effort

to block off access to the room containing the bodies. Id. at 32.

      Camacho testified that she and Rubio planned to put the bodies of the

children in an H-E-B cart and transport them to a house where they had

previously lived to bury them at that location. 63 RR 166. She testified that

Rubio said they could go to Mexico because it would be “harder over there to

find” them. Id. at 167.

            3. Rubio’s lack of remorse

      The State presented evidence during punishment that Rubio lacked

remorse for the crimes. Officer John M. Jones testified that approximately one

to two days after the murders he was tasked with transporting Rubio from the

city jail to the county jail in Brownsville. He described Rubio’s behavior during

that time as “jovial” and noted that Rubio carried on a conversation with him

in the car, asking Officer Jones whether he would be placed in general

population or segregated in his own cell. 72 RR 5–7. Officer Jones further

                                       13
testified that nearly the entire time Rubio was being transported to county jail,

he kept looking over his shoulder to see where Camacho was because she was

being transported in the vehicle behind Rubio. Id. At the county jail, there was

a brief period of time in which Rubio and his wife could see each other. Id.

Officer Jones testified that Rubio and Camacho were “smiling and waving at

each other, trying to get each other’s attention.” Id.

      Texas Ranger Rolando Castaneda testified that three days after the

murders he executed a warrant for Rubio’s hair and blood. He went to the

Carrizales-Rucker detention center to collect the samples from Rubio and

found him “laughing and smiling,” with no indication of remorse. 71 RR 44–50.

At the time of the murders, Rubio was on probation for possession of

marijuana. Rubio’s probation officer, Lorena Mendoza, testified that eighteen

days after the murders she visited him in jail to advise him of the motion to

revoke that she had filed. 72 RR 152–153. She testified that Rubio expressed

to her that he was unhappy with the way the staff were treating him,

complained that he was hungry, and asked for a hamburger to eat. Id. at 153–

54. She testified that Rubio never mentioned his children during this visit, nor

did he express any remorse. Id.

            4. Prior criminal record

      The jury also heard evidence that Rubio had been previously arrested for

possession of marijuana, public intoxication, and possession of a stolen vehicle.

                                       14
71 RR 17–19; 72 RR 2–5. He also tested positive for marijuana and cocaine

while on probation for the marijuana charge. 72 RR 139–48. Officer Julio

Sanchez testified that in January 2002 he responded to a domestic disturbance

call and encountered Rubio’s common law wife, Angela Camacho, who

appeared frightened and reported that Rubio was yelling at and threatening

her. Camacho advised that she feared for her safety and the safety of the seven-

day-old baby at the scene. Officer Sanchez then spoke to Rubio, whom he

characterized as intoxicated on spray paint and angry because he thought

Camacho had taken away his paint can. Officer Sanchez placed Rubio under

arrest for assault. 71 RR 24–29.

            5. Uncharged criminal conduct

      José Luis Moreno, whom Rubio had been having an affair with, testified

that he and Rubio once visited the home of “Ivan,” a romantic rival who

competed with Rubio for Moreno’s affection. Moreno stated that during that

visit Rubio had produced an ice pick next to his leg and had expressed his

intent to use it to stab Ivan. Moreno was able to convince Rubio to leave the

residence without assaulting anyone. 63 RR 84.

            6. Disruptive and dangerous behavior while incarcerated,
               and the potential for such behavior

      The State elicited testimony involving Rubio’s long and dangerous

history of misconduct while on death row. TDCJ guard Traleasa Turner


                                      15
testified that on August 13, 2004, Rubio “took over” the “bean” slot in the door

of his cell by sticking his arm out of it so that correction officers could not close

it. This created security issues within the facility, as Rubio could have

assaulted officers or others through the open slot. These actions caused a

significant disruption within the facility. 72 RR 32–39. TDCJ Officer Jonell

Stringer testified that on May 30, 2005, she administered a drug test to Rubio,

and the results of that test were positive for marijuana. Id. at 65–67.

      TDCJ Officer Eston Loving testified that on November 24, 2004, Rubio

started a fire outside of his cell, which Loving extinguished. During the

subsequent disciplinary hearing, Rubio stated “I did it and I’m going to start

another one.” Id. at 82–90. And he did. TDCJ guard Robert Peters testified

that on December 5, 2004, during the 1:15 a.m. count, he observed that Rubio

had again started a fire with newspapers and pushed it outside in front of his

cell. 71 RR 62–67.

      Officer Billy Alexander testified that Rubio started yet another fire on

January 1, 2005. 72 RR 102–12. In this case, Rubio set his own cell on fire, and

the plexiglass and paint on the cell door ignited into flames. Id. The officers on

the scene initially placed wet towels over their faces until they were provided

with gas masks to protect against smoke inhalation. Id. Officer Alexander

indicated that this fire was “out of control,” and that he had to risk his own

safety to remove Rubio from the burning cell. Id. Once Rubio was placed in an

                                         16
adjoining shower room, Officer Alexander returned to the burning cell. After

the fire was extinguished, he noticed that Rubio had piled wet blankets and

towels on one side of the cell to protect himself from the blaze he started. Id.

He also noticed that in anticipation of the fire Rubio had put away his personal

items so they would not get burned or wet. Id. Rubio was examined and cleared

by the medical staff on scene, and Officer Alexander returned Rubio to his cell.

Id. As he was being placed inside, Rubio told the officer “Happy New Year.” Id.

Two other offenders on death row had to be treated for smoke inhalation in

connection with this incident. Id. Officer Alexander testified that these fires

endangered both staff and other inmates. Rubio’s actions in this regard caused

general disruption within the facility that put others at risk, as officers in other

pods had to respond to the fires instead of performing routine safety and

security checks on the inmates. Id. at 113–17.

      The State’s expert on the prison system, A.P. Merillat, testified as to the

additional opportunities to commit crime in prison that Rubio would have were

he to receive a life sentence Id. at 181–227.

      Former Supervisory Special Agent for the FBI and president of a

behavior science consulting business, Alan C. Brantley, testified that Rubio

was a continuing threat to society. 73 RR 93. For most of his twenty-year career

at the FBI, Brantley was a criminal analyst, responsible for threat analysis

and assessment of dangerousness in violent crime matters. Id. at 94. Before he

                                        17
joined the FBI, Brantley was a senior psychologist for the North Carolina

Department of Corrections, where he provided services to the inmate

population as well as evaluations for pre-sentence diagnostic studies, testing

for parole consideration, and evaluations of inmates for assignment to the

governor’s mansion. Id. at 95. Brantley testified that Rubio, “when confronted

with multiple acute stressors, and when under the influence of illicit drugs or

chemicals, can be very dangerous.” Id. at 103. 14 The stressors that confronted

Rubio at the time of the offense were financial (threat of eviction because he

could not pay the rent), , relational (the children’s mother was threatening to

leave him if he did not end his affair with Moreno), being physically and

psychologically unable to provide adequate care for the children, and the

prospect of going to jail on a probation revocation. Id. at 103–04, 227–28. For




14In preparing his analysis in Rubio’s case, Brantley reviewed voluminous materials,
including: crime scene photographs; autopsy photographs; investigative reports and
police reports; mental health evaluations; witness statements; statements from Rubio
and Camacho; school records; jail records; Texas Department of Criminal Justice
(TDCJ) records which included medical, mental health, and custody related records.
73 RR 13. Brantley also interviewed correctional officers who had knowledge of the
security measures and custody classification system of death row. 73 RR 113. Based
on this information, Brantley organized his assessment into ten major categories
(1) nature and severity of the offense; (2) history of emotional problems and mental
health complaints; (3) history of drug abuse and arrest; (4) age of onset of childhood
adjustment problems; (5) history of childhood physical and sexual abuse; (6) lack of
remorse and empathy for victims; (7) poor insight and judgment; (8) victim
population; (9) failure to benefit from past intervention efforts; and (10) history of
institutionalization. 73 RR 14, 105–07.
                                         18
an individual like Rubio, the pressure of those destabilizing influences, plus

the effects of drugs or alcohol, created a lethal combination. Id. at 103–04.

         Brantley stated that if Rubio were placed into the general prison

population, he would be exposed to some of the same types of stressors that

confronted him at the time of the offense, and he would have access to illegal

substances. Id. at 110. In general population, Rubio would interact with other

inmates who had a variety of personalities and agendas, and based on Rubio’s

history, it was likely that he would have adjustment problems stemming from

the availability of money and sex. Id. at 112. During Rubio’s first stay on death

row he was in level 3, the “lowest level.” Id. Further, Rubio’s disciplinary

records reflected that, even when he was in the most secure custody level of

death row, he had set multiple fires and tested positive for marijuana. Id. at

113–14. There would be increased opportunities for such behavior in general

population. Id. Brantley testified that there was a high probability that a

person like Rubio would commit criminal acts of violence in the future if housed

in general population. Id.

      In its closing arguments, the State reiterated that death row has the

highest level of security within the TDCJ system, yet Rubio was able to take

over a door slot, possess and smoke marijuana, and start multiple fires. 74 RR

34–35.



                                       19
      B.    The defense’s case in mitigation

      The very nature of Rubio’s insanity defense involved the frontloading of

mitigation evidence. This led to trial counsel presenting evidence—starting

during guilt/innocence—that although Rubio’s actions were appalling, they

were the result of an acute mental disorder, which due to institutional neglect,

lifelong destitution, and family abuse, was never appropriately treated or kept

in check.

      Hilda Barrientes, Rubio’s mother, testified that she failed to take good

care of herself during pregnancy and that she consumed alcohol while pregnant

with Rubio. 65 RR 155–56. Barrientes testified that Rubio’s biological father

was “violent” toward her “all the time” and that Rubio would witness these

beatings. Id. at 158. Rubio was in special education classes growing up,

starting in third grade. Id. at 159. And when he was young, he would complain

to her that he could see shadows and hear voices. Id. at 165. Because Rubio

qualified for Social Security benefits, Barrientes testified that he could go see

doctors “whenever he needed.” Id. at 160. Still, although Barrientes had been

taking Rubio to see a psychiatrist in Harlingen, she eventually stopped. When

asked why, she testified that when she did not receive a notice of evaluation

from the doctor, it just “slipped her mind.” Id. at 170–71. She testified that for

a time, she and Rubio lived with her mother. While living there, Rubio—then

under eighteen, told her several times that he “heard voices” and that God was

                                       20
telling him that he was the “chosen one.” Id. at 172–73. While he was still in

high school, Rubio moved out of the house to live with Georgina Castillo, who

was about seven years older than him. Id. at 175. Eventually Georgina broke

up with Rubio, and he moved back with Barrientes. Barrientes testified that

Rubio was depressed and that she thought he had been inhaling “spray” at this

time. Id. at 176. Rubio’s mother testified that she told him to prostitute

himself, and that most of the time, the clients were men. Id. at 177. She also

testified that she would “get” marijuana for Rubio whenever he requested it.

Id. at 180. She testified that while Rubio would hear voices and see shadows

while he was under the effects of huffing spray paint, he had also said these

things when he was a child, before he was on drugs. Id. at 180–81.

      Dr. William Valverde, the court-appointed psychiatrist during Rubio’s

competency proceedings, testified that Rubio’s symptoms were consistent with

paranoid schizophrenia. 66 RR 30. Part of this mental illness can make it

difficult for people to express appropriate emotions. Id. at 31. Valverde also

testified that the particular category of schizophrenia Rubio suffers from is the

least responsive to medication. Id. at 38. Dr. Valverde testified that, based on

a reasonable psychiatric probability, that Rubio was suffering from a mental

disease or defect at the time of the crime. Id. at 43.

      Dr. Raphael Morris testified that from early on, Rubio was unable to

form essential, healthy attachments because of immense domestic violence and

                                        21
the tenuous nature of his upbringing. 66 RR 113. He testified that he diagnosed

Rubio with schizophrenia, paranoid type. Id. at 128. Rubio also suffered from

delusions. Id. at 130. Dr. Morris testified that Rubio never received adequate

treatment for this illness growing up, and that at the time of the murders he

was suffering from a severe mental disease, namely, a psychotic disorder. Id.

at 138.

       Manuel Rubio, Jr., and Rodrigo Barrientes, Rubio’s brothers, testified

that their mother was always on drugs or otherwise “passed out,” and unable

to help Rubio get dressed for school or help him with homework. 67 RR 40–43,

92. They also testified that growing up, their family never celebrated any

birthdays or Christmases. Id. at 45–45, 93–94.

       At punishment, Dr. Jolie Brams, a clinical and forensic psychologist,

testified that Rubio was born into a set of life circumstances that hampered his

ability to live a normal healthy life. 73 RR 173. Dr. Brams introduced the jury

to the concept within psychology known as the toxic parent, elaborating that a

toxic parent is one whose negative behavior impacts a child. Dr. Brams

testified that Rubio was born to parents who would be labeled toxic parents—

“parents whose negativity and their behavior and their dysfunction in their

daily lives hampered [Rubio’s] ability to be a normal healthy individual.” Id. at

184.



                                       22
      Dr. Brams attributed this unhealthy upbringing, in part, to the neglect

and inattentiveness of Rubio’s mother, describing Rubio’s relationship with her

as lacking “reciprocity.” Id. Based on her review of Rubio’s social history, Dr.

Brams observed that Rubio’s mother was “unable and unwilling to respond to”

Rubio, “not just as an infant. . . but also later in life.” Id. at 185. Dr. Brams also

learned that Rubio’s mother would be “unable, either drunk, [or] high on crack.

. .” to respond to Rubio as an infant. Id. Rubio would “cry and whine” and at

one or two years old he “started to cling to his mother. And the more he clung

to her, the more she rejected him.” Id.

      Additionally, Dr. Brams testified that Rubio was born into “immense

domestic violence,” which routinely involved “screaming, yelling, [and]

fighting.” Id. at 186. During an interview, Rubio told Dr. Brams that before his

father left the family, “[he] was so violent and strong” he could knock out

Rubio’s mother “with one punch.” Id. From this social history, Dr. Brams

elaborated that “instead of having a safe, secure, quiet, loving type of

environment, it was one that was punctuated on a daily basis with nasty words

and threads and a very unpredictable unsafe type of ambience to his early life.”

Id. Dr. Brams also testified that Rubio lived in “substantial” poverty and there

he received little to no comfort in terms of regular meals or a mother who loved

him. Id. at 188.



                                         23
      Testifying as to Rubio’s early childhood years, Dr. Brams testified that

Rubio “was not a normal preschooler in terms of almost every aspect of his

development.” Id. at 189. According to Dr. Brams, it was during this time in

Rubio’s life that he began suffering from hallucinations and displaying signs of

a budding psychotic disorder. Id. at 189–90. She testified that during Rubio’s

early childhood years, he began to develop his own language. She explained

that this is characteristic of children experiencing a budding psychotic

disorder. Id. at 191.

      Dr. Brams discussed Rubio’s delusional obsession with Dragon Ball Z, a

popular Japanese cartoon character, who, although weak in statute, possessed

superpowers and had the ability to overcome evil. Id. at 198. She testified that

Rubio basically “became Dragon Ball Z,” to the point where it was a delusion.

Id. According to Dr. Brams, this was significant from a clinical psychology

perspective because Rubio emulated that cartoon character as an adult,

producing the sounds Dragon Ball Z would make during certain parts of her

interviews with him. Id. at 199.

      Dr. Brams also learned that during Rubio’s early years, he had problems

with impulse control and problem solving—traits that she testified were

brought on by possible genetic loading for substance abuse in his family. Id. at

190. Dr. Brams explained that the presence of these early developmental



                                      24
difficulties were precursors to the substance abuse problems Rubio would

experience later in life. Id.

      Dr. Brams also testified that Rubio was developmentally delayed for his

age during preschool years in terms of speech and movement. Id. at 192. She

testified that Rubio’s younger siblings stated that Rubio was functioning less

adequately than them, even though they were several years younger than him.

Id.

      According to Dr. Brams, due to the negative family and social

environment of Rubio’s youth, the “seeds of psychosis” were sown very early in

his development. Id. at 193. During his early childhood years, Rubio began

having constant nightmares about demons and witchcraft. Id. Rubio’s mother,

in an effort to manipulate him, intensified these nightmares by convincing him

that witchcraft and demons were real. Id. at 194.

      Dr. Brams testified that during Rubio’s elementary school years, his

thoughts became irrational and he lacked the tools to cope with his emotional

life. Id. Rubio “couldn’t get tools from his parents because they had none.” Id.

Both of his parents were alcoholics and there was “tremendous” domestic

violence. Id. According to Dr. Brams, faced with these problems, and already

showing a precursor to psychosis, Rubio “retreated to a fantasy world” over

which he felt he had more control. Id.



                                         25
      Dr. Brams testified about the multitude of factors during Rubio’s early

years that put him at risk for mental illness. Id. at 195. For instance, he was

subjected to a tremendous degree of verbal abuse by both parents, such as

being called “retardo.” Id. Additionally, school was not a “safe haven” for Rubio;

he required special education for many years, which embarrassed him. Id. at

196–98. She also testified that Rubio’s ability to learn at an age and grade

appropriate level was impaired, he was deemed emotionally disabled, and his

psychological mental health problems were noticed by professionals from first

grade onward. Id.

      Regarding Rubio’s teenage years, Dr. Brams testified that Rubio’s father

abandoned the family, and that during this time his mother took to the streets

to smoke crack and prostitute. Id. at 200. Rubio would get into fights with some

of the men who were paying his mother for sex when they would come over,

because they would get violent with her. Id. at 201.

      Dr. Brams also told the jury how, at age twelve, Rubio’s own mother

prostituted him. Id. at 201. And that nothing could have been more

developmentally damaging than to be “farmed out” for prostitution by his own

mother. Id. at 203.

      Additionally, Dr. Brams and other witnesses demonstrated that despite

the developmentally damaging social influences and mental health problems

Rubio endured throughout his life, he was still a loving and compassionate

                                       26
person. Dr Brams testified that Rubio loved his children, and that when she

spoke to him, he shared with her “how much he cared for them, how he

physically cared for them.” Id. at 205.

      None of Rubio’s family members showed up to testify at the punishment

phase, 74 RR 42, however, during guilt/innocence, Rubio’s family members

further confirmed that Rubio deeply cared for his children. For example,

Rubio’s sister testified that he was a good father who took care of his kids and

fed them. 67 RR 57. Rubi’s brother testified that Rubio loved his children and

observed that, even when Rubio did not have money for rent, he would use

whatever money he had to buy them Pampers or toys. Id. Rubio’s brother

explained that on one occasion, Rubio asked for money to buy a ten-dollar

Polaroid camera so that his children could take pictures. Id. at 115. According

to his brother, Rubio always prioritized the needs of his children before anyone

else. Id.

                                 ARGUMENT

      A party moving for summary judgment bears the burden of informing

the Court of the basis for the motion and identifying pleadings and other

evidence demonstrating the absence of any genuine issues of material fact.

Howell Hydrocarbons, Inc. v. Adams, 897 F.2d 183, 191 (5th Cir. 1990) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). If the moving party makes

the required showing, the burden shifts to the nonmoving party to show

                                          27
summary judgment is not appropriate. Fields v. City of S. Hous., 922 F.2d 1183,

1187 (5th Cir. 1991). While summary judgment rules apply with equal force in

a federal habeas proceeding, the rule only applies to the extent that it does not

conflict with the rules governing habeas review.

      Therefore, § 2254(e)(1)—which mandates that findings of fact
      made by a state court are “presumed to be correct”—overrides the
      ordinary rule that, in a summary judgment proceeding, all
      disputed facts must be construed in the light most favorable to the
      nonmoving party. Unless [the petitioner] can “rebut [ ] the
      presumption of correctness by clear and convincing evidence” as to
      the state court’s findings of fact, they must be accepted as correct.

Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002) (quoting 28 U.S.C.

§ 2254(e)(1)), overruled on other grounds by Tennard v. Dretke, 542 U.S. 274

(2004); Austin v. Davis, 647 F. App’x 477, 483 (5th Cir. 2016) (unpublished);

Torres v. Thaler, 395 F. App’x 101, 106 n.17 (5th Cir. 2010) (unpublished).

      Further, “[t]he statutory authority of federal courts to issue habeas

corpus relief for persons in state custody is provided by 28 U.S.C. § 2254, as

amended by the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA).” Harrington v. Richter, 562 U.S. 86, 97 (2011). AEDPA “requires a

state prisoner seeking federal habeas relief first to ‘exhaus[t] the remedies

available in the courts of the State.’” Kernan v. Hinojosa, 136 S. Ct. 1603, 1604

(2016) (per curiam) (alteration in original). State court adjudication, in turn,

requires review under § 2254(d). Richter, 562 U.S. at 98–99. This section

“imposes a highly deferential standard of review for evaluating state court

                                       28
rulings and demands that state court decisions be given the benefit of the

doubt,” Hardy v. Cross, 565 U.S. 65, 66 (2011) (per curiam) (quotation omitted),

and “is limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

      Under § 2254(d), relief may not be granted unless the state court

adjudication (1) “‘was contrary to’ federal law then clearly established in the

holdings of” the Supreme Court, (2) “‘involved an unreasonable application of’

such law,” or (3) “‘was based on an unreasonable determination of the facts’ in

light of the record before the state court.” Richter, 562 U.S. at 100 (quoting

§ 2254(d)(1)–(2)) (citing (Terry) Williams v. Taylor, 529 U.S. 362, 412 (2000)).

      A state court decision is contrary to clearly established federal law if it

“applies a rule that contradicts the governing law set forth in [the Supreme

Court’s] cases” or confronts facts that are “materially indistinguishable” from

relevant Supreme Court precedent yet reaches an opposite result. (Terry)

Williams, 529 U.S. at 405–06. A state court unreasonably applies clearly

established federal law if it correctly identifies the governing Supreme Court

precedent but unreasonably applies it to the facts of a particular case. Id. at

407–09. To analyze unreasonable application, a federal court “must determine

what arguments or theories supported or . . . could have supported[] the state

court’s decision[] and then it must ask whether it is possible fairminded jurists

could disagree that those arguments or theories are inconsistent with the

                                        29
holding in a prior decision of [the Supreme] Court.” Richter, 562 U.S. at 102.

Thus, “a state court’s determination that a claim lacks merit precludes federal

habeas relief so long as fairminded jurists could disagree” on the correctness of

the state court’s decision. Id. at 101 (quotation omitted).

      Further, it is the state court’s “ultimate decision” that is to be tested for

unreasonableness and not every jot of its reasoning. Neal v. Puckett, 286 F.3d

230, 246 (5th Cir. 2002) (en banc). Indeed, state courts are presumed to “know

and follow the law.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002). And, even if

the state court’s decision lacks reasoning, § 2254(d) applies and must be

overcome by the inmate. Richter, 562 U.S. at 98.

      AEDPA also provides that state court factual findings “shall be

presumed to be correct” unless an inmate carries “the burden of rebutting the

presumption of correctness by clear and convincing evidence.” § 2254(e)(1).

This presumption is “especially strong” where, as here, the state trial judge

and the state habeas judge are one and the same. 60 RR 1; 2nd Supp. SHCR

at 15; Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000). “The presumption

of [factual] correctness not only applies to explicit findings of fact, but it also

applies to those unarticulated findings which are necessary to the state court’s

conclusions of mixed law and fact.” Valdez v. Cockrell, 274 F.3d 941, 948 n.11

(5th Cir. 2001).



                                        30
I.    Rubio Fails to Excuse the Default of Any Unexhausted Claim,
      and His Newly-Presented Evidence Cannot Be Considered.

      As an initial matter, some of Rubio’s claims, evidence, and arguments

were not presented in state court. Pet. at 28, 89, 103, 117, 128, 139, 145, 153,

158 (Claims 1, 3–10). The unraised claims are unexhausted. See § 2254(b)

(petitioner must exhaust remedies in state court). Moreover, the normal rule

that a state court must explicitly apply a procedural bar to preclude federal

review of these claim does not apply to those cases where the state court would

now find the newly-presented claims to be procedurally barred. Coleman v.

Thompson, 501 U.S. 722, 735 n.1 (1991). Here, the CCA would find Rubio’s new

claims procedurally barred under the Texas abuse-of-the-writ doctrine if he

returned to state court. See Tex. Code of Crim. Proc., Art. 11.071, § 5; Nobles

v. Johnson, 127 F.3d 409, 423 (5th Cir. 1997) (finding an unexhausted claim

defaulted because it would be barred by Article 11.071, Section 5, if raised in a

subsequent writ). Indeed, one of the claims he presents in this petition has

already been barred by the CCA as subsequent. Infra at 132 (Claim 5). As such,

Rubio is precluded from federal habeas review unless he can show cause for

the default and resulting prejudice, or demonstrate that the court’s failure to

consider his claim will result in a “fundamental miscarriage of justice.”

Coleman, 501 U.S. at 750.




                                       31
      Beyond attempting to excuse his defaulted claims under the principles

of Coleman, Rubio’s other excuse is the alleged ineffective assistance of his

state habeas counsel. Pet. at 52 (Claim 1), 103 (Claim 3), 144 (Claim 7), 159

(Claim 10). He cites Martinez v. Ryan, which holds that “inadequate assistance

of counsel at initial-review collateral proceedings may establish cause for a

prisoner’s procedural default of [Ineffective assistance of trial counsel (IATC)

claims].” 556 U.S. 1, 9 (2012). Martinez’s “narrow exception” applies to Texas’s

postconviction system. Trevino v. Thaler, 569 U.S. 413, 428 (2013). However,

Martinez does not apply in several of Rubio’s cited circumstances.

      First, and contrary to Rubio’s assertions, Martinez does not excuse the

default of any claims that do not allege IATC. Davila v. Davis, 137 S. Ct. 2058,

2063 (2017) (declining to extend the Martinez exception to ineffective

assistance of appellate counsel claims); Murphy v. Davis, 732 F. App’x 249, 257

(5th Cir. 2018) (unpublished); Vasquez v. Stephens, 597 F. App’x 775, 778 (5th

Cir. 2015) (unpublished); Reed v. Stephens, 739 F.3d 753, 778 n.16 (5th Cir.

2014); In re Sepulvado, 707 F.3d 550, 554 & n.8 (5th Cir. 2013); Pet. at 116

n.80 (Claim 4), 127 n.97 (Claim 5).

      Second, Martinez does not apply to claims that were adjudicated in state

court. See Escamilla v. Stephens, 749 F.3d 380, 395 (5th Cir. 2014); Brown v.

Thaler, 684 F.3d 482, 489 n.4 (5th Cir. 2012). Instead, those claims are subject

to the limitations of § 2254(d) and Pinholster. Id. “Th[e] backward-looking

                                      32
language [of § 2254(d)] requires an examination of the state-court decision at

the time it was made. It follows that the record under review is limited to the

record in existence at the same time i.e., the record before the state court. . . .

Our cases emphasize that review under § 2254(d)(1) focuses on what a state

court knew and did.” Pinholster, 563 U.S. at 182. To this end, Rubio cannot

prove that the state court unreasonably adjudicated exhausted claims with

arguments and evidence that were not presented in state court. 15 Id.

      For unexhausted IATC claims to which Martinez does apply, Rubio fails

to meet its requirements. Under Martinez, “to succeed in establishing cause,

the [inmate] must show (1) that his claim of ineffective assistance of counsel at

trial is substantial—i.e., has some merit—and (2) that habeas counsel was

ineffective in failing to present those claims in his first state habeas

proceeding.” Garza v. Stephens, 738 F.3d 669, 676 (5th Cir. 2013). To prove a

claim “substantial,” a “prisoner must demonstrate that the claim has some

merit.” Id. Further, state habeas counsel cannot be ineffective for failing to

raise a meritless claim. Id.




15 The Director has attempted to note which pieces of evidence are barred under
Pinholster when addressing Rubio’s arguments. However, to the extent this list is not
exhaustive of all the newly presented evidence contained in Rubio’s pleadings, the
Director asserts that any and all evidence not presented in state court is foreclosed
from consideration in this proceeding and reserves the right to argue as much in
future pleadings.
                                         33
      Rubio’s claims are insubstantial and meritless, which is dispositive of

both prongs of Martinez. And Rubio’s assertions that his state habeas counsel

were inadequate find no support in the record. In this regard, his state habeas

counsel performed an extensive investigation and—with the combined effort of

two attorneys and a mitigation expert—drafted a 109-page, six-claim, state

habeas application. SHCR at 2–124. Additionally, they requested, and

received, $13,000 in funds to complete an investigation into Fetal Alcohol

Spectrum Disorder (FASD). SHCR at 495–96, 628–32. They also consulted

with four experts—a psychologist, Dr. Natalie Brown, a psychiatrist, Dr.

Richard S. Adler, an Assistant Professor of Neurology and Psychiatry at New

York University, Dr. Siddhartha Nadkarni, and a psychologist specializing in

neuropsychology, Dr. Paul D. Connor. SHCR at 528, 544, 583. They also

obtained affidavits from same. Id. Counsel sought and were granted a state

habeas hearing where these affidavits were stipulated to. 2nd Supp. SHCR

(Stipulation). Additionally, they thoroughly questioned Rubio’s second-chair

trial counsel who had organized and directed the defense’s team of experts, as

well as an expert in jury selection. SHRR at 25–160. State habeas counsel also

questioned two attorneys experienced in capital litigation and mitigation, as

well as their own mitigation investigator. Id. Furthermore, they filed a

subsequent application after the hearing, alleging four additional grounds for

relief. 1st Supp. SHCR at 72–109. Moreover, for the reasons that follow,

                                      34
Rubio’s claims are also meritless and therefore he fails to show a substantial

claim under Martinez, 16 nor can he show prejudice or a miscarriage of justice

under Coleman.

      In addition, Rubio’s new evidence is barred from consideration by

§ 2254(e)(2), which imposes strict statutory limitations on evidentiary

development that “[continue] to have force” even when a claim was not

adjudicated on the merits in state court. See Pinholster, 563 U.S. at 185. The

requirements apply to all forms of new evidence not just evidentiary hearings.

Holland v. Jackson, 542 U.S. 649, 653 (2004).

      Under § 2254(e)(2), where a habeas petitioner has failed to fully develop

the factual basis of his claims in state court, he is precluded from further

factual development in federal court unless (1) his claims rely on a new rule of

constitutional law or a factual predicate previously undiscoverable through the

exercise of due diligence; and (2) he establishes by clear and convincing

evidence that, but for constitutional error, no reasonable fact finder would have

found him guilty. The Supreme Court has held that a petitioner has failed to

develop the factual basis of his claim if the evidence was not presented due to

a “lack of diligence, or some greater fault, attributable to the prisoner or the


16Additionally, Rubio fails to show any “actual prejudice to excuse the procedural
default.” Hernandez v. Stephens, 537 F. App’x 531, 542 (5th Cir. 2013); see also
Reynoso v. Davis, No. H-09-2103, 2020 WL 2596785, at *4 & n.23 (S.D. Tex. May 21,
2020).

                                       35
prisoner’s counsel.” (Michael) Williams v. Taylor, 529 U.S. 420, 432 (2000)

(emphasis added). Because Rubio does not rely on any new rule of

constitutional law, and he fails to show requisite diligence or actual innocence,

his new evidence cannot be considered. 17

II.   Rubio’s Claim That Trial Counsel Were Ineffective for Failing to
      Include a Mental Health Expert as Part of the Defense Team Is
      Procedurally Defaulted and Unsupported by the Record. (Claim
      1)
      Rubio claims that trial counsel were deficient for failing to include a

mental health expert as part of the defense team, Pet. at 28–36, and that this

failure prejudiced him “at the competency trial, and at both the guilt/innocence

and punishment phases of the trial on the merits.” Pet. at 37. However, as

shown below, not only is this claim unexhausted and procedurally defaulted, it

is belied by the record. It therefore fails even under de novo review.


      A. The IATC standard

      The familiar two-prong standard by which an IATC claim is weighed is

set forth in Strickland. That is, to establish that counsel performed

ineffectively, Rubio must show both that his attorneys’ performance was

deficient, and the deficient performance prejudiced his defense. 466 U.S. at


17 The Director has attempted to note which pieces of evidence are precluded under
§ 2254(e)(2) when addressing Rubio’s arguments. However, to the extent this list is
not exhaustive of all the newly presented evidence contained in Rubio’s pleadings,
the Director asserts that any and all new evidence is foreclosed from consideration in
this proceeding and reserves the right to argue as much in future pleadings.
                                         36
687. Furthermore, because a convicted defendant must satisfy both prongs of

the Strickland test, a failure to establish either deficient performance or

prejudice makes it unnecessary to examine the other prong. Id. at 697.

      To establish that counsel’s performance was constitutionally deficient, a

convicted defendant must show that trial counsel “made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth

Amendment.” Strickland, 466 U.S. at 687. In so doing, a convicted defendant

must overcome a strong presumption that trial counsel’s conduct fell within a

wide range of reasonable professional assistance, and every effort must be

made to eliminate the “distorting effect of hindsight.” Id. at 689.

      Nevertheless, “any deficiencies in counsel’s performance must be

prejudicial to the defense in order to constitute ineffective assistance under the

Constitution.” Strickland, 466 U.S. at 692. To establish that he has sustained

prejudice, Rubio “must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different. Id. at 694. A reasonable probability is a probability sufficient to

undermine the confidence in the outcome.” Id. That requires a “substantial,”

not just “conceivable,” likelihood of a different result. Richter, 562 U.S. at 112.

      While the double deference usually applicable in federal habeas review

is not available with respect to this claim because of Rubio’s failure to exhaust,



                                        37
it is still the case that “[s]urmounting Strickland‘s high bar is never an easy

task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

      B.    This claim and supporting affidavits are barred from
            consideration on federal habeas review.

      Rubio concedes that this claim is unexhausted, but urges he can use

Martinez to overcome any default. Pet. at 52–56. But state habeas counsel were

not ineffective. See supra Section I. Moreover, as shown below, because this

IATC claim is insubstantial and meritless, Martinez cannot save it from being

defaulted. See id. Also, Rubio proffers several affidavits in support of this

claim. See Supplemental Appendix (Supp. App.) at 99 (Dr. Agharkar), 63 (Dr.

Lisak), 104 (Dr. Ouaou). This new evidence is barred from consideration by

§ 2254(e)(2). See supra Section I. In fact, according to Rubio, state habeas

counsel should have been aware of the facts supporting this argument, but

failed to include this “obvious” claim in the state application. Pet. at 55.

Accordingly, Rubio failed to develop the factual basis of this claim. See

(Michael) Williams, 529 U.S. at 432. Thus, because he does not rely on a new

rule of constitutional law, and he fails to show requisite diligence or allege

actual innocence, he cannot overcome the statutory bar to expansion of the

record. See supra Section I. What is more, to the extent these affidavits support

Rubio’s exhausted and adjudicated claim concerning trial counsel’s failure to




                                       38
investigate FASD, they are barred by Pinholster. See supra Section I; see also

infra Section III.

      C.     Trial counsel adequately investigated, developed, and
             presented     evidence     of    trauma,    impaired
             neurocognitive functioning, and psychiatric issues. 18

      Outside of a cursory reference to Strickland, Rubio cites no case law in

support of his proposition that trial counsel were ineffective for not including

a mental health expert as part of the defense team. Pet. at 30–36. Rather,

Rubio relies almost exclusively on ABA and Texas guidelines in support of this

point Id. But the Supreme Court has rejected the notion that the American Bar

Association (ABA) Guidelines are an “inexorable command with which all

capital defense counsel must fully comply” to be constitutionally effective.

Bobby v. Van Hook, 558 U.S. 4, 17 (2009) (per curiam) (internal quotation

marks omitted). The same is true of all state and private organization rules.

Indeed, they are “free to impose whatever specific rules they see fit to ensure

that criminal defendants are well represented,” but “the Federal Constitution

imposes one general requirement: that counsel make objectively reasonable

choices.” Id. (quotation omitted). 19



18As a corollary to this claim, Rubio includes his argument that trial counsel were
ineffective for failing to investigate evidence of FASD. Pet. at 52. This claim is
addressed below in full. See infra Section II.

19To be sure, the Supreme Court’s decisions in Strickland, (Terry) Williams, Wiggins,
and Rompilla v. Beard, 545 U.S. 374 (2005), all refer approvingly to the ABA
                                         39
      Additionally, Rubio points to a portion of the state habeas hearing

involving second-chair counsel Ed Stapleton discussing his selection of Carmen

Fisher as the defense team’s mitigation specialist. Pet. at 33; see 1 SHRR 166. 20

Namely, Rubio points to Stapleton’s testimony that, in his opinion, Fisher was

not qualified to serve as the defense team’s source of mental health expertise.

Pet. at 34; 1 SHRR 171. Rubio implies in his petition that it is on this point

that both Rubio’s trial counsel claimed they were deficient during cross-

examination by the State. Pet. at 35–36. But the record reveals that Stapleton

testified he felt his conduct was “inefficient” because of funding strictures. See

1 SHRR 187 (“I think my conduct was completely inefficient because I didn’t

have the resources to do what I needed to do.”). What is more, Stapleton




Guidelines as a source for prevailing norms of practice. But these guidelines are not
law. Wiggins v. Smith, 539 U.S. 510, 524 (2003). As the Court explained in Strickland:

      In any case presenting an ineffectiveness claim, the performance inquiry
      must be whether counsel’s assistance was reasonable considering all the
      circumstances. Prevailing norms of practice as reflected in American
      Bar Association standards and the like [] are guides to determining what
      is reasonable, but they are only guides. No particular set of detailed
      rules for counsel’s conduct can satisfactorily take account of the variety
      of circumstances faced by defense counsel or the range of legitimate
      decisions regarding how best to represent a criminal defendant.

Strickland, 466 U.S. at 488–89 (citations omitted).

20This hearing —and thus this line of questioning— was primarily concerned with
whether or not trial counsel were ineffective for failing to investigate and discover
evidence Rubio suffered from FASD. This point is discussed in greater detail below.
See infra Section II.
                                         40
testified that choosing Ms. Fisher for the defense team was a strategic decision,

and that he did not “have any regrets about picking her or using her.” 1 SHRR

192–93. Also, Stapleton testified that while he talked to a number of other

people, that it was especially hard to get people to help on Rubio’s case. See 1

SHRR 196 (“ I got declined more than I got accepted on Mr. Rubio’s case.”).

      But above all, Rubio’s claim that trial counsel were deficient on this point

is undercut by trial counsel’s retention of nine medical and mental health

experts, 6 CR 1369–70, 10 CR 2261–66, as well as calling dozens of witnesses,

a variety of whom testified at all three phases of Rubio’s trial. Indeed, these

witnesses testified to topics including Rubio’s impoverished and abusive

childhood, his slow learning, his inability to care for himself or perform basic

tasks, and his debilitating psychiatric issues. Put plainly—and as shown

below, every point pressed by Rubio was either investigated by trial counsel,

presented at trial, or both.

            1. Testimony concerning trauma was presented at trial.

      Rubio claims that had trial counsel included a mental health expert on

the defense team, that person would “flagged the need for a trauma expert.”

Pet. at 39. And that a trauma expert, such as Dr. David Lisak, could have

testified that Rubio witnessed domestic violence, that he was physically and

sexually abused, experienced extreme poverty and neglect, and that Rubio’s

childhood generally lacked “the environmental ingredients for the cognitive

                                       41
and emotional development upon which moral blame is predicated.” Pet. at 39–

46; Supp. App. 85. “[T]o prevail on an ineffective assistance claim based on

counsel’s failure to call a witness, the petitioner must name the witness,

demonstrate that the witness was available to testify and would have done so,

set out the content of the witness’s proposed testimony, and show that the

testimony would have been favorable to a particular defense.” Day v.

Quarterman, 566 F.3d 527, 538 (5th Cir. 2009) (citing Alexander v. McCotter,

775 F.2d 595, 602 (5th Cir. 2008). Dr. Lisak’s witness statement contains no

statement that he would have testified if asked. Supp. App. 63–85.

Accordingly, this statement fails to support a claim of IATC.

      Further evidence of Rubio’s various childhood traumas were presented

at every complained-of phase of his trial.


                            a. Competency proceedings 21


      For instance, during Rubio’s competency proceedings, Dr. Brams

testified for the defense about the importance of understanding an individual’s

development and that difficulties in an individual can start in utero and then

go all the way into adulthood. 24 RR 43. She further testified that Rubio’s



21 The competency jury was different than the jury for guilt/innocence and
punishment. To that end, what was presented in the competency trial is relevant to
showing the extent of trial counsel’s overall investigation. However, the evidence
shown during competency is not relevant when evaluating prejudice at
guilt/innocence or punishment.
                                       42
childhood environment could best be characterized by the terms “chaos” and

“abuse.” Id. at 103. Dr. Brams stated that his mother had a long history of

prostitution, even pimping him out as a homosexual prostitute at age fifteen.

Id. at 103. She testified that Rubio was a vulnerable child in a chaotic

environment, with no normal sense of perception concerning the world around

him. Id. at 104–05. Additionally, Dr.Morris, a psychiatrist, 24 RR 209, testified

that Rubio suffered from “quite a bit of physical abuse, sexual abuse, [and] that

he was raised by a mother who was with a severe substance abuse problem.”

25 RR 26–27.

      Juan Barrientes, Jr., Rubio’s uncle, 25 RR 132–33, testified that Rubio’s

mother did not celebrate birthdays or Christmases with the children. Id. at

146. He also testified that even though Rubio’s mom was not working, Rubio

received no help with homework or getting dressed for school in the mornings,

and that he wore dirty clothes to school because nobody would wash them for

him. Id. at 147. Further, he testified that Rubio’s father was not around, and

that his stepfather abused him when he was a little kid. Id. at 149, 151.

      Rubio’s older brother, Manuel Rubio, Jr., 25 RR 160, testified that their

mother would use derogatory language towards Rubio—calling him “retarded”

and saying that he “wasn’t worth shit.” Id. at 166. He also testified that he

would help Rubio do his homework and get him ready for school because their



                                       43
mom was passed out drunk, sleeping. Id. at 167. And that their mom would

“drink a lot” and do “crack cocaine.” Id.


                            b. Guilt/innocence


      The defense called Hilda Barrientes, Rubio’s mother, during their case-

in-chief. 65 RR 153. She testified that after Rubio was born, she got back with

his biological father—Gilberto Lopez. Id. at 154. She further testified that

Lopez was “violent” toward her “all the time,” adding that he would beat her

up. Id. at 157. Rubio would witness her getting beat up by Lopez and would

even try to protect her from him. Id. at 158. Because of this, Barrientes recalled

that when Rubio was fourteen or fifteen years old, Lopez wanted to hit him too.

Id. at 159. She recalled telling Rubio to prostitute himself and indicated that

the people who would want to pick him up were men. Id. at 177. She also

testified that she would get marijuana for Rubio after he asked her. Id. at 180.

      Dr. Morris testified again during the guilt phase. 66 RR 101. He testified

that healthy attachments are formed early in life, and that Rubio had an

inconsistent and uprooted childhood. Id. at 113. He also testified that there

were reports of some inappropriate sexual contact from siblings involving

Rubio. Id. at 113. Further, Morris testified that there was evidence—

corroborated by Rubio’s siblings—that Rubio’s father would beat Rubio’s




                                       44
mother frequently in front of Rubio and suggested that Rubio may have had a

post-traumatic stress disorder from witnessing these beatings. Id. at 114.

      Georgina Castillo was in a relationship with Rubio while he was in high

school. 67 RR 184. She testified that Rubio’s mother treated him “real bad.” Id.

at 191 She would fight with him and call him names like “bastard” and

“mongoloid.” Id. at 191–92.


                            c. Punishment

      Dr. Brams was brought back to testify at punishment. 73 RR 172.

Regarding Rubio’s childhood traumas, she testified that a toxic parent is one

whose own negative behavior impacts the child. Id. at 173. Relatedly, she

testified that Rubio’s parents would be considered toxic parents because the

negativity and dysfunction they displayed in their daily lives hampered Rubio’s

ability to be a normal, healthy individual. Id. at 184.

      Further, Dr. Brams testified Rubio’s home during his adolescence was

indicative of the poverty that he lived in, as well as reflective of the complete

lack of resources he had growing up as a child. Id. at 180. She stressed that

Rubio was helpless in this regard, because a child has no choice concerning the

family he is born into. Id. at 183–84. Dr. Brams also testified that from infancy

onward, Rubio was lacking reciprocity. Id. at 185. Namely, Rubio’s mother was




                                       45
unable and unwilling to respond to Rubio as an infant, either because she was

drunk or high. Id.

      Dr. Brams went on to testify that Rubio was born into immense domestic

violence. Id. at 186–87. And that instead of having a “safe, secure, quiet, loving

type environment, it was one that was punctuated on a daily basis with nasty

words, and threats, and a very unpredictable unsafe type of ambience to his

early life.” Id. at 186–87. What is more, Dr. Brams testified about critical

periods of a childhood, including infancy, which is the most critical period. Id.

at 187. She testified that an infant needs a parent who is there on a consistent

basis, and that this is how one learns to trust the world around, as well as

develop problem solving. Id. This “cycle of trust and comfort,” she testified,

were absent in Rubio’s infancy. Id. at 189. Additionally, Dr. Brams testified

that Rubio was exposed to a “tremendous” degree of verbal abuse by both his

father and his mother—including being called “retardo.” Id. at 195. Rubio’s

brothers told her that Rubio received the “brunt of everything.” Id. at 195–96.

      Dr. Brams also testified that Rubio’s father, a violent alcoholic, left Rubio

and his mother in poverty. Id. at 200. Rubio’s mother would bring men home

who would pay her to have sex. Id. Dr. Brams testified that on a certain

occasion, Rubio tried to stop one of these men from attacking his mother, but

that he was not successful. Id. She testified that being surrounded by so much

violence and so many strangers proved to be a “very traumatic time” for Rubio.

                                        46
Id. at     200–01. Further, Dr. Brams testified that Rubio was put into

prostitution at the age of twelve, Id. at 201–02, and that this would have been

a very “developmentally damaging” issue for him. Id. at 203.

         Even putting aside that Rubio’s proffered affidavit on this point is

barred, Supp. App. 63–85, it offers nothing but cumulative testimony since

significant testimony concerning Rubio’s childhood trauma was presented at

trial. Thus, Rubio’s claim fails. See Belmontes, 558 U.S. at 22 (holding that

adding cumulative evidence to “what was already there would have made little

difference”); Coble v. Quarterman, 496 F.3d 430, 436–37 (5th Cir. 2007)

(counsel not ineffective for failing to present witnesses that “would have

presented testimony already provided by other witnesses”).


                      2. Trial counsel investigated impaired
                         neurocognitive functioning.

      Next, Rubio claims that a retained mental health expert would have told

trial counsel to retain a neuropsychologist. Pet. at 46. Rubio provides an

affidavit from Dr. Robert Ouaou, Supp. App. 87–94, 22 whom he claims could

have “administered a complete neuropsychological battery to determine

whether Rubio has brain damage.” Pet. at 46. Rubio asserts that testing

reveals acquired brain damage related to “trauma, anoxic brain injury related


22 Dr. Ouaou’s witness statement contains no statement that he would have testified
if asked. Supp. App. 87–94. Accordingly, this statement fails to support a claim of
IATC. Day, 566 F.3d at 538.
                                        47
to inhalant abuse, possible PTSD related to childhood abuse and neglect,” as

well as possible fetal alcohol effects. Supp. App. 93. This affidavit is barred by

§ 2254(e)(2). See supra Section I. Nevertheless, Rubio has not shown that trial

counsel were deficient in this regard.

      Rubio’s trial counsel received a report from neurologist Dr. Jim Owens

before trial in which he stated that the MRI and EEG he reviewed for Rubio

were each “within the normal range of variation.” 4 CR 1031. The MRI revealed

no evidence of “trauma” 4 CR 1031–32. Further, Dr. Owens’s report revealed

“no evidence of organic neurological disease.” 4 CR 1032, 1033.

      Additionally, trial counsel retained neuropsychologist Gilbert Martinez

and had him administer a comprehensive battery of psychological testing on

Rubio. 5 CR 1230; 6 CR 1370; 28 RR 103–104; Supp. App. 134. Rubio’s WAIS-

IV scores rendered from Dr. Martinez’s testing differ in no discernible way from

the WAIS-IV scores provided in Dr. Ouaou’s report. Compare Supp. App. 134

and 28 RR 123, 126, 148 , with Supp. App. 93. Still, trial counsel were able to

elicit testimony at trial that even if there is no MRI finding, brain damage can

be present. 66 RR 65–66.

      Further, it is clear from the record that from the outset, trial counsel

were setting the stage for Rubio’s insanity defense. Indeed, trial counsel sought

to present the defensive theory that Rubio’s troubled and traumatic childhood

and early life forced him to retreat into his own head and that his subsequent

                                         48
dissociation from reality was a defense mechanism to the             trauma, with

stressors in his life eventually culminating in a psychotic break causing him to

murder his three children. See generally Statement of Facts. The trial

attorney’s selection of witnesses that would testify to support this theory is the

kind of “paradigmatic example” of strategic choice that the case law counsels

against second-guessing. See Hinton v. Alabama, 571 U.S. 263, 275

(2014) (“The selection of an expert witness is a paradigmatic example of the

type of ‘strategic choic[e]’ that, when made ‘after thorough investigation of the

law and facts’ is ‘virtually unchallengeable.’”) (citation omitted)); see also

Turner v. Epps, 412 F. App’x 696, 704 (5th Cir. 2011). This is especially true

considering that the one common diagnosis among defense experts who

evaluated Rubio was some form of psychotic disorder. See 3 CR 667–69 (Dr.

Brams :“delusional disorder with psychotic features”), 652, 659 (Dr. Morris:

“schizophrenia,    paranoid    type”);    SHCR    at   135,    147    (Dr.   John

Fabian:“schizophrenia, paranoid type”), 170 (Dr. John Pinkerman and Dr.

Vittorio Puente:“the results support the presence of a mood disorder with

psychotic features during childhood”).

      To the extent Rubio now argues that trial counsel should have

investigated more to find an expert who would testify specifically to Rubio

having a “neurocognitive impairment,” stemming from something other than

a psychotic disorder, “the duty to investigate does not force defense lawyers to

                                         49
scour the globe on the off chance something will turn up.” Rompilla, 545 U.S.

at 383; see also Segundo v. Davis, 831 F.3d 345, 352 (5th Cir. 2016) (counsel

“should be permitted to rely upon the objectively reasonable evaluations and

opinions of expert witnesses”); Dowthitt v. Johnson, 230 F.3d 733, 748 (5th Cir.

2000) (counsel is not required to “canvass[] the field to find a more favorable

defense expert”).

      To that end, trial counsel walked a nuanced line of introducing testimony

that Rubio suffered from learning impairments, and had the inability to

perform simple day-to-day tasks as a functioning adult, without opening the

door to potentially harmful future dangerousness evidence or cutting against

their theory that Rubio was insane at the time of the murders because he was

suffering from schizophrenia or some other psychotic episode. See 25 RR 31

(competency trial) (Dr. Morris: “Well, certainly, you have a lot of deficits that

got in the way of his being more productive; to start with, his schizophrenia,

but also how the schizophrenia affected his. . . executive functioning.”)

(emphasis added).

      During competency proceedings, Georgina Castillo testified that while

she and Rubio were in a relationship, she refused to let Rubio cook because she

was afraid he would burn himself. 25 RR 288; 67 RR 193–94. She also testified

that Rubio had no driver’s license, bank account, or credit cards. 25 RR 289–

90. And during guilt/innocence, the defense elicited testimony that Rubio was

                                       50
in special education classes starting in the third grade. 65 RR 159; 67 RR 41.

Rubio also had several jobs but failed to last long at any of them. 65 RR 184–

85. At punishment, the defense presented testimony that Rubio has “profound”

learning disabilities, that at age twelve he was reading at a third-grade level,

and that at age eighteen he was reading at a fourth-grade level. 73 RR 174; see

also id. at 128.

      In other words, not only does Rubio disregard the defense’s entire theory,

but he also ignores the significantly damaging portions of Dr. Ouaou’s report—

information that would have bolstered the State’s future dangerousness case

instead of rebutting it. This information impacts the assessment of both

deficient performance and prejudice. See Strickland, 466 U.S. at 699 (counsel

made reasonable to strategic choice in “[r]estricting testimony on respondent’s

character to what had come in at the plea colloquy ensured that contrary

character and psychological evidence . . . not come in”); Belmontes, 558 U.S. at

20 (in considering prejudice a court must “consider all the relevant evidence

that the jury would have had before it if [the inmate] had pursued a different

path—not just the . . . evidence [the inmate] could have presented, but also the

. . . evidence that almost certainly would have come in with it.”).

      For instance, even if trial counsel uncovered evidence suggesting that

Rubio possibly suffered from brain damage and secured results similar to those

reached by Dr. Ouaou, Rubio has not necessarily shown that a reasonable

                                       51
attorney would have presented that information to the jury. Indeed, Dr. Ouaou

relays that “youth who experience chronic stress secrete high levels of

glucocorticoid cortisol that can cause damage, sometimes permanent, to the

development of the central nervous system.” Supp. App. 93 (emphasis added).

Rubio’s likely CNS damage is to his frontal lobes and limbic system. Supp. App.

93; see also Supp. App. 104–105 (Dr. Agharkar describing Dr. Ouaou’s findings

as reflecting damage to Rubio’s “frontal lobes” which, among other things, are

responsible for “effective weighing and deliberating, impulse inhibition,

organized sequencing of thoughts and behaviors. . . and mood regulation.” With

that in mind, testimony about a brain injury may be a “‘double-edged’ sword,”

Martinez v. Dretke, 404 F.3d 878, 889 (5th Cir. 2005), because jurors could fear

that the defendant will never be able to control his violent behavior.

“Presenting evidence of ‘organic (i.e., permanent) brain damage,’ which is

associated with poor impulse control and a violent propensity, would have

substantiated the [S]tate’s evidence and increased the likelihood of a future

dangerousness finding.” Martinez, 404 F.3d at 890; cf. Foster v. Schomig, 223

F.3d 626, 637 (7th Cir. 2000) (quotation omitted) (noting sentencers “may not

be impressed with the idea that to know the cause of viciousness is to excuse

it; they may conclude instead that when violent behavior appears to be outside

the defendant’s power of control, capital punishment is appropriate to



                                      52
incapacitate.”). In the end, Rubio has not shown that trial counsel were

ineffective on this point.

             3.    Psychiatric issues

      Next, Rubio contends that if the defense team had included a mental

health expert on the team, they would have helped deliver evidence of Rubio’s

psychiatric issues to the jury. Pet. at 49. Rubio claims that had a psychiatrist,

such as Dr. Agharkar, 23 evaluated Rubio, the jury would have learned that

Rubio “suffers from serious psychiatric issues, including schizoaffective

disorder.” Pet. at 49; Supp. App. 104. But beyond being barred, § 2254(e)(2),

Rubio’s proffered affidavit adds nothing to Rubio’s case. Instead, it ignores the

substantial amount of psychiatric evidence presented in all three phases of

Rubio’s proceedings. Indeed, as discussed previously, supra Section II(C)(2),

eliciting evidence of Rubio’s psychiatric issues was an integral part of trial

counsel’s strategy, especially given that Rubio pleaded not guilty by reason of

insanity. Put plainly, as shown below, presenting Rubio’s psychiatric issues

were a prevalent part of trial counsel’s strategy in Rubio’s case, permeating all

phases of trial.




23 Dr.Agharkar’s witness statement contains no statement that he would have
testified if asked. Supp. App. 99–105. Accordingly, this statement fails to support a
claim of IATC. Day, 566 F.3d at 538.
                                         53
                           a. Competency proceedings
      During the competency proceedings, Dr. Brams testified Rubio’s

delusions, among other things, served as a barrier to competence. 24 RR 129.

She described Rubio as having a delusional disorder, and that this is

characterized by an individual having long-standing, pervasive beliefs that

inhibit his ability to adequately perceive the world around them. Id. at 60–61.

Dr. Morris took it a step further than Dr. Brams and testified that Rubio

suffered from schizophrenia, paranoid type, that is manifested by both

paranoid and grandiose delusions and hallucinations. 25 RR 31–32.

Additionally, several of Rubio’s relatives, testified that Rubio would report

seeing things when he was a young boy. Id. at 135, 138, 168, 172, 174. Rubio

would say their grandmother would talk to him in dreams telling him he was

the “chosen one.” Id. at 200, 284.


                           b. Guilt/innocence
      Rubio’s mother testified that because Rubio qualified for Social Security

benefits, he could go see doctors whenever he needed. 65 RR 160. She recalled

taking him to see one of these doctors and that Rubio reported that he would

hear voices and see shadows that were not there. Id. at 165. She testified that

Rubio told her several times that he “heard voices” and that God was telling

him that he was the “chosen one.” Id. at 172.

                                      54
      Dr. Valverde—who served as the court-appointed psychiatrist during the

competency proceedings—testified that Rubio exhibited symptoms consisted

with “paranoid schizophrenia.” 66 RR 30, 37.

      Further, Dr. Morris testified that he had diagnosed Rubio has having

schizophrenia, paranoid type. Id. at 128. Close to the time of the murders,

Rubio was starting to deteriorate in his overall functioning due to various

stressors in his life. Id. at 131–34. He described Rubio’s “primary symptoms”

as being delusions, or “fixed false beliefs,” along with intermittently seeing and

hearing things. Id. at 130. Dr. Morris also testified that during the commission

of the crimes, Rubio was suffering from this psychotic disorder, and that—in

his opinion—the brutality of the murders reflected Rubio having a state of

active delusions that caused him “intense fear and terror” resulting in the

“incredible over-kill” reflected at the crime scene. Id. at 139.

      Rubio’s younger brother, Rodrigo Barrientes, testified that Rubio was

afraid of witchcraft and that he would hear voices. 67 RR 98. Georgina Castillo

testified that when she and Rubio were living together, he would have

nightmares about his grandmother and hear her calling him. Id. at 186.


                            c. Punishment
      At punishment, Dr. Brams described psychosis as a “pervasive severe

mental disorder in which someone loses contact with reality.” 73 RR 177.

Delusions are a key characteristic of Rubio’s case. Id. at 178. She testified that

                                        55
Rubio’s history indicated evidence of a psychotic disorder when he was only

four years old. Id. at 189–90. But neither his mother nor his brothers got him

help for it. Rather they would just “tell him he was hallucinating.” Id. at 189–

90. Dr. Brams testified how Rubio’s mother helped sow the seeds of psychosis

in him from an early age. Namely, she testified how Rubio’s mother would

reject him, but also manipulate him by convincing him that witchcraft and

demons were real, and that these kinds of spirits might really exist. Id. at 193.

Rather than helping and supporting Rubio during this turbulent time, his

mother encouraged him to “believe that those apparitions, those delusions, had

some substance.” Id. Dr. Brams described this as the “beginning of the

developmental psychotic disorder later on in life.” Id. Dr. Brams explained the

psychiatric significance of Rubio’s perception that he was the “chosen one.”

Specifically, she noted how Rubio receded into his own head to feel comfortable

and powerful—and to gain some semblance of control over his world. Id. at 205.

She referred to Dr. Morris’s testimony during the guilt phase in which he

testified about Rubio’s general “prodromal period”—or decline—leading up to

the murders. Id. at 210–11. On this point, Dr. Brams testified that it was “very

clear” that Rubio was under a period of stress and worsening psychiatric

functioning leading up to “the event.” Id. at 210–11. And that, insanity aside,

Rubio “without a doubt” was mentally ill at the time of the offense. Id. at 210.



                                       56
      To be sure some of the information contained in Rubio’s attached

affidavits may provide greater detail in some respects than the evidence

present from the trial record. Still, as shown above, and contrary to Rubio’s

assertions, the evidence presented at trial travels much the same pathways

and reaches the same end—giving context to the circumstances leading to

Rubio’s brutal beheading of his three children. And Rubio’s contention that

there was other evidence that could have been presented—or that counsel

should have focused more on Rubio’s trauma, neurocognitive impairment, and

psychiatric issues—fails to establish deficient performance. See Coble, 496

F.3d at 436–37 (holding that a “desire to have a specific defense theory

presented does not amount to ineffective assistance on federal habeas review”);

Dowthitt, 230 F.3d at 743 (“We must be particularly wary of argument[s] [that]

essentially come[ ] down to a matter of degrees.”). Moreover, because most—if

not all—of the evidence Rubio provides now was presented at his trial his claim

on this point fails. See Belmontes, 558 U.S. at 22; Coble, 496 F.3d at 436–37.

      Above all—and as evidenced throughout his petition—Rubio’s assertions

of deficiency on the part of trial counsel ring hollow when faced with the fact

that his case differs fundamentally from those in which the Supreme Court has

found deficient performance. See Porter v. McCollum, 558 U.S. 30, 39 (2009)

(with a month to prepare before sentencing the attorney “had only one short

meeting with [the defendant] regarding the penalty phase. He did not obtain

                                      57
any of [his] school, medical, or military service records or interview any

members of [his] family.”); Rompilla, 545 U.S. at 389 (finding deficient

performance when defense lawyers failed to “to look at a file he kn[ew] the

prosecution w[ould] cull for aggravating evidence ... when the file [was] sitting

in the trial courthouse, open for the asking”); Wiggins, 539 U.S. at 516–19 (trial

counsel wholly failed to prepare a social history and ignored serious issues that

required further investigation); Williams, 529 U.S. at 395 (“[T]rial counsel did

not begin to prepare for [the punishment] phase of the proceeding until a week

before the trial[,] ... failed to conduct an investigation that would have

uncovered    extensive   records   graphically   describing    [the   defendant’s]

nightmarish childhood, not because of any strategic calculation . . . [ failed to]

introduce available evidence that [he] was ‘borderline mentally retarded’’ and

otherwise ignored readily available evidence) (emphasis added); see also SHRR

193 (Rubio’s trial counsel testifying that “[e]verything [he] did, [he] thought it

was the right decision at the time, even if it was wrong”).

      As a result, Rubio fails to prove deficiency on the part of trial counsel for

failing to investigate trauma, neurocognitive impairments, and psychiatric

issues. And as discussed below, even if trial counsel were deficient on this

point, Rubio is unable to prove prejudice.




                                       58
      D.     Even assuming trial counsel were deficient on this
             point, Rubio is unable to prove prejudice given the
             overwhelming evidence of his guilt, along with all the
             aggravating evidence before the jury.

      Beyond being cumulative of testimony already presented at his trial,

Rubio is unable to prove prejudice stemming from these alleged deficiencies

during guilt/innocence given the overwhelming evidence of his guilt. 24 See, e.g.,

Henderson v. Cockrell, 333 F.3d 592, 603 (5th Cir. 2003); Riddle v. Cockrell,

288 F.3d 713, 718–19 (5th Cir. 2002); Statement of Facts. Indeed, it was never

disputed during trial that Rubio committed the murders, and he gave two

statements indicating such. SX 258, SX 262A.

      Likewise, because of all the aggravating evidence before the jury, Rubio

is unable to prove prejudice related to the alleged deficiencies of trial counsel

at the punishment phase. See Riley v. Cockrell, 339 F.3d 308, 315 (5th Cir.

2003) (“If the petitioner brings a claim of ineffective assistance with regard to

the sentencing phase, he has the difficult burden of showing a reasonable

probability that the jury would not have imposed the death sentence in the

absence of errors by counsel.” (internal quotation marks omitted)). Here, the




24 Similarly—to the extent he complains of such—Rubio fails to show prejudice
stemming from the alleged deficiencies of trial counsel during competency. Cf. Felde
v. Butler, 817 F.2d 281, 282 (5th Cir.1987) (noting that a petitioner would satisfy
Strickland’s prejudice prong “only if he demonstrates that there is a reasonable
probability that but for[his counsel's] failure to seek a competency hearing, he would
have been found incompetent to stand trial” (internal quotation omitted)).
                                         59
jury heard how Rubio brutally beheaded his three children and how they likely

suffered. They also heard that Rubio ripped the head of off his two-month-old

daughter and that his three-year-old daughter pleaded for her life.

Additionally, the jury heard of Rubio’s general lack of remorse for the crime,

his prior criminal record and criminal conduct, as well as his disruptive

behavior during his first stay on death row—where despite the security

strictures, he possessed drugs, set multiple fires, and took over the slot of his

cell door. See generally Facts Relating to Punishment (A)(1)–(6); Statement of.

Facts; 10 CR 2360 (jury charge indicating that in determining answers to the

Special Issues the jury “shall consider evidence submitted to you in this whole

trial,” including the guilt/innocence phase). 25

      All in all, there is no reasonable probability that, but for counsel’s alleged

unprofessional errors, the result of Rubio’s proceeding would have been

different. Strickland, 466 U.S. at 694. And even if Rubio’s defaulted claim and



25Rubio argues that prejudice should be evaluated cumulatively. Pet. at 38. However,
a federal habeas court may only grant relief on a cumulative error claim when the
petitioner identifies individual errors of a constitutional magnitude, establishes the
alleged errors are not procedurally defaulted, and shows the errors resulted in a due
process violation. Murphy v. Davis, 901 F.3d 578, 599 (5th Cir. 2018); Coble v.
Quarterman, 496 F.3d 430, 440 (5th Cir. 2007); Moore v. Quarterman, 526 F. Supp.
2d 654, 710 (W.D. Tex. 2007). As discussed above, all of Rubio’s purported errors are
meritless, procedurally defaulted, or both. Consequently, there are no errors to
cumulate. Finally, while this Circuit has announced a rule espousing a cumulative-
error analysis, the court of appeals has previously acknowledged that the Supreme
Court has not recognized such a claim. Derden v. McNeel, 978 F.2d 1453, 1456 (5th
Cir. 1992).
                                         60
new evidence are reviewed de novo, Rubio is not entitled to relief under the

deferential Strickland standard. Thus, this Court should deny relief on the

merits in addition to finding this claim procedurally defaulted.


III.   The CCA Reasonably Rejected Rubio’s Claim That Trial Counsel
       Were Ineffective for Failing to Investigate FASD, and His New
       Evidence in Support Is Barred by Pinholster. (Claim 2)

       Rubio complains that his trial counsel were ineffective for failing to

investigate “red flags” for FASD and that Rubio was prejudiced as a result. Pet.

at 56. But this is the same claim Rubio brought in his state application. See

SHCR at 18–46. And he has failed to show that the CCA’s presumptively valid

disposition of this claim was unreasonable. Not only is Rubio unable to show

that a further investigation into FASD was reasonably available at the time of

trial, he overlooks the record evidence that trial counsel investigated FASD,

but were dissuaded by their experts from pursuing it any further. Moreover,

the new evidence Rubio adds in support of this adjudicated claim is foreclosed

from this federal forum by Pinholster. And even considering Rubio’s new

evidence, he fails to meet the strictures of Strickland since the double-edged

nature of the evidence he proffers pales in comparison to the aggravating

evidence in his case.

       “Mitigating evidence that illustrates a defendant’s character or personal

history embodies a constitutionally important role in the process of



                                       61
individualized sentencing, and in the ultimate determination of whether the

death penalty is an appropriate punishment.” Riley, 339 F.3d at 316 (citation

omitted). But “Strickland does not require counsel to investigate every

conceivable line of mitigating evidence no matter how unlikely the effort would

be to assist the defendant at sentencing.” Wiggins, 539 U.S. at 533.

“[R]easonably diligent counsel may draw a line when they have good reason to

think further investigation would be a waste.” Rompilla, 545 U.S. 374. To

establish prejudice Rubio must that “there is a reasonable probability that,

absent the errors, the sentencer . . . would have concluded that the balance of

aggravating and mitigating circumstances did not warrant death.” Strickland,

466 U.S. at 695.


      A.    The newly-presented         affidavits    are   barred     by
            Pinholster.

      As an initial matter, Rubio attaches several affidavits in support of this

claim that were not presented to the state court. See SHCR at 18–46; Pet. at

38 (Report of Dr. Connor) (Supp. App. 39), (Report of Dr. Lyons) (Supp. App.

60), (Declaration of Dr. Natalie Brown) (Supp. App. 110–188). Additionally,

several of Rubio’s attached affidavits opine on the effects of, or otherwise

mention, FASD. See Supp. App. 99 (Dr. Agharkar), 063 (Dr. Lisak), 104 (Dr.

Ouaou). And he cites to several of them in his prejudice argument. Pet. at 64–

71. To the extent Rubio is attempting to use these affidavits in support of this

                                      62
adjudicated claim, they are barred from consideration in this forum. See

Pinholster, 563 U.S. at 182; supra Section I.


      B.    The CCA reasonably rejected this claim.

      Rubio raised this claim on state habeas, and it resulted in an evidentiary

hearing where habeas counsel elicited testimony from several attorneys

experienced in capital litigation and mitigation, as well as from one of Rubio’s

trial counsel, Ed Stapleton. See generally SHRR. Additionally, state habeas

counsel obtained affidavits from three experts in support of a motion filed for

funds to “complete” an investigation into FASD. SHCR at 628. These affidavits

were stipulated to as evidence and taken into consideration by the trial court

in determining the merits of Rubio’s claim. SHCR (Stipulation); 2nd Supp.

SHCR at 3 (findings of fact ¶¶ 12–14).

      Rubio’s prime contention on state habeas mirrors his current

complaint—that despite the record being replete with evidence indicating the

possibility—Rubio suffered from FASD, trial counsel failed to investigate

accordingly. See SHCR at 18–46; Pet. at 56–89. Ultimately the trial court

concluded that Rubio’s trial counsel were not constitutionally ineffective on

this point and that Rubio had not shown deficiency or prejudice. 2nd Supp.

SHCR at 10–12 (conclusions of law ¶¶ 1–13). The CCA agreed. Ex parte Rubio,

2018 WL 2329302, at *3.



                                      63
      In coming to this conclusion, the trial court reasoned that trial counsel

investigated to determine if there was a causal connection between Rubio’s

mother’s abuse of alcohol during her pregnancy and Rubio’s subsequent bizarre

behavior. 2nd Supp. SHCR at 4 (¶¶ 16–17). Beyond that, the trial court noted

that there was insufficient evidence to find that a full-scale FASD-based

defense would have even been reasonably available to trial counsel. SHCR at

5 (¶23). Finally, in addition to the double-edged nature of such evidence, the

trial court recognized that multiple medical experts retained by trial counsel

relayed information indicating that Rubio did not suffer from FASD, at which

point trial counsel made a strategic decision not to investigate the matter

further. SHCR at 5–6 (¶¶ 16–31). Rubio fails to show this decision was

unreasonable.

      Because these IATC claims raised by the Rubio were adjudicated on the

merits by the state court, they must be reviewed under the “doubly deferential”

standards of both Strickland and Section 2254(d). Woods v. Etherton, 136 S.

Ct. 1149, 1151 (2016) (citing Pinholster, 563 U.S. at 190); Knowles, 556 U.S. at

123 (same). Such claims are considered mixed questions of law and fact and

are analyzed under the “unreasonable application” standard of 28 U.S.C.

§ 2254(d)(1). Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). In reviewing

these claims, the “pivotal question” is not “whether defense counsel’s

performance fell below Strickland’s standards, but whether “the state court’s

                                      64
application of the Strickland standard was unreasonable.” Richter, 562 U.S at

101. In other words, the question to be asked in this case is not whether

counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

      Rubio contends that § 2254(d) “does not bar relitigation because the state

post-conviction proceedings violated due process.” Pet. at 73. Namely, Rubio

claims he was denied a meaningful opportunity to be heard in the state

postconviction proceedings when the state court “refused to respond to timely

requests for expert funding necessary to develop evidence of FASD in this

case.” Pet. at 75. But a “full and fair hearing in state court is not a prerequisite

to applying AEDPA’s deferential scheme.” Wiley v. Epps, 625 F.3d 199, 207

(5th Cir. 2010), as revised (Nov. 17, 2010); see also Valdez, 274 F.3d at 946.

Even still, Rubio has not shown a due process violation.

      During state postconviction proceedings, Rubio’s state habeas counsel

filed a motion requesting funding to retain experts to investigate the possibility

that Rubio has FAS or a FASD. SHCR at 628–32. The trial court granted up to

$13,000 in funding for this purpose. SHCR at 495–96. Rubio’s state habeas

counsel asked the CCA three times for more time to file the state application,

partly to obtain an additional $37,000 from the trial court to further

investigate FASD. SHCR at 911–12. The CCA granted the first two motions,

but denied the third, giving him thirty days to file an application. See Ex parte

                                        65
Rubio, No. WR-65,784-02 (Tex. Crim. App. Sep. 26, 2012); Ex parte Rubio, No.

WR-65,784-02 (Tex. Crim. App. Apr. 17, 2013); Ex parte Rubio, No. WR-65,784-

02 (Tex. Crim. App. Sep. 11, 2013) (all not designated for publication). What is

more, Rubio raised this claim in his state application, arguing that the trial

court failed to timely and completely fund his habeas investigation into FASD.

But the CCA denied it. See Ex parte Rubio, 2018 WL 2329302, at *4 (“Even

assuming [Rubio] could show that he has a constitutional right to expert

witness funding on habeas, he has not adequately supported his claim that the

failure to authorize additional funds presented a due process violation.”). And

Rubio points to no clearly established Supreme Court precedent to the

contrary. Cf. Panetti v. Quarterman, 551 U.S. 930, 976 (2007) (Thomas, J.,

Scalia, J., and Alito, J., dissenting) (“This Court has never recognized a

constitutional right to state funding for counsel in state habeas proceedings—

much less for experts. . . .”).

      Likewise, Rubio’s claim that he can escape AEDPA deference of the state

court’s adjudication of the prejudice prong of Strickland is unavailing. Rubio

posits that the CCA used the wrong standard for evaluating prejudice because

it omitted Strickland’s “reasonable probability” language when addressing the

claim. See Pet. at 80; Ex parte Rubio, 2018 WL 2329302, at *4 (“[R]ubio has not

demonstrated that the result of his trial would have been different but for

counsel’s decision not to further investigate FAS/FASD. . . . “). But this,

                                      66
standing alone, is not enough to show the state court’s decision was

unreasonable.

      Indeed, the Seventh Circuit’s decision in Sussman v. Jenkins frames a

similar fact pattern. 636 F.3d 329 (7th Cir. 2011). In Sussman, a state court

omitted the “reasonable probability” language from its Strickland prejudice

determination. Id. at 359. In concluding that the state court’s decision was

nevertheless entitled to deference under AEDPA, the Seventh Circuit reasoned

that (1) the state-court decision correctly cited another case that incorporated

the correct ineffective assistance standard under Strickland and (2) it was

“clear from the [state] court’s analysis that it did not believe that the

[undiscovered evidence] had a reasonable probability of altering the jury’s

verdict.” Id. at 359–60.   26



      Here, similar to Sussman, the state habeas court cited Supreme Court

case law applying the correct Strickland prejudice standard, namely,

Strickland itself. 27 See Ex parte Rubio, 2018 WL 2329302, at *4 (citing


26 The Supreme Court has dealt with similar fact patterns. In Woodford v. Visciotti,
for example, the Supreme Court concluded that a state court’s use of the term
“probable” in describing the petitioner’s burden under Strickland, as opposed to the
correct standard of a “reasonable probability,” did not render the decision contrary to
federal law where the state previously recited the correct Strickland standard. 537
U.S. 19, 23–24 (2002); see also Holland, 542 U.S. at 654–55 (citing Woodford).

27Although the facts of Sussman are most comparable to this case, other circuits have
addressed similar situations. See, e.g.; Bledsoe v. Bruce, 569 F.3d 1223, 1232–33 (10th
Cir. 2009) (stating that “despite its ‘may is not good enough’ language, the Kansas
Supreme Court applied the correct [Strickland ] standard”); Parker v. Sec’y for Dep’t
                                          67
Strickland, 466 U.S. at 694). “This indicates that the state habeas court

omitted the ‘reasonable probability’ modifier not due to its incorrect

understanding of the prejudice standard, but as a shorthand method to refer

to the correct standard.” Charles v. Stephens, 736 F.3d 380, 393 (5th Cir. 2013);

see also Woodford, 537 U.S. at 24 (“[R]eadiness to attribute error is inconsistent

with the presumption that state courts know and follow the law.”). 28 As such,

Rubio fails to show the state court’s prejudice analysis was legally

unreasonable because of this omission.


                1. Trial counsel were not deficient


      At the outset, trial counsel were aware that Rubio’s mother drank while

she was pregnant with him. John Fabian, Psy.D, was retained by trial counsel


of Corr., 331 F.3d 764, 786 (11th Cir. 2003) (“Despite the imprecise language used by
the Florida Supreme Court, we conclude the court understood and applied the correct
prejudice standard from Strickland. This deferential approach is consistent with our
view that if a state court denies a prisoner’s claim without any reasoning at all, it is
still entitled to AEDPA deference.”). But see Gray v. Branker, 529 F.3d 220, 234–35
(4th Cir. 2008) (“The MAR court required certainty that the jury would have reached
a different result at sentencing. This standard is more onerous than either the
preponderance of the evidence standard rejected as too demanding by the Supreme
Court in Strickland or the one actually adopted there.”); Martin v. Grosshans, 424
F.3d 588, 592 (7th Cir. 2005) (holding that a state court’s use of “but for defense
counsel’s unprofessional errors, the result of the proceeding would have been
different” was contrary to federal law). While certain circuits have come to different
conclusions, Charles, 736 F.3d at 393, and Woodford, 537 U.S. at 23–24, are
controlling in the present case.

28 Additionally, the trial court rendered the correct formulation of the law in its
findings and conclusions, which were adopted by the CCA. See 2nd Supp. SHCR at
12 (¶12); Ex parte Rubio, 2018 WL 2329302, at *4.

                                          68
to conduct a forensic psychological evaluation on Rubio for purposes of

gathering mitigation evidence. SHCR at 130. In his report, Fabian details

Barrientes’s abuse of alcohol during her pregnancy with Rubio. SHCR at 135. 29

Armed with this knowledge, and knowing that Rubio had a history of reported

auditory and visual hallucinations, trial counsel undertook a thorough and

detailed investigation into the cause of Rubio’s bizarre behavior by retaining

numerous medical and mental health professionals. All of these experts

provided several diagnoses that would explain the root cause of Rubio’s

behavior, with the common theme among these being that Rubio suffered from

some sort of psychotic ailment. None of these experts—whether court

appointed or retained by trial counsel—opined that Rubio’s bizarre behavior

was caused by FASD. See 2 CR 535 (Dr. Troy Martinez (court appointed));3 CR

667–69 (Dr. Jolie Brams), 652, 659 (Dr. Raphael Morris); 4 CR 1028 (Dr. Jim

Owens); SHCR at 135, 147 (Dr. John Fabian) 170 (Dr. John Pinkerman and

Dr. Vittorio Puente).




29 Indeed, trial counsel would go on to elicit testimony to this effect at various points
in Rubio’s trial, including from Barrientes herself. 65 RR 155–56. And at punishment,
trial counsel further emphasized this point by asking Dr. Brams to explain from a
developmental-psychology perspective whether Rubio was at risk for behavioral
impairment before birth. 73 RR 173. Trial counsel reinforced this clear point, by
eliciting testimony at punishment from Dr. Brams about what she called “substance
abuse genetics” or “genetic loading” for substance abuse. 73 RR 193.

                                           69
      In fact, evidence showed that two of Rubio’s retained doctors dissuaded

trial counsel from pursuing FASD further. Prior to Rubio’s second trial, trial

counsel had him examined by medical doctor Jim Owens, who found no

evidence of facial dysmorphia, a classic indicator of FAS or FASD. See 4 CR

1030; SHRR at 145–46 (facial dysmorphia is indicator of FASD). Additionally,

the MRI and EEG Dr. Owens conducted on Rubio reflected no evidence of

“organic neurological disease.” 4 CR 1033. Rubio’s trial counsel, Ed Stapleton,

testified at the state habeas hearing that this report by Dr. Owens is what

turned his focus away from FASD. See SHRR at 168 (“And then when I got Dr.

Owens’ report on Fetal Alcohol Syndrome or lack of Fetal Alcohol Syndrome,

then I didn’t–I didn’t focus on it.”); see also Murphy v. Davis, 737 Fed. App’x.

693, 708 (5th Cir. 2018) (unpublished), cert. denied, 139 S. Ct. 568 (2018) (“[I]t

is too much to insist that counsel second-guess her experts’ conclusions.”).

      Further, during Rubio’s competency proceedings, Dr. Morris testified

about the consequences of Rubio’s mother drinking while pregnant with him,

and that FAS was a possible risk of such behavior. 24 RR 228. Still, he testified

that he had not diagnosed Rubio with FAS. 25 RR 71. Trial counsel further

testified at the hearing the he had Dr. Morris look over Dr. Owens’s report and

that Dr. Morris did not notify trial counsel that there was any problem with it.

SHRR at 170.



                                       70
      As explained above, trial counsel retained and consulted nine medical

and mental health experts. None of them suggested raising FASD as part of

the defense. Two of them all but ruled it out. Trial counsel were not required

to consult with more experts to obtain a FASD diagnosis. See Segundo, 831

F.3d at 352; see also Turner, 412 F. App’x at 704; cf. Hinton, 134 S. Ct. at

1089. 30

      Moreover, the Supreme Court has stressed that the “investigation into

mitigating evidence should comprise efforts to discover all reasonably available

mitigating evidence.” Wiggins, 539 U.S. at 524 (emphasis added). Rubio’s

contention that a full-scale FASD investigation was reasonably available to

trial counsel flies in the face of the record. Pet. at 57–64. Indeed, Rubio’s state




30  Clearly, and unlike in Williams v. Stirling, 914 F.3d 302, 314 (4th Cir. 2019), as
amended (Feb. 5, 2019), cert. denied, 140 S. Ct. 105 (2019), cited by Rubio, Pet. at 64,
this is not a case in which trial counsel “did not even consider” whether the defendant
had FAS. Williams, 914 F.3d at 314. And contrary to Rubio’s assertion, Pet. at 71–72,
trial counsel’s investigation into FASD would not have produced results substantively
different from their investigation into other mental illnesses and behavioral issues—
as evidence of Rubio’s traumatic childhood, physical and sexual abuse, impaired
functioning, and deteriorating psychological state in the presence of extreme
stressors, established both a cause and effect for his criminal act. See Williams, 914
F.3d at 315 (finding trial counsel deficient for not investigating FAS, in part because
the new evidence would have established cause and effect for petitioner’s criminal
conduct, rather than just establishing the effect it had on his behavior). Williams is
further distinguishable due to the significant aggravating evidence against Rubio.
See Floyd v. Filson, 949 F.3d 1128, 1140–41 (9th Cir. 2020) (“In short, the petitioner
in Williams was prejudiced because his lawyers presented a much weaker-than-
available mitigation argument that was insufficient to overcome an also weak
aggravating argument that clearly troubled some jurors. That was not the situation
here.”).
                                          71
habeas counsel—David Schulman—learned this firsthand. More than two

years after Rubio’s second trial, in a letter sent to the habeas judge regarding

funding for an FASD evaluation, Schulman notes:

      As I mentioned to you, I inquired as to possibilities from
      psychologists in Texas and habeas lawyers across the country, but
      I located none, within or without Texas, other than Dr. Brown and
      her team previously presented to the Court, who will undertake
      this type of evaluation. I simply could not find anyone else.

      Subsequent to our last conversation, I undertook additional
      inquiries, this time contacting several Texas physicians known for
      conducting FASD evaluations. I asked whether the evaluation of
      Mr. Rubio was something within their expertise and practice.
      Alternatively, I requested referrals to experts who might be able
      to conduct the evaluation There was nobody who indicated they
      could undertake an evaluation of MR. Rubio, and nobody who
      provided a referral to a qualified expert.

      Additionally, among other groups, I made contact with the
      Department of Health and Human Services of the State of Texas.
      The reality is that, even the State group was unable to recommend
      someone we could use.

SHCR at 824–25 (emphasis added). And when questioned at the hearing,

habeas counsel’s mitigation investigator was unable to point to a specific

expert—outside of those already retained for trial—that she would have

referred to trial counsel to conduct an FASD investigation. SHRR. 155–56. 31



31Specifically, the state habeas mitigation investigator testified that she would have
“started” with Dr. Fabian. SHRR at 156. Further—and importantly—while Rubio
posits that the DSM-IV was used by professionals prior to 2013 to diagnose the
mental defect in FASD as “Cognitive Disorder Not Otherwise Specified,” Pet at 59,
n.32 (citing Dr. Brown’s report) (Supp. App. 179), Dr. John Fabian ruled out
“Cognitive Disorder Not Otherwise Specified” as a diagnosis of Rubio. SHCR at 47
                                         72
            2. Any alleged deficiency was not prejudicial, even when
               considering Rubio’s newly-presented Pinholster-barred
               evidence.

      During state habeas proceedings, Rubio attached affidavits from Dr.

Natalie Brown, Dr. Richard Adler, and Dr. Paul Connor to his application, in

support of his claim that trial counsel were ineffective for failing to investigate

FASD. SHCR at 38–43. Dr. Brown provided two different affidavits to the trial

court, stating in one that Rubio’s had a history typical of someone with FAS or

FASD. SHCR at 520–26, 528–31. Dr. Adler stated that he had diagnosed Rubio

with partial fetal alcohol syndrome (PFAS). SHCR at 544–54. And Dr. Connor

indicated that Rubio had deficits present in four domains of neuropsychological

functioning: academic attention; verbal learning and memory; and executive

functions. SHCR at 583–86.

      To prove prejudice under Strickland, “[t]he likelihood of a different result

must be substantial, not just conceivable.” Richter, 562 U.S. at 112 (citation

omitted). However, none of Rubio’s state habeas experts definitively diagnosed

him with a FASD. For instance, in one of her affidavits, Dr. Brown states that

Rubio’s history is “typical” of a person with a FASD, then clarifies that she

would need to review Rubio’s records from birth to present to determine




(emphasis added). This further indicates that there was investigation conducted into
FASD.

                                        73
whether the offense behavior was consistent with the kinds of illegal conduct

typically seen in cases of FASD. SHCR at 530.

      Next, Dr. Connor states that Rubio’s neuropsychological functioning is

“consistent” with the diagnostic guidelines for FASD, but then goes on to

recommend a list of twelve additional neuropsychological tests that would have

to be performed on Rubio. SHCR at 585.

      Finally, while Dr. Adler’s affidavit purports to diagnose Rubio with

PFAS, he clarifies that Dr. Brown would have to do additional work to “confirm

the diagnosis from a functional perspective.” SHCR at 547. He also notes that,

to determine whether Rubio has displayed lifelong behavioral characteristics

of such a disorder, Dr. Brown would have to rule out the possibility of substance

abuse or other head traumas, which—according to Dr. Adler—have been found

to “mimic” FASD-associated difficulties. SHCR at 547–58; see Sells v. Thaler,

No. SA-08-CA-465-OG, 2012 WL 2562666, at *57 (W.D. Tex. June 28, 2012),

COA denied sub. nom. Sells v. Stephens, 536 F. App’x 483, 495 (5th Cir. 2013)

(declining to find ineffectiveness, in part, because none of the post-conviction

experts “definitively” diagnosed petitioner with fetal alcohol syndrome or the

effects of that disorder).

       Further, each of the affidavits and reports contain damaging double-

edged evidence, the kind which trial counsel cannot be faulted for attempting

to avoid. See Strickland, 466 U.S. at 699-700; Belmontes, 558 U.S. at 20. And

                                       74
the Fifth Circuit has refused to find prejudice if the new evidence is double-

edged or introduces new aggravating circumstances into the calculus of

sentencing. See Ransom v. Johnson, 126 F.3d 716, 724 (5th Cir. 1997) (refusing

to find prejudice where the unpresented evidence “also contained evidence

that, if disclosed, would have been detrimental to [the defense] case.”).

      Indeed, the evidence Rubio provided on state habeas, is at best, double-

edged in nature because it could necessarily lead to the conclusion that Rubio—

who the jury had already found guilty of decapitating his three small

children—would forever be unable to control his aggressive, anti-social

impulses, and would never be able to learn from his mistakes. For this reason,

the Fifth Circuit has held that “evidence of fetal alcohol syndrome-related

deficiencies is not necessarily beneficial to a criminal defendant.” Sells, 536 F.

App’x at 495; see also Brown, 684 F.3d at 499 (“The [fetal alcohol disability]

evidence that [petitioner] claims his counsel should have presented is ‘double-

edged’ because, although it might permit an inference that he is not as morally

culpable for his behavior, it also might suggest that he, as a product of his

environment, is likely to continue to be dangerous in the future.”).

      For example, in one of her attached affidavits, Dr. Brown notes that lack

of “impulse control” is one of the “hallmark” behavioral symptoms of

individuals with fetal alcohol syndrome. SHCR at 511. Similarly, Dr. Adler’s

affidavit relayed that it is “widely understood in the professional community

                                       75
that persons with FASDs have problems with judgment and impulsivity,”

leading to “markedly increased lifetime incidence of [p]roblems with the

[l]aw.”). SHCR at 545. Further, while a fetal alcohol syndrome-based defense

might have furnished Rubio’s jury with a possible explanation for his inability

to express remorse over his very serious crimes, it would also have conceded to

the jury that no amount of medication or control exercised by state prison

officials was ever going to render Rubio capable of experiencing remorse for his

criminal conduct. See SHCR at 511 (Dr. Brown noting that compromised

executive functioning due to fetal alcohol syndrome can lead to, among other

things, the inability to “experience or display remorse”).

      And even assuming Rubio’s Pinholster-barred evidence could be

considered in this forum, the affidavits he provides present the same—if not

more of—the kinds of double-edged evidence the state court found precluded

Rubio from showing deficiency or proving prejudice.

      Rubio claims that a FASD diagnosis would have “explained and cohered

otherwise disjointed evidence—of impaired functioning, brain damage, and

mental health problems—that was in the record.” Pet. at 71. But even if it

might have helped in that regard, that is not all it would have done. Indeed,

Rubio’s attached affidavits confirm that “appropriate experts,” Pet. at 65, in

the field of FASD would have revealed extremely damaging information. Both

in assessing counsel’s strategy and prejudice, this Court must consider this

                                       76
evidence that counsel sought to avoid and that surely would have been elicited

by the State during cross-examination. See Strickland, 466 U.S. at 699;

Belmontes, 558 U.S. at 20; Supp. App. 61 (Dr. Lyons noting Rubio has

“demonstrated neurobehavioral deficits that are consistent with prenatal

alcohol exposure” and that those deficits are “often in the areas of poor impulse

control, poor executive functioning/inability to anticipate consequences of

behavior, and poor attention skills leading to. . . trouble with the law”), 105

(Dr. Agharkar stating that “crucially, prenatal alcohol exposure rendered

[Rubio] unable to self-regulate his behavior” and that at the time of the offense

Rubio was “unable to meaningfully regulate his conduct”), 186 (Dr. Brown

explaining one of the executive control impairments concerning FASD is a

“tendency toward explosive episodes”).

      Especially damaging to Rubio would have been testimony from Dr.

Brown indicating that Rubio was “biologically ‘hard-wired’ prior to birth to be

hyper-reactive to stress.” Supp. App. 185. Rubio performs at his highest level

when he is in a structured environment, but when he is in the chaotic and

unstructured “real world” he “performs at the lowest level of his cognitive

capacity.” Supp. App. 185.; Pet. at 72. This testimony would have hurt Rubio

since the State, during punishment, elicited testimony that unlike the

structured setting of death row, general population is full of stressors. See 73

RR 110–14. In fact, the jury could have reasonably inferred that if Rubio sawed

                                       77
the heads off of three children whom he purportedly “loved” because of an

“adaptive collapse” brought on by stressors, Supp. App. 186, nothing would

stop him from acting violent toward strangers in the stressful and

unstructured environment of general population—especially given that the

evidence showed Rubio was already behaving dangerously in the more

“structured” death row. Indeed, in the words of Dr. Brown, “[i]mpaired

executive control in unstructured situations. . . is emblematic of FASD.” Supp.

App. 184. Ultimately, it is unlikely that the jury, who had already heard

extensively about Rubio’s poor reaction to stress, would have acted favorably

to hearing that such susceptibility to stressors was a permanent part of his

being.

      Put plainly, while Rubio might suggest that his counsel’s examination of

his proposed experts would have been cabined to showing that “Rubio meets

the diagnostic criteria for a disorder under the FASD umbrella”—thus

diminishing   his   blameworthiness    for   the   crimes—the   State’s   cross-

examination certainly would not have been so limited.

      What is more, Rubio fails to balance his purportedly new evidence

against all the aggravating evidence, including the brutal nature of the crime

he committed. See Belmontes, 558 U.S. at 20; Strickland, 466 U.S. at 695.

While, by their nature, all capital murder cases involve terrible circumstances,

Supreme Court precedent plainly anticipates that the severity of the crime is

                                      78
a relevant factor in Strickland prejudice. See Smith v. Spisak, 558 U.S. 139,

154–55 (2010); Strickland, 466 U.S. at 699; see also Vasquez v. Thaler, 389 F.

App’x 419, 428 (5th Cir. 2010) (“Naturally, the power of the newly amplified

case to mitigate a jury’s selected punishment will be contingent on other factors

in the case, such as the circumstances of the crime.”); Carty v. Thaler, 583 F.3d

244, 263 (5th Cir. 2009) (“In this re-weighing, the brutality of the crime is

relevant but does not automatically trump additional mitigating evidence.”).

      Likewise, the Fifth Circuit has routinely found that the “horrific facts of

the crime,” Martinez v. Quarterman, 481 F.3d 249, 259 (5th Cir. 2007), the

“brutal and senseless nature of the crime,” Smith v. Quarterman, 471 F.3d 565,

576 (5th Cir. 2006), or the “cruel manner in which he killed,” Miniel v. Cockrell,

339 F.3d 331, 347 (5th Cir. 2003), may preclude a finding of Strickland

prejudice. See also Strickland, 466 U.S. at 700; Knight v. Quarterman, 186 F.

App’x 518, 535 (5th Cir. 2006); Andrews v. Collins, 21 F.3d 612, 624 n.23 (5th

Cir. 1994); Russell v. Lynaugh, 892 F.2d 1205, 1213 (5th Cir. 1989).

Additionally, if the “evidence of. . . future dangerousness was overwhelming. .

. it is virtually impossible to establish prejudice.” Ladd v. Cockrell, 311 F.3d

349, 360 (5th Cir. 2002) (citing Strickland, 466 U.S. at 698); see also Busby v.

Davis, 925 F.3d 699, 726 (5th Cir. 2019); Clark v. Thaler, 673 F.3d 410, 424

(5th Cir. 2012).



                                       79
          As discussed previously, the aggravating evidence in this case is

powerful, revealing Rubio brutally decapitated three young children, showed

no remorse, and continued to engage in dangerous activities while on death

row, such as using and abusing drugs, and setting fires. Indeed, the idea that

Rubio lacked control over his life choices and acted at the whim of his

neurological deficits due to FASD ignores all the evidence before the jury that

the brutal beheadings of his children were a cruel, calculated, and concerted

effort. But even assuming a FASD defense was presented, Rubio is unable to

show he would have avoided a sentence of death, due to the aggravating factors

present. 32

         In the end, even though the jury heard an abundant amount of

mitigating evidence—including that Rubio’s mother used alcohol and drugs

while pregnant with him, 33 it simply did not find the evidence sufficiently

mitigating. Rubio fails to show expert testimony would have changed that



32 And while habeas counsel called several witnesses who testified that evidence of
FASD would have been sufficiently mitigating in Rubio’s case, the trial court
disagreed, finding their testimony lacked credibility in light of the heinousness of the
crime and aggravating factors presented to the jury. See 2nd Supp. SHCR at 7 (¶¶35–
37); see also Pippin v. Dretke, 434 F.3d 782, 792 (5th Cir. 2005) (“A trial court’s
credibility determinations made on the basis of conflicting evidence are entitled to a
strong presumption of correctness and are ‘virtually unreviewable’ by the federal
courts.”) (quoting Moore v. Johnson, 194 F.3d 586, 605 (5th Cir. 1999)); see also Young
v. Dretke, 356 F.3d 616, 629 (5th Cir. 2004) (explaining that, “[a]s a federal court, we
are bound by the state habeas court’s factual findings, both implicit and explicit.”).

33   See, e.g., supra n.29; see also Facts Relating to Punishment.
                                            80
assessment. In other words, there is not a reasonable probability that the jury

would have assessed a life sentence had they heard Rubio suffered from a

FASD. See Sells, 536 F. App’x at 495 (unpublished) (“While Sells argues that

the blameless nature of fetal alcohol impairment could have had a ‘powerful

mitigating effect,’ he ignores the fact that the trial evidence already established

that Sells suffered from serious personality and adaptive impairments for

which he bore no blame. . . and so it is doubtful that Sells would have derived

any mitigating benefit merely by linking that diagnosis to fetal alcohol

syndrome.”’). In the end, Rubio has not shown that the state court’s decision

regarding his claims was contrary to, or involved an unreasonable application

of, clearly established federal law as determined by the Supreme Court. Nor

has he shown that the state court decision was based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. 28 U.S.C. § 2254(d)(1)–(2)). Further, he has failed to rebut the

presumptively correct factual determinations underlying the adjudication by

clear and convicting evidence. 28 U.S.C. § 2254(e)(1). And even considering

Rubio’s new Pinholster-barred evidence, he fails to establish that his counsel

were constitutionally ineffective.




                                        81
IV.   Rubio’s Claim That Trial Counsel Were Ineffective for Failing to
      Prepare for and Investigate Rubio’s Insanity Defense Is
      Unexhausted, Procedurally Defaulted, and Refuted by the
      Record. (Claim 3 & 7)

      Rubio asserts that trial counsel were ineffective because they failed to

investigate and prepare for Rubio’s insanity defense during the guilt/innocence

phase of trial, and that it prejudiced him at guilt and punishment. Pet. at 90,

142. Rubio’s claim on this point is two-fold. First, he faults counsel for failing

to prepare two defense witnesses because they applied the “wrong legal

standard in assessing Rubio’s sanity.” Pet. at 90. Second, he claims that trial

counsel failed to investigate and present entries from Rubio’s TDCJ records

documenting Rubio’s symptoms of severe mental illness in the time between

his two trials. Pet. at 90, 138–44.

      These claims are unexhausted and procedurally defaulted. As a result,

Rubio’s attached evidence in support of this unexhausted claim cannot be used

in this forum. But beyond that, Rubio’s claims fail when faced with the record

evidence. Not only did trial counsel put on an extensive insanity defense—

consisting of two experts and eleven lay witnesses—Rubio is unable to prove

prejudice. Indeed, despite arguably applying the wrong legal standard in

assessing Rubio’s sanity, each of the complained-of experts maintained that

Rubio was insane at the time of the offense. Further, the substantial evidence

of Rubio’s sanity in this case—coupled with the overwhelming evidence of his


                                       82
guilt—and all the aggravating factors present, precludes proof of prejudice. For

the following reasons, Rubio’s claims in this regard should be denied on the

merits in addition to being procedurally defaulted.


      A.    This claim and supporting evidence are barred from
            consideration on federal habeas review.

      Rubio concedes that this claim is unexhausted but urges he can use

Martinez to overcome any default. Pet. at 103, 144. But state habeas counsel

were not ineffective. See supra Section I. Moreover, as shown below, because

this IATC claim is insubstantial and meritless, Martinez cannot save it from

being defaulted. See supra Section I. Also, Rubio proffers TDCJ records in

support of this claim. Supp. App. 209–95; ECF No. 17-1 at 47–90. This new

evidence is barred from consideration by § 2254(e)(2). See supra Section I. In

fact, the TDCJ business records affidavit Rubio attaches shows that trial

counsel were in possession of these records, and they were obtained by trial

counsel in 2010, prior to Rubio’s competency proceedings. See Supp. App. 209

(indicating records are marked with a “defendant’s exhibit” 34 sticker); Pet. at

140. Accordingly, Rubio failed to develop the factual basis of this claim. See

(Michael) Williams, 529 U.S. at 432. Thus, because he does not rely on a new

rule of constitutional law, and he fails to show requisite diligence or actual



34 This exhibit does not appear to have been admitted during any of Rubio’s
proceedings.
                                      83
innocence, he cannot overcome the statutory bar to expansion of the record. See

supra Section I.


      B.    Trial counsel adequately investigated and presented
            Rubio’s insanity defense, and even assuming they
            were deficient on this point, Rubio is unable to prove
            prejudice.


            1. Relevant facts

                   a. Testimony of Dr. Valverde and Dr. Morris


      Rubio’s claim that trial counsel were ineffective in preparing two defense

experts stems from the testimony of Dr. Valverde and Dr. Morris during the

guilt/innocence phase of trial.

      Dr. William Mark Valverde, a psychiatrist, testified that he first
      interviewed [Rubio] in April 2003. [66 RR 13.] He conducted an
      evaluation, including an investigation into Rubio’s life history and
      the chain of events that led up to the offense. [66 RR 24] He also
      evaluated [Rubio’s] demeanor and behavior during the interview.
      Dr. Valverde did not interview any other witnesses, but he
      reviewed [Rubio’s] school records, psychological test results, and
      the videotaped confession. [66 RR 24–29, 50].
      [Dr.] Valverde testified that paranoid schizophrenia is harder to
      identify than other types of schizophrenia because a person with
      this disorder may appear rational and engage in normal
      conversations until the topic of discussion touches on his area of
      delusion. [66 RR 31–33]. Paranoid schizophrenia does not cause
      the level of deterioration of the personality that is generally
      observed with other types of schizophrenia. [66 RR 33]. Individuals
      with paranoid schizophrenia generally appear much more intact
      and organized than individuals with other types of schizophrenia.
      [66 RR 33].



                                      84
Although paranoid schizophrenia is chronic, the symptoms may be
better or worse at different times. Some factors that have been
found to exacerbate the symptoms include sleep deprivation,
stress, substance abuse, and medical illness involving fever. [66
RR 37–39]. On the other hand, if exacerbating factors are not
present, the mental illness might appear to be in remission. [66 RR
37–39]. Therefore, the fact that [Rubio] did not continually report
delusions and hallucinations while he was in custody was not
necessarily inconsistent with a diagnosis of paranoid
schizophrenia. [66 RR 37–39].
[Dr.] Valverde testified that a person who is malingering or
fabricating a story typically has difficulty keeping all the details in
order, but [Rubio’s] repeated accounts of the offense varied little
over the course of multiple interviews. [66 RR 90]. He opined that,
at the time of the offense, [Rubio] was so engrossed in his beliefs
that he was engaged in a battle between good and evil and that
evil spirits had possessed the children that he did not know that
his conduct was wrong. [66 RR 56]. However, he acknowledged
that, even though Rubio felt compelled to act regardless of the
consequences, he might have known that others would view his
conduct as wrong or illegal. [66 RR 44–45].
[Dr.] Valverde stated that [Rubio’s] prognosis was poor even with
treatment because paranoid schizophrenia is a chronic mental
illness. [66 RR 38–39]. People with this illness typically lack
insight into their condition and do not recognize that they are
mentally ill. [66 RR 38]. They refuse medication because they are
suspicious that others are trying to hurt them or take away their
special powers. [66 RR 38]. In addition, paranoid schizophrenia is
less responsive to medication than other types of schizophrenia.
[66 RR 38]. In [Rubio’s case], it was also likely that he had
sustained brain damage from repeated inhalant abuse. [66 RR 62].
[Dr.] Valverde acknowledged that he had not seen [Rubio] since
2003. [66 RR 34]. He also acknowledged that a substance-induced
psychosis could cause symptoms similar to those of paranoid
schizophrenia, including disorganized thinking, paranoid
delusions, and hallucinations. [66 RR 62]. He recalled that
[Rubio’s] family members had testified in prior proceedings that,
when [Rubio] inhaled spray paint, he would not sleep or eat and
would become suspicious and paranoid. [66 RR 62–63]. However,

                                  85
he did not believe that Rubio’s psychotic delusions at the time of
the offense were the result of substance abuse because [Rubio]
continued to maintain those delusions six months after his arrest.
[66 RR 36, 63–64].
[Dr.] Valverde testified that the most common reasons for fathers
to kill their children are jealousy, financial difficulties, marital
discord, and substance abuse. He acknowledged that these reasons
are separate and distinct from psychosis. Fathers kill their
stepchildren more often than they kill their natural children. [66
RR 81].
Dr. Raphael Morris, a forensic psychiatrist, first interviewed
[Rubio] in 2008. [66 RR 107]. He interviewed [Rubio] seven or eight
times and he also interviewed many people who knew [Rubio]. [66
RR 108–09]. He reviewed psychological test results and the reports
of previous mental health experts. [66 RR 109–10]. [Dr.] Morris
compiled a social history, a family history, and a medical history.
[66 RR 110]. He noted [Rubio’s] history of delusional thoughts, the
unrealistic way in which [Rubio] misinterpreted and attached
undue significance to things that he saw, and [Rubio’s] history of
intense nightmares and sleep disturbances. [66 RR 113–14].

[Dr.] Morris diagnosed [Rubio] with inhalant dependence and
marijuana dependence as well as paranoid schizophrenia. [66 RR
128–29]. He acknowledged the importance of knowing [Rubio’s]
substance abuse history, especially the timing of his last spray
paint inhalation before the offense. [66 RR 130–31]. However, [Dr.]
Morris had been unable to pinpoint the timing of [Rubio’s] last
spray paint abuse because [Rubio’s] records contained conflicting
reports. [66 RR 130–31]. Therefore, [Dr. Morris] was not sure what
role, if any, substance abuse might have played in [Rubio’s]
symptoms and in the commission of the offense. [66 RR 130–31].
Nevertheless, he was of the opinion that [Rubio’s] primary
condition was schizophrenia. [66 RR 131].

[Dr.] Morris described a pattern of psychological deterioration that
began a couple of years before the offense, in which [Rubio’s] ability
to function declined as his mental illness developed. [Rubio] was
the only one of his brothers who graduated from high school, but
since then he had become unable to hold a job or take care of a
house. [66 RR 131–34]. In the weeks leading up to the offense,

                                 86
[Rubio] misinterpreted other people’s conduct and imagined that
ordinary things signified danger and witchcraft. [66 RR 133].

[Dr.] Morris also described the stressors that confronted [Rubio] in
the days leading up to the offense, including: the prospect of
probation revocation based on his positive drug test results;
Camacho’s threat to leave him if he did not stop inhaling spray
paint and seeing Moreno; his ongoing difficulties in paying the
rent; his anger toward his mother, who failed to pay her share of
the rent and often came home intoxicated; Julissa’s illness;
[Rubio’s] and Camacho’s general difficulties in taking care of three
small children; his lack of sleep immediately before the offense;
and the general chaos in his day-to-day life. [Dr.] Morris opined
that these stressors, combined with the onset of acute mental
illness, factored into [Rubio’s] commission of the offense. [66 RR
131–34, 215, 244].

In [Dr.] Morris’s opinion, at the time [Rubio] committed the
offense, he was terrified of the demons that he believed had
invaded his home and possessed his children. [66 RR 137]. He was
completely caught up in his own terror and focused on freeing the
children from the demons. [66 RR 139]. Because of his psychotic
delusion, [Rubio] was not thinking about the wrongfulness of
murdering his children, and he did not understand the
consequences of his actions. [66 RR 139]. After he killed the
children and believed that the demonic possession was gone,
[Rubio] would have felt some relief and might have begun
considering whether he should have acted differently, but at the
time he was actually committing the offense, [Rubio] was so
consumed by his delusion that he was not able to think about right
and wrong. [66 RR 141].

On cross-examination, [Dr.] Morris acknowledged that, in his
report he discussed whether [Rubio] knew that his conduct was
morally wrong rather than whether he knew it was illegal. [66 RR
171]. [Dr.] Morris also admitted that he was unaware that, shortly
before the offense, [Rubio] had told Moreno that a person could get
away with murder by claiming to be insane and that this
information, if true, might have affected his opinion. [66 RR 183].
[Dr.] Morris was also unaware of Camacho’s testimony that
[Rubio] once asked her what she would do if he killed the children.

                                87
     [66 RR 184]. He acknowledged that he would have wanted to know
     that information in forming his opinion. [66 RR 184].

     However, [Dr.] Morris maintained his opinion that [Rubio] was
     insane and did not know that his conduct was wrong at the time of
     the offense. He pointed out that [Rubio] had repeatedly provided
     consistent, detailed accounts of his delusions over a two-year
     period. [66 RR 201]. Also, [Rubio] had not exaggerated his mental
     illness symptoms or exhibited odd behaviors while in jail and
     prison, although such exaggeration would be expected of someone
     who was trying to appear to be mentally ill. [66 RR 204–05]. In
     addition, [Rubio] refused to take his anti-psychotic medication,
     which was not consistent with trying to appear to be mentally ill.
     [66 RR 204–05].

     [Dr.] Morris testified that [Rubio]’s recent statement that he no
     longer believed that he was the ‘chosen one’ did not undermine his
     opinion that [Rubio] is schizophrenic and that, as a result of this
     disease, he experienced psychotic delusions at the time of the
     offense. [66 RR 219–20]. A psychotic delusion is a fixed, false belief,
     in the sense that a person with a psychosis will remain convinced
     of his delusion even in the face of evidence to the contrary. [66 RR
     221]. However, a person who suffers from schizophrenia may have
     different delusions at different times in his life and may hold those
     delusions with varying levels of intensity. [66 RR 222]. In this case,
     the structured setting of prison might have moderated [Rubio]’s
     symptoms. [66 RR 247]. Even if [Rubio] no longer expressed the
     particular grandiose delusion of being the ‘chosen one,’ he
     continued to hold many of the same paranoid delusions that he
     held at the time of the offense, and he still had the same
     unrealistic, paranoid way of interpreting ordinary things around
     him. [66 RR 220].

Rubio, 2012 WL 4833809, at *8–11.
                  b. Testimony of Dr. Welner
     The State presented rebuttal testimony from forensic psychiatrist Dr.

Michael Welner.



                                       88
He testified that he interviewed [Rubio] for fourteen hours on June
23rd and 24th of 2010, about a month before the retrial. 69 RR 60,
64, 69. He also interviewed many people who knew [Rubio].
Additionally, he reviewed witness statements, transcripts of
testimony, [Rubio]’s statements, mental health evaluations, and
institutional records. [69 RR 50–51].

[Dr.] Welner identified several instances in which [Rubio]’s
professed delusions were contradicted by other things that [Rubio]
had said or done. For example, in [Rubio]’s first statement
following his arrest, [Rubio] did not claim that he committed the
murders because he was the ‘chosen one’— instead, he asserted
that he killed the children after Camacho instructed him to do it.
[69 RR 93]. [Rubio] also told officers that he had considered calling
the police right after the offense, reasoning that ‘everyone makes
mistakes.’ [69 RR 124]. [Dr.] Welner testified that [Rubio]’s
deflection of responsibility onto Camacho and his description of the
offense as a ‘mistake’ were indications that [Rubio] was aware that
his conduct was wrong. [69 RR 124–25]. In addition, [Rubio]’s
actions immediately after the offense further indicated that he
knew his conduct was wrong. For example, he cleaned up the crime
scene, concealed the children’s bodies in trash bags, asked
Camacho to forgive him, and had sexual intercourse with Camacho
after telling her that they were going to jail and would not see each
other again. [69 RR 120–23].

[Dr.] Welner further noted that [Rubio] told investigators that,
while he was committing the offense, Julissa asked her mother to
tell him to stop. [Dr.] Welner opined that [Rubio]’s statement
indicated that he recognized Julissa when he killed her; it was not
consistent with his professed delusion that his deceased
grandmother had possessed Julissa and was speaking to him
through her body. [69 RR 126–27]. [Rubio] also admitted that,
when he killed Mary Jane, Camacho cried and said, ‘Please, not
my daughter.’ This was inconsistent with his statement that
Camacho had instructed him to kill the children. [69 RR 101–02].

[Dr.] Welner also pointed out that, although [Rubio] stated to
investigators that he believed that José Lopez and the responding
officer were possessed, [Rubio] did not act aggressively toward
them. [69 RR 105]. He opined that, if [Rubio]’s act of killing the

                                 89
children really was driven by a psychotic delusion that prevented
him from knowing that his conduct was wrong, then [Rubio] would
have been similarly driven to act when confronted by adults who
were possessed; he would not have modified his conduct based on
the possessed person’s relative size and strength. [69 RR 105].

[Dr.] Welner added that, although [Rubio] asserted that he tried to
commit suicide after the offense, the superficial scratch wound on
[Rubio]’s wrist was not consistent with a suicide attempt. [69 RR
94–96]. [Rubio] had sharp kitchen knives and a cleaver that he had
just used to stab and decapitate three children. [69 RR 94–96].
This fact belied his assertion that he could not kill himself because
the knife was not sharp enough. He concluded that [Rubio]’s
representations about his delusions at the time of the offense were
misleading and self-serving. [69 RR 98, 103–05].

[Dr.] Welner opined that [Rubio] did not suffer from a severe
mental disease at the time he committed the offense. [69 RR 135].
When he interviewed [Rubio], [Rubio]’s thought patterns were
organized and coherent, his demeanor was open and personable,
and he was able to think abstractly and use humor and idioms
appropriately. [69 RR 65–69, 76]. [Dr.] Welner stated that this
presentation was not consistent with schizophrenia. [69 RR 64,
132–33].

[Dr.] Welner testified that] during the interviews, [Rubio] spoke
freely and in excessive detail about his sexual experiences with
women, but he was guarded about his homosexual activity. [69 RR
69, 73]. [Rubio] also tended to deflect responsibility for his bad
conduct onto others. For example, when asked about an incident
in which he beat up his girlfriend’s father in her presence, [Rubio]
justified his conduct by explaining that the victim had provoked
him by insulting his mother. [69 RR 71]. [Rubio] also discounted
the parts of his history that might cast him in a negative light. For
instance, he denied and minimized his history of substance abuse,
even though his records showed a history of responding to social
disappointment by abusing substances. [69 RR 83]. [Rubio] became
defensive when confronted with such inconsistencies between his
self-report and his records, but he quickly regained his composure
when the conversation shifted to other subjects. [69 RR 69–71].
[Rubio]’s conduct of being open about some topics but evasive and

                                 90
      defensive about others indicated a level of social awareness and
      responsiveness that was not typical of someone suffering from
      schizophrenia. [69 RR 70–71].

      [Dr.] Welner also testified that [Rubio]’s pre-arrest history of
      delusions and hallucinations coincided with his history of
      substance abuse. [69 RR 134]. Except for his sleep disturbances,
      [Rubio]’s family members indicated that he seemed normal when
      he was not abusing substances. [69 RR 134]. In the days leading
      up to the offense, people who interacted with [Rubio] did not
      observe bizarre behaviors, and [Rubio] engaged in social behaviors
      such as taking the bus and visiting with friends and relatives. This
      conduct was not consistent with the social withdrawal typically
      associated with the onset of a severe mental disease. [69 RR 129–
      30].

      In addition, [Dr.] Welner testified that a severe mental disease
      would not switch on and off, but would be continuous. [Rubio] took
      anti-psychotic medications for only a brief part of the time that he
      was in custody, but he did not generally exhibit psychotic
      symptoms. [69 RR 131–32]. Psychotic delusions are fixed beliefs
      that do not change over time. However, [Rubio]’s descriptions of
      his delusions, and the strength of his professed belief in them, had
      evolved. [Dr.] Welner opined that this evolution corresponded to
      changes in [Rubio]’s understanding of the insanity defense. [69 RR
      103–04].

Rubio, 2012 WL 4833809, at *11–13.
            2. Rubio has not shown trial counsel were
               constitutionally ineffective for failing to prepare
               Dr. Valverde and Dr. Morris or that he was
               prejudiced by such.

      As shown above, both Dr. Valverde and Dr. Morris opined that Rubio

was insane at the time of the offense. They diagnosed Rubio with paranoid

schizophrenia and testified that, as a result of his psychotic delusions, Rubio

felt compelled to act and was not able to think about the consequences of his

                                      91
conduct at the time of the offense. But while each testified generally that Rubio

did not know that his conduct was wrong, they did not expressly testify that

Rubio did not know that his conduct was illegal. Because of this, Rubio claims

his trial counsel were ineffective for failing to prepare these witnesses. Pet. at

90–93. But Rubio has not shown deficiency or prejudice on this point. Cf. Earp

v. Cullen, 623 F.3d 1065, 1077 (9th Cir. 2010) (holding that even if the mental-

health professionals who evaluated the petitioner at the time of trial failed to

diagnose the petitioner properly, their failure “does not constitute ineffective

assistance of counsel”).

      Put plainly, when pressed, each expert maintained that at the time that

he murdered the three children, Rubio did not know his conduct was wrong

and that he was suffering from a severe mental disease or defect—paranoid

schizophrenia, made worse by acute stressors. Further, this portion of Rubio’s

petition seems to overlook that fact that trial counsel elicited testimony from

Dr. Valverde, Dr. Morris, and others, that attempted to explain the seemingly

boundless brutality of the crimes, diminish Rubio’s blame, and persuade the

jury Rubio’s condition was real and that he was not malingering. Not only that,

Rubio also ignores the substantial evidence presented that he was sane when

he committed the murders—an inquiry relevant to whether he was prejudiced

under Strickland. 466 U.S. at 694.



                                       92
      The insanity defense focuses on whether the accused understood the

nature of his action and whether he knew he should not do it. Bigby v. State,

892 S.W.2d 864, 878 (Tex. Crim. App. 1994). In the context of the insanity

defense, the word “wrong” means illegal. Ruffin v. State, 270 S.W.3d 586, 592

(Tex. Crim. App. 2008). If the accused knows that his conduct is “illegal” by

societal standards, then he understands that his conduct is wrong, even if, due

to a mental disease or defect, he thinks his conduct is morally justified. Id. at

592; see also Rubio, 2012 WL 4833809, at *1.

      Contrary to Rubio’s assertion, unlike Dr. Morris, Dr. Valverde never

explicitly testified the he assessed Rubio under the wrong standard for

insanity. For instance, the exchange between trial counsel, Ed Stapleton, and

Dr. Valverde was as follows:

            Q:    Okay. Now, the other portion of that affirmative
                  defense, as far as beyond the fact of the severe
                  mental disease or defect, is that at the time of the
                  commission of the murders, when the conduct charged,
                  which is the murder of the three children, at the
                  time that the three children were murdered, did
                  John Rubio know that his conduct was wrong?

            A:    In my opinion, no.

            Q:    Why?

            A:    Why? Because the nature of the illness is such that
                  at the time of—in this particular case, at the time of
                  the commission of the murder [Rubio] was totally
                  engrossed in his belief system that, one, the end
                  of the world was imminent; two, that he was satisfied

                                       93
     that the end of the world was imminent, a battle
     was being engaged between the forces of good and
     evil, that he represented the side of good, that the
     apartment was inhabited by evil spirts, and that it
     had taken possession of his children, and it was his
     job to dispossess them, and the only way to do that
     was by severing the heads and bodies from some
     distance from each other. And that was the overriding
     thought at the time of the commission of the murder.

Q:   All right. Now, there is going to be an issue -- I would
     like you to assume -- we don’t have the law yet from
     the judge, but I would ask you to assume that there
     is some Texas case law that says, all right,
     knowledge of “wrong” means knowledge of “illegal.
     And I will ask you to further assume that when
     the police came that— well, even before the police
     came, there is going to be, from confessions and
     statements, some testimony that—and I believe part
     of the history given to you is that John says to
     Angela Camacho , we are not going to see each other
     for a long time, so let’s have sex. When the police
     came, there will be testimony that he puts his
     hands out to be arrested and says “Arrest me,” and
     he makes statements that say, “What more do you
     want to know, I killed the kids.” All of those
     indicate a knowledge that he would be arrested and
     that his conduct was contrary to law, that the police
     would come and get him, that his conduct was illegal.
     How does that reconcile with your opinion and
     belief that at the time he committed the murders,
     he did not know that his conduct was wrong?

A:   Okay. Mr. Stapleton, my response was that based on
     his delusion, he did not believe at the time that his
     conduct was wrong. Did he know that others would
     view it as wrong? Did he know that others might
     view it as illegal? Perhaps. But that doesn’t
     address the issue of the state of mind of John Allen
     Rubio at that moment in time. It is what he felt had
     to be done regardless of the consequences.

                         94
66 RR 43–45. And on cross-examination, Dr. Valverde reiterated that even if

Rubio knew others might view his conduct as wrong or illegal, that did not

mean that Rubio himself would know that his conduct was illegal. Id. at 45–

46.

      And while Rubio correctly points out that Dr. Morris applied the wrong

standard for insanity in his report, id. at 171; Pet. at 91–92, he fails to consider

the fact that when pressed by the State, Dr. Morris maintained that he

believed Rubio was suffering from paranoid schizophrenia and that he was

insane when he committed the crimes—meaning that he did not know that his

conduct was illegal. 35 For example, on cross, Dr. Morris disagreed with Dr.

Valverde’s assertion that Rubio understood the consequences of his actions

when he was committing the murders. 66 RR at 172. Dr. Morris also testified

that he would have amended his report to reflect this testimony weeks before

trial, but it was his understanding that it was too late to make such an

amendment. Id. at 174.

      Rubio also claims that Dr. Valverde was unaware of the testimony of

Moreno, where he claimed that Rubio told him he knew how to commit the

“perfect crime” by feigning insanity. Pet. at 92. But the record reveals that



35Dr. Morris put the correct definition of insanity in his report, but in the opinion
portion of his report, he used the words “morally wrong” instead of “legally wrong.”
66 RR 173–74.
                                         95
while Dr. Valverde was not aware of Moreno’s testimony in 2003 when he

examined Rubio, he was aware of the portion of it pertaining to Rubio

committing the “perfect crime” during the present trial. 66 RR 71–72. And

while Dr. Valverde was not familiar with the part of Moreno’s testimony

regarding Rubio feigning insanity, Dr. Valverde maintained that Moreno’s

testimony did not change his diagnosis of Rubio. Id. at 72–73. Also, Rubio

asserts that Dr. Valverde had not “reviewed certain statements made by

Angela Camacho regarding the night of the crime.” Pet. at 92. Again, while not

aware of Camacho’s statements in 2003, Dr. Valverde testified that he had read

her statements before the present trial, and that the statements “assisted

[him] to confirm [his] diagnosis” of Rubio. 66 RR 76.

      In like fashion, Rubio’s claims that Dr. Morris (1) was not aware

Camacho claimed Rubio talked about killing the children months before the

incident, (2) never interviewed Moreno, and (3) did not review Dr. Welner’s

interview with Rubio, are unable to surmount Strickland’s strictures. Pet. at

92. While Dr. Morris testified that knowing about Moreno’s testimony “might

have” affected his opinion, he maintained that Rubio was insane at the time of

the crimes. 66 RR 201, 204–05. The same is true regarding Dr. Morris’s

testimony concerning Camacho’s statements. Id. at 186, 201, 204–05. And

while Dr. Morris testified that he was not “able to open up” Dr. Welner’s



                                      96
interview with Rubio, he also testified that he read Dr. Welner’s report

“carefully.” Id. at 217, 225.

      In addition to testimony elicited from Dr. Valverde and Dr. Morris

supporting Rubio’s insanity defense, the jury heard testimony and prior

statements of Rubio’s co-defendant, Angela Camacho (see generally Statement

of Facts), as well as Rubio’s statements to police that indicated Rubio believed

the children to be possessed through witchcraft or demonic presence:

      Det. Lucio has asked me what happened to [Julissa}, John and
      Mary Jane. Last night the children started to act like they were
      possessed. Julissa grabbed some scissors and she was going to
      place the scissors in the electrical plug. My daughter started to
      speak like my grandmother who had passed away. Julissa was
      telling me that she came from limbo. She was acting like my
      grandmother, so I asked her if she wanted me to call her Julissa or
      grandma. She told me that she had taken Julissa’s soul

      Julissa started to laugh in an evil way and started making
      growling sounds at me. The other two babies started to do the same
      thing. They started to talk saying things like three witches. They
      were talking to each other. My wife and I got scared. My wife told
      me to kill the children because they were evil. I told her no that I
      did not want to kill them even though my grandmother took over
      her body. I had told my wife that I didn’t want to kill her because
      I felt that I could control her.

SX 258 (Rubio’s statement to police on March 11, 2003); see also SX 262A.

      Additionally, trial counsel presented the testimony of Rubio’s relatives

and close friends, as well as other witnesses who had observed Rubio

interacting with Camacho and the children. For example, Rubio’s relatives and

friends testified about his history of hallucinations and delusions. See 65 RR

                                      97
172; 67 RR 98, 188; see also supra Section II(C)(3)(b). Further, Rubio’s brothers

and mother testified that Rubio’s grandmother had practiced witchcraft and

that Rubio was very disturbed by an altar or shrine they discovered in her

bedroom closet while they were living in her house after she died. 65 RR 166,

168; 67 RR 95–97, 103.

      Because Rubio has not shown deficiency on the part of trial counsel in

failing to investigate an insanity defense—and specifically, for failing to

prepare Dr. Valverde and Dr. Morris to testify—his claim fails.

      But beyond failing to show deficiency on this point, Rubio cannot show

he was prejudiced given the substantial evidence presented that showed he

was not insane when he beheaded his three children. In addition to Welner’s

testimony   detailed   above,   there    was   evidence   of   calculation   and

acknowledgment of wrongdoing on the part of Rubio. See supra Facts Relating

to Punishment (A)(2). Additionally, Efrain Cervantes, the first officer to

respond to the scene of the murders, testified that, when he saw one of the

children’s decapitated bodies in the bedroom and asked what happened, Rubio

held his hands out as if he expected to be handcuffed and told the officer to

arrest him. 60 RR 74–76. Detective Thomas Clipper, the first detective to speak

with Rubio after the murders, testified that after Rubio had given his signature

waiving his rights, he pushed the form back towards the detective and said, “I

killed the kids. What else do you want?”. 64 RR 170–71. Another detective that

                                        98
took one of Rubio’s statements testified that during the interview Rubio

appeared to be “in his right mind,” was very eager to talk, and showed no

remorse. Id. at 13, 22.

      What is more, the jury heard testimony from guards and administrators

who came into contact with Rubio after his arrest and testified that Rubio did

not seem agitated or exhibit strange behavior. Dean Garza, an Infirmary

Administrator with the Cameron County Sheriff’s Department, saw Rubio

when he first came to the Cameron County jail after his arrest in 2003. He

testified that Rubio was placed in the infirmary on his arrival, not because he

had been diagnosed with a mental illness, but for his own protection, because

of the nature of his crime against children. 68 RR 27. He also testified that

Rubio’s appearance was neat, he was cordial, and he communicated well. Id.

at 25. He testified that Rubio was “very meticulous” about how he cleaned his

cell and that he was articulate, well-groomed, and concerned with his

appearance—evidenced by him doing pushups in his cell at one point. Id. at

33–37. Garza never saw Rubio act “bizarrely” despite seeing him on a daily

basis until he was sentenced in his first trial. Id. at 26, 39. In fact, Garza

testified that Rubio even became the “spokesperson” for other inmates voicing

complaints. Id. at 48. Rubio would use sign language and various other means

of communicating with other inmates in the infirmary. Id. at 49. Garza also

observed Rubio for a period of months in 2007 and testified that Rubio’s

                                      99
attitude and demeanor was no different than what it had been back in 2003.

Id. at 46. Garza testified that just like in 2003, when he observed Rubio in

2007, he never witnessed Rubio express remorse for his crimes. Id.

      Gilbert Flores, a lieutenant at the Cameron County detention center,

testified that Rubio’s cell was clean and orderly, and that Rubio was clean-cut.

68 RR 70, 71–73. Flores observed Rubio starting in 2007, going into his second

trial. Id. at 75. During this time, he did not witness any deterioration with

Rubio in appearance or behavior, and Rubio made no complaints to him about

hallucinations or delusions. Id.

      Even more, Rolando Garza was housed in the infirmary near Rubio

before Rubio’s retrial. 68 RR 139. He testified that he overheard Rubio saying

that he was going to fake mental retardation and raise an insanity defense. Id.

at 143. Garza testified that when he told Rubio that Rubio was not mentally

retarded or crazy, Rubio “shushed” him and gestured for him to be quiet saying

“yeah, but they don’t know that.” Id.

      Beyond all this, Rubio’s insanity defense has been rejected twice by two

separate juries, with the CCA finding the evidence sufficient to support the

jury’s decision the second time. Rubio, 2012 WL 4833809, at *1–13.

      For the reasons listed above, Rubio fails to show Strickland deficiency or

prejudice regarding his allegation that trial counsel were ineffective for failing

to adequately prepare their expert witnesses, Dr. Valverde and Dr. Morris.

                                        100
             3. Trial counsel investigated Rubio’s TDCJ records.

      Next, Rubio claims that trial counsel’s “failure to uncover a trove of

medical and mental health records documenting Rubio’s symptoms of mental

illness over a seven-year period also prejudiced Rubio.” Pet. at 94. 36

Notwithstanding the fact that the records Rubio proffers in support of this

claim are barred from being used in this forum, § 2254(e)(2),even considering

such, Rubio fails to show he is entitled to relief on this claim.

      As an initial matter, the TDCJ business records affidavit and attendant

entries attached by Rubio is incomplete. For instance, the attached business

records affidavit indicates that it contains “415 pages of records from the

medical records of John Rubio.” Supp. App. 209. But Rubio only includes 86

pages of the records with his petition. See Supp. App. 209–86. The incomplete

nature of the provided records alone calls into question the veracity of this

claim. What is more, while Rubio claims in one part of his petition that trial

counsel failed to “uncover” these records, Pet. at 94, in another portion, he

faults trial counsel for not obtaining the records fast enough. Pet. at 140. 37

Thus, Rubio appears to want it both ways. Either trial counsel were ineffective




36 Again, as mentioned above, this claim is unexhausted and procedurally defaulted.
See supra Section IV(A).
37 The document is marked with a “Defendant’s Exhibit” sticker and sworn to the day

before the start of Rubio’s competency trial. See Supp. App. 209; Pet. at 140; 24 RR 1.

                                         101
for not obtaining the records at all, or they did not obtain them “swiftly” enough

for Rubio’s liking. Either way, his claim fails. 38 See Coble, 496 F.3d at 436

(assertion that counsel would have been “‘more effective’” if they had been

better prepared, does not come close to suggesting that but for counsel’s errors,

the result of the proceeding would have been different.”) (citations omitted).

      Beyond that, as is evident from Rubio’s attached records, trial counsel

were in possession of the TDCJ medical records in question. And it is presumed

that, having been in possession of the records, trial counsel decided to use them

strategically as they saw fit. That kind of strategic decision is “virtually

unchallengeable.” See Strickland, 466 U.S. at 689–90.

      What is more, Rubio’s claim that this deficiency prejudiced him seems to

be centered around the fact that he feels these records would have completely

discredited Dr. Welner’s testimony regarding Rubio’s lack of anti-psychotic

medication, coupled with a lack of persistent psychotic symptoms while in

prison between his first and second trials. Pet. at 94–103, 140–44. But Rubio

overlooks several pieces of record evidence supporting Dr. Welner’s testimony.

      In fact, several experts noted in their reports that Rubio was not taking

his anti-psychotic medications, even though they were prescribed to him. Troy



38 Additionally, the competency trial preceded the guilt/innocence proceedings by
around five months. 24 RR 1; 60 RR 1. So, it is unclear how trial counsel obtaining
these records right before the competency portion of trial impacted any other portion
of the proceedings—including guilt/innocence and punishment.
                                        102
Martinez, a court-appointed licensed psychologist who testified during Rubio’s

competency proceedings, 26 RR 135, noted in his 2008 report that Rubio

reported to him that “he currently takes no psychotropic medications though

he is ‘suppose to be taking’ Thorazine-200mg, Cogentin ‘for the side effects for

the Thorazine,’ and Wellbutrin.’” 2 CR 511. Dr. Martinez went on to note that

Rubio told him “[w]ith the exception of taking an anti-depressant until he

stopped it about 8 months ago, [Rubio] reports having refused all other

psychotropics for the past few years with the possible exception of one day

about 18 months ago.” 2 CR 511 (emphasis added). According to the report,

Rubio went on to say that while “Wellbutrin was helpful. . . the antipsychotic

Thorazine was not,” claiming “[i]t just knocked [him] out.” In a subsequent

2010 report, Dr. Martinez noted that Rubio was now taking the anti-

depressant Wellbutrin “nightly.” But he mentioned nothing about any other

medications. 10 CR 1239–40.

      Also, defense expert Dr. Raphael Morris put in his 2009 report that

Rubio “has refused anti-psychotic medications, mostly due to the sedating

effects and given poor insight into the existence of a mental illness.” 3 CR 657.

Moreover, during trial, Dr. Morris testified to this effect. See 66 RR 20 (Q:

“[Rubio] is not taking any anti-psychotic medications right now? A: That’s

true.”).

      Even taking Rubio’s attached—albeit piecemeal—TDCJ records at their

                                      103
face value, it is not clear they would have helped Rubio. Nor is it clear they

“discredit” Welner’s testimony. Especially considering Rubio’s own admission

that he had been refusing all psychotropics during most of his time in custody.

2 CR 511. In fact, even in the excerpts provided by Rubio, several show the

same kind of evidence the State presented to support their arguments that

Rubio was not insane.

      For example, Dr. Welner testified that in Rubio’s “medical notes 39 they

have described him as hallucinating, or other symptoms that have been

attached to schizophrenia or peculiar ideas he has, and at the same time he

has been documented as smiling, laughing, interacting with others and not

showing any distress.” 69 RR 132–33. And that many times, Rubio’s

presentation and demeanor did not reveal the disorganization that would be

expected of someone suffering from his complained-of symptoms. 69 RR 133.

      Indeed, while several entries reveal Rubio appears to be suffering from

psychotic symptoms, in the same breath, the entries reveal Rubio clean-cut,

neat, well-groomed—and in some instances, laughing and interacting with

others. See Supp. App. 215 (Rubio reporting seeing “shadow people and ghosts”

but his appearance is “neat and clean”), 219 (complaining of “occasional visual




39Among other things, some of the sources of information for Dr. Welner’s report
consisted of records from TDCJ and TDCJ medical records. SX 276 at 2 (¶¶31–32)
(not admitted at trial)).
                                      104
hallucinations” but appearing “neat and clean”), 220 (reporting “seeing little

children daily as well as spiders and other things” but showing “clear”

cognition and a “neat and clean” appearance”), 232 (noting Rubio’s cell and

personal hygiene as “clean,” 235 (same), 239 (Rubio complaining that his

“antidepressant isn’t working” but noting that he “did not appear to be

depressed” and that he “was laughing and joking with staff”), 245 (Rubio

reporting seeing and hearing “things that are not there” but appearing “alert

and smiling” with “fair” hygiene), 256 (Rubio reporting seeing “a vision last

night” and dreaming “of demons” but appearing “relaxed and calm” with a

“neat” appearance and “normal” grooming), 265 (Rubio claiming he “does a lot

of crying” in the afternoons but having “fair” hygiene and grooming while being

“alert” and “cooperative”), 267 (Rubio reporting “hearing voices and having

dreams” but appearing “neat, clean, and cooperative”), 285–86 (Rubio

complaining of having “dreams about demons” and getting “little sleep” but

appearing “neatly dressed” with his “hair combed” and “teeth brushed”), 289

(Rubio complaining about being depressed but being observed as “joking and

laughing with” staff). And some of the attached records even report Rubio as

suffering from no symptoms of psychosis at all. See Supp. App. 224 (noting

hallucinations as “not present”), 240 (same), 229 (reporting no “observed or

reported psychosis”), 265 (observing “no evidence of psychosis”).



                                     105
       Not only that, but several portions of Rubio’s attached TDCJ medical

records support some of the other reasons Dr. Welner gave for his opinion that

Rubio did not suffer from schizophrenia. Particularly, Dr. Welner testified that

in their interview, Rubio complained of hallucinating or hearing voices during

sleep or right after waking. 69 RR 129. 40 Dr. Welner explained that if these

kinds of “phenomena” are not sustained in the course of the day, but only

happen in the course of a dream, it is a “parasomnia,” 41 not a delusion, and

thus not “consistent with symptoms of schizophrenia.” 69 RR 129. Even the

piecemeal records Rubio presents are replete with this exact kind of evidence.

See Supp. App. 219 (Rubio reporting “having dreams which come to life with

an example being dreaming about Freddie Krueger and waking up with

scratches on his body), 247 (Rubio “having a hard time sleeping at night due to

nightmares”), 248 (Rubio “afraid to sleep at night” because he “gets night

sweats” and “bad dreams”), 252 (Rubio noting “terrible dreams” where

“demons” try to get him), 256 (Rubio reporting “having dreams” about demons

and his wife dying), 259 (reporting that Rubio “does not appear[] too distressed



40Gina Castillo also testified as to Rubio’s reported sleep disturbances. See 67 RR 186
(Gina testifying Rubio had nightmares about his grandmother).

41 Dr. Welner explained that “where most people, when they sleep, they sleep; when
they wake, they wake. Some individuals, their sleep experience carries over to
wakeful experiences. And it is very disturbing to them.” 69 RR 80. This “very active
sleep life” that can include “disturbing dreams” are phenomena called “parasomnias.”
60 RR 79–80.
                                         106
over [his dreams] but each time he is interview[ed] he brings them up”), 263

(Rubio reporting “lots of terrible nightmares”), 267 (relaying that Rubio “was

vague about the voices he is hearing, but they appear to be related to his dreams

and his belief that God has a plan for him”), 285 (noting Rubio “has continued

to have dreams about demons” and that the dreams can be “very active”), 287

(reporting Rubio is “still having dreams about his family that cause him to

‘[freak] out,’ and it takes him a while to realize they aren’t happening”’), 289

(Rubio reporting he has “bad dreams” and “wake[s] up scared”), 293 (Rubio

reporting having “flashbacks, especially in dreams”) (emphasis added).

      Moreover, Rubio’s attached records support Dr. Welner’s testimony that

Rubio’s delusions have evolved over time—further feeding the State’s theory

at trial that Rubio was feigning and adjusting his complained-of delusions to

his understanding of the insanity defense. Specifically, Dr. Welner explained

that Rubio’s shifting narrative from “witchcraft” to him being the “chosen one”

coincided with Rubio gaining a better understanding of the insanity defense.

According to Dr. Welner, the “fine points of the insanity defense relate more

directly to the ‘chosen one’ story than they do to the witchcraft story.”’ 69 RR

104; see also 69 RR 103–04 (“After [Rubio] came into custody, he was giving

far more emphasis to the idea of witches and witchcraft. And only in recent

years. . . the emphasis [is that] he thought he was the ‘chosen one’”), 104 (“At

the time this happened and the information derived and presented, [Rubio]

                                      107
wasn’t talking about saving the world. Only in recent reports by expert

witnesses. . . is he being represented as thinking that he was saving the world

at the time.”). For example, even the excerpts attached by Rubio provide a

glimpse into this changing narrative and support Dr. Welner’s testimony.

Compare Supp. App. 215 (TDCJ medical record from 2004) (Rubio stating “His

family is into witch craft and he feels that is what is wrong with him, witch

craft spells”), Supp. App. 219 (TDCJ medical record from 2004) (Rubio

reporting feeling that “he was under a witch craft spell of some form when he

committed his crime”), and Supp. App. 243 (TDCJ medical record from 2004)

(Rubio reporting he “feels he committed the crime due to witch craft”), with 2

CR 521 (Dr. Martinez 2008 report) (noting Rubio saying “I always thought I’d

save the world, the chosen one. I know it sounds crazy. I felt that way my whole

life”) and 3 CR 660 (Dr. Morris 2009 report) (reporting Rubio “expressed

grandiose delusions regarding his being ‘The Chosen One’. . . .”’) (emphasis

added).

      Even more, at least one of the TDCJ medical records excerpts provided

by Rubio shows support for one of the State’s future dangerousness

arguments—Rubio’s disruptive behavior while incarcerated. Indeed, one of the

record excerpts references Rubio “creating a disturbance,” while on his first

stay on death row, seemingly, so he could “stay on f-pod” next to his “friend.”

Supp. App. 264. In assessing Rubio’s conduct, the report indicates that it is

                                      108
believed Rubio’s “act [of creating a disturbance] was premeditated and enacted

with a clear purpose and plan.” Supp. App. 264. Trial counsel’s failure to

present evidence that is more harmful than helpful to the defense does not

constitute ineffective assistance. Gardner v. Davis, 779 Fed. App’x. 187, 193

(5th Cir. 2019) (unpublished), cert. denied, 140 S. Ct. 842 (2020); see also

Mitchell v. Epps, 641 F.3d 134, 143 (5th Cir. 2011) (citing Richter, 568 U.S. at

108).

        But even putting aside the portion of Welner’s testimony indicating

Rubio was not experiencing psychotic symptoms while unmedicated—which

Rubio claims is “discredited” by the TDCJ medical records, Pet. at 102—as

shown above, the jury heard ample evidence that Rubio was sane when he

decapitated his three children. This included evidence that Rubio pre-planned

the brutal killings of his children, knew his conduct was wrong, had symptoms

and an appearance inconsistent with a psychotic disorder, and even bragged

about being able to feign insanity. Indeed, that is not all Rubio bragged about.

During an interview with one of the defense team examiners, Rubio noted that

when he and Camacho had sex—after, by certain accounts, he had cut the

heads off of at least two children, one of which he ripped off with his hands—




                                      109
he “not only ejaculated, but. . . he had an intense explosive orgasm.” 69 RR

137. 42

          All this to say, Rubio cannot show a reasonable probability that the jury

would have found Rubio insane had trial counsel used the TDCJ records to

challenge Welner’s testimony about Rubio’s unmedicated status during

incarceration. Instead, after hearing all the evidence of Rubio’s inhuman crime

that involved him savagely hacking the heads off of three small children, the

jury soundly rejected the defense’s theory in this regard. That is entirely within

the jury’s province. See Graham v. State, 566 S.W.2d 941, 952 (Tex. Crim. App.

1978). And Rubio has failed to demonstrate a reasonable probability that but

for counsel’s deficiencies, the result of the proceeding would have been

different.

          What is more, in addition to the substantial evidence Rubio was sane at

the time he cut the heads off of his three children, he cannot prove prejudice

with respect to punishment given the overwhelming evidence of his guilt, along

with all the aggravating factors. Indeed, beyond being presented with the

brutality of Rubio’s crime, the jury heard of Rubio’s general lack of remorse

for the crime, his prior criminal record and criminal conduct, as well as his



42As Dr. Welner testified, [“p]hysiologically, a person who is terrified, as [Rubio
asserted he was] would not be capable of ejaculating in that way. It is
Physiologically—the nervous system that is involved, it is not compatible.” 69 RR
137–38.
                                         110
disruptive behavior during his first stay on death row—where despite the

security strictures, he possessed drugs and set multiple fires. See generally

Facts Relating to Punishment (A)(1)–(6); Statement of Facts.

      In the end, even if Rubio’s defaulted claim and new evidence are

reviewed de novo, Rubio is not entitled to relief under the deferential

Strickland standard. Thus, this Court should deny relief on the merits in

addition to finding this claim procedurally defaulted.


V.    Rubio Fails to Show Dr. Welner’s Testimony Was False. (Claim 6)

      Relatedly, Rubio also complains that the State sponsored false testimony

from Dr. Welner when it had him testify that Rubio’s lack of psychotic

symptoms while unmedicated in prison meant that Rubio “did not have an

authentic mental health disorder.” Pet. at 128. But Rubio has not shown he is

entitled to relief on this claim.

      First, as Rubio concedes, this claim is unexhausted. Pet. at 138. As a

result, this claim is also procedurally defaulted because—as discussed below—

Rubio is unable to show a miscarriage of justice or that he was prejudiced by

any alleged false testimony.

      Second, beyond being unexhausted and procedurally defaulted, Rubio’s

false evidence claim is not supported by the record. Not only is he unable to

show that Dr. Welner’s testimony was actually false and the State knew it, he



                                     111
cannot show any reasonable likelihood that—even if false—the testimony

could have affected the jury’s verdict in this case. As such, for the following

reasons, Rubio’s false evidence claim concerning Dr. Welner’s testimony should

be denied.

      A. This claim and supporting evidence are barred from
         consideration on federal habeas review.

      To overcome a procedural bar, a habeas petitioner must show cause for

the default and actual prejudice, or that a miscarriage of justice will occur if

the federal court does not consider the claim. Coleman, 501 U.S. at 750. A

fundamental miscarriage of justice occurs when the petitioner is ‘actually

innocent’ of the offense underlying his conviction or ‘actually innocent’ of the

death penalty.”’ Roberts v. Thaler, 681 F.3d 597, 605 (5th Cir. 2012). Rubio

asserts that he can excuse any default of this claim under the miscarriage-of-

justice exception because, but for Dr. Welner’s testimony, no reasonable juror

would have found him sane, and thus, guilty. Nor would he have been

sentenced to death. Pet. at 138. But as discussed below, Dr. Welner’s testimony

was not false. And even putting aside Dr. Welner’s alleged misrepresentations,

Rubio is unable to show that he is actually innocent of murdering and

decapitating three children, nor can he show that he would not have received




                                      112
a death sentence in this case. See Statement of Facts; Facts Relating to

Punishment. 43 Thus, this claim is unexhausted and procedurally defaulted.

      What is more, Rubio again relies on the TDCJ medical records in support

of this claim. Supp. App. 209–95; ECF No. 17-1 at 47–90. This new evidence is

barred from consideration by § 2254(e)(2) for the same reasons mentioned

above. See supra IV(A); supra Section I. Thus, because he does not rely on a

new rule of constitutional law, and he fails to show requisite diligence or actual

innocence, he cannot overcome the statutory bar to expansion of the record. See

supra Section I.

      B.    Even still, Rubio’s Napue claim fails on the merits
            because he fails to show falsity, knowledge, and
            materiality.

      Rubio complains that Dr. Welner’s testimony concerning Rubio not

taking anti-psychotic medication for a “great majority” of his time in prison

while simultaneously not showing signs of psychosis was false. Pet. at 129. In

Napue, the Supreme Court held that it is a violation of the Fourteenth

Amendment for the prosecution to knowingly use perjured testimony. A

conviction must be set aside where the petitioner has demonstrated that: (1) a

witness gave false testimony; (2) the falsity was material; and (3) the




43 Indeed, as illustrated by the CCA’s state habeas opinion and the punishment facts
presented previously, supra, Rubio cannot make this showing with respect to any of
his claims.
                                        113
prosecution used the testimony knowing it was false. Reed v. Quarterman, 504

F.3d 465, 473 (5th Cir. 2007). False evidence is deemed material for this

analysis “if there is any reasonable likelihood that [it] could have affected the

jury’s verdict.” Giglio v. United States, 405 U.S. 150, 153–54 (1972); Westley v.

Johnson, 83 F.3d 714, 726 (5th Cir. 1996). The Fifth Circuit has held that “[t]o

obtain relief on his claim that the [S]tate knowingly introduced false

testimony, [the petitioner] bears the burden of establishing that the evidence

was false, that the false testimony was material, and that the prosecution

offered the testimony knowing it to be false.” Chambers v. Johnson, 218 F.3d

360, 363–64 (5th Cir. 2000) (as modified on rehearing); Carter v. Johnson, 131

F.3d 452, 458 (5th Cir. 1997) (“We have consistently stated that this

requirement imposes a strict burden of proof on a federal habeas petitioner.”).

      Rubio points to the following portion of the trial record for support of his

claim that Dr. Welner testified falsely concerning Rubio’s unmedicated status

and lack of psychotic symptoms while in prison:

            [A:]   Furthermore, in custody, socially, there has been no
                   evidence for further decline. And he would decline, as
                   would be the course of a chronic disease condition,
                   such that the defense psychiatrist correctly pointed
                   out. He is as integrated socially in custody as anybody
                   else might be.

            Q:     And that’s     without    the   aid   of   anti-psychotic
                   medication?

            A:     That’s right. And he is not on anti-psychotics. . . .

                                       114
            A:    He has not been on medication. There is a brief period
                  in which he was on anti-psychotic medications which
                  Doctor Valverde prescribed. But we are talking seven
                  years, and the great majority of the time he has not
                  been on anti-psychotic medications. . . . And for
                  schizophrenia, chronic schizophrenia, an unmedicated
                  chronic schizophrenic would not be able to maintain
                  that intact presentation for such a sustained period of
                  time. . . . In other words, if they are brittle, that’s a
                  setting in which they crumble unless they are
                  medicated. He has been unmedicated in these settings
                  and he hasn’t crumbled. Furthermore, this violent
                  episode hasn’t been replicated in custody to this degree
                  or to any remote degree.

Pet. at 130 (quoting 69 RR 130–33). But Rubio presents no evidence that this

testimony was false, and the State knew it. Rather, the record reflects the

opposite. As noted above, see supra Section IV(B)(3), the record evidence

corresponds with Dr. Welner’s testimony regarding Rubio’s lack of anti-

psychotic medication. This includes the reports and testimony of other experts

who commented on Rubio’s unmedicated status while incarcerated. See 2 CR

511; 3 CR 657; 10 CR 1239–40; 66 RR 20.

      Additionally, the record does not reveal that Dr. Welner testified falsely

about Rubio’s lack of psychotic symptoms. Instead, Dr. Welner acknowledged

that “medical records” revealed Rubio to be suffering from psychotic symptoms,

but that—in his opinion—Rubio’s behavior contradicted such assessments.

Indeed, as mentioned above Dr. Welner’s opinion in this regard is not

contradicted by the piecemeal portions of the TDCJ records Rubio has

                                      115
attached. To the contrary, it is supported by such. 69 RR 132–33; see also supra

Section IV(B)(3). Thus, Rubio has not shown that Dr. Welner’s testimony

regarding Rubio’s lack of anti-psychotic medication and subsequent lack of

psychotic symptoms was actually false, and that the State knew it.

      Even if Dr. Welner’s testimony in this regard was false, Rubio fails to

prove materiality. As explained above in greater detail, the particular portion

of Dr. Welner’s testimony reflecting on Rubio’s unmedicated status and lack of

psychotic symptoms while in custody was dwarfed by other information he

provided that was damaging to Rubio’s defense and indicated that Rubio was

sane at the time of the offense. Indeed, even disregarding Dr. Welner’s

testimony about Rubio’s unmedicated status and lack of psychotic symptoms,

the jury still had his testimony concerning, among other things: (1) the

contradicting, inconsistent, and self-serving elements of Rubio’s purported

delusions, 69 RR 93–102; (2) Rubio’s changing narrative and how the evolution

of his delusions corresponded with his understanding of the insanity defense,

69 RR 103–04, 105–07; (3) Rubio’s appreciation of the wrongfulness of his

actions, 69 RR 120–25; (4) Rubio’s capacity to form intent, 69 RR 126–28; (5)

Rubio’s symptoms lining up more with parasomnia than schizophrenia, 69 RR

128–29; (6) the lack of evidence that Rubio suffered from the kind of

“prodromal” decline described in schizophrenia, 69 RR 129–30; (7) Rubio’s lack

of documented and reported psychotic symptoms in the weeks leading up to

                                      116
the offense, 69 RR 134–35; and (8) Rubio’s overall lack of remorse. 69 RR 137–

38.

      In the end, the jury heard ample evidence—from Dr. Welner and

others—that Rubio was sane at the time he hacked the heads off of his

children. Not the least of which included evidence that Rubio pre-planned the

brutal killings of his children, knew his conduct was wrong, had symptoms and

an appearance inconsistent with a psychotic disorder, and even bragged about

being able to feign insanity. See supra Section IV(B).

      Because of this— along with the overwhelming evidence of Rubio’s guilt,

the cruelty of the crime, and all the other aggravating factors—Rubio is unable

to make any meaningful materiality argument concerning either guilt-

innocence or punishment. See Statement of Facts; Facts Relating to

Punishment (A)(1)–(6). That is, Rubio is unable to show “any reasonable

likelihood” that Dr. Welner’s testimony concerning his lack of anti-psychotic

medication while incarcerated, coupled with the testimony that Rubio was not

exhibiting any psychotic symptoms, “could have affected the jury’s verdict.”

Giglio, 405 U.S. at 153–54. Nor can Rubio show prejudice or a miscarriage of

justice under Coleman. Thus, his claim fails on the merits in addition to being

unexhausted and procedurally defaulted.




                                      117
   VI.     Rubio’s Claim That the Prosecution Engaged in Misconduct
           by Repeatedly Interfering With His Ability to Present a
           Defense Is Unexhausted and Procedurally Defaulted, and Also
           Refuted by the Record. (Claim 4)

      Rubio asserts that the prosecution in his case engaged in “repeated

misconduct” that “resulted in a fundamentally unfair trial.” Pet. at 104. But

this claim is unexhausted and procedurally defaulted, and cannot be brought

in this forum. Even if this Court considers this claim, Rubio is not entitled to

relief. Rubio correctly asserts that to obtain relief, he must show that

prosecutorial misconduct occurred and that it rendered his proceedings

fundamentally unfair. Pet. at 104. However, for the most part, Rubio does no

more than point to a laundry list of general misdeeds committed by the District

Attorney for Cameron County at the time of Rubio’s trial, Armando Villalobos,

while only tenuously—if at all—tying that conduct to Rubio’s proceedings.

What is more, many of the claims Rubio brings were brought to the trial court’s

attention during the course of Rubio’s trial, with no harm to Rubio or his legal

representation being found.

      A.     This claim and supporting evidence are barred from
             consideration on federal habeas review.

      As he admits in his petition, Rubio failed to raise this claim in state

court. Pet. at 116. He asserts, in part, that any default of this prosecutorial

misconduct claim is excused by the ineffective assistance of his state habeas

counsel. Pet. at 116, n.80. However, as explained above, this argument is

                                      118
misplaced because Martinez can only excuse the default of IATC claims. See

supra Section I. What is more, Rubio claims that the State’s “flagrant

misconduct” provides cause for failing to raise this claim previously. Pet. at

116. But Rubio has failed to show “active governmental interference or the

reasonable unavailability of the factual or legal basis for the claim.” Rodriguez

v. Johnson, 104 F.3d 694, 697 (5th Cir.1997); Pet. at 116. Even assuming that

his default could be excused, as shown below, this claim is refuted by the

record. Accordingly, Rubio fails to show prejudice or a miscarriage of justice

under Coleman. 501 U.S. at 750; supra Section I.

      In addition, the Forensic Panel Payment sheet and Asset Forfeiture

Fund list Rubio has attached to his petition in support of parts of this claim,

Supp. App. 3–5, are barred from consideration by § 2254(e)(2). See supra

Section I. Rubio provides no argument why this federal factual development

should be permitted. See Pet. at 104–16. In fact, he concedes that state habeas

counsel should have been aware of the facts supporting this argument. Pet. at

116–17, n.80. Accordingly, Rubio failed to develop the factual basis of this

claim. See (Michael) Williams, 529 U.S. at 432. Thus, because he does not rely

on a new rule of constitutional law, and he fails to show requisite diligence or

actual innocence, he cannot overcome the statutory bar to expansion of the

record. See supra Section I.



                                      119
      B.    Rubio fails to show that any alleged misconduct rendered
            his trial fundamentally unfair

      In habeas, the appropriate standard of review of a claim of prosecutorial

misconduct is “the narrow one of due process, and not the broad exercise of

supervisory power.” Darden v. Wainwright, 477 U.S. 168, 180 (1986) (citing

Donnelly v. DeChristoforo, 416 U.S. 637 (1974)); Ortega v. McCotter, 808 F.2d

406, 410 (5th Cir. 1987). The relevant question, therefore, is whether the

alleged misconduct “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.” Darden, 477 U.S. at 181. In other

words, the prosecutorial misconduct must be so prejudicial that it renders the

trial fundamentally unfair. Bagley v. Collins, 1 F.3d 378, 380 (5th Cir. 1993).

It is not enough that the prosecutor’s conduct was “undesirable or even

universally condemned.” Jackson v. Johnson, 194 F.3d 641, 653 (5th Cir. 1999).

The trial is rendered fundamentally unfair only if, in the context of the entire

trial, the complained of conduct was a “crucial, critical, highly significant”

factor. Lowery v. Estelle, 696 F.2d 333, 342 (5th Cir. 1983); Ortega, 808 F.2d at

411. That is, Rubio must show “‘a reasonable probability that the verdict might

have been different had the trial been properly conducted.’” Barrientes v.

Johnson, 221 F.3d 741, 753 (5th Cir. 2000) (quoting Foy v. Donnelly, 959 F.2d

1307, 1317 (5th Cir. 1992)).


                                      120
      As an initial matter, the Cameron County District Attorney during

Rubio’s trial—Armando Villalobos—is currently serving a thirteen-year

federal prison sentence for his role in a bribery and extortion scheme taking

place between October 2006 and May 2012. 44 To be sure, Villalobos’s

documented behavior is troubling to say the least. That said, outside of noting

Villalobos’s general misconduct in other instances, Rubio provides no

compelling proof that any of this kind of misconduct occurred in his case or

that it harmed him. Pet. at 104–09.

      Even in instances where the alleged misconduct is relevant to Rubio’s

case, practically every complaint Rubio now brings was addressed by the trial

court, with no harm to Rubio being found.

            1. Rubio provides no proof that his attorneys were
               “blacklisted.” (Claim 4(A)(2))

      Rubio claims that Villalobos and the District Attorney’s Office

“blacklisted Rubio’s attorneys” after they intervened as part of a lawsuit

against the DA’s office concerning indigent defense program funding. Pet. at

109. Before the start of Rubio’s trial, Rubio’s trial counsel filed a series of

motions to disqualify the District Attorney’s Office alleging various acts of



44See The United States Attorney’s Office for the Western District of Texas, Former
Cameron County District Attorney Armando Villalobos Sentenced To Federal Prison
In Connection With South Texas Bribery Scheme (February 11, 2014),
https://www.justice.gov/usao-wdtx/pr/former-cameron-county-district-attorney-
armando-villalobos-sentenced-federal-prison.
                                       121
misconduct.   5   CR    1115–21    (misuse   of   subpoena    power),   1140–43

(dissemination of the oral and written statements of Mr. Rubio while the case

is pending), 1147–50 (violation of the gag order); 8 CR 1903–17 (omnibus

motion to disqualify with all the claims compiled together). Ultimately, these

motions resulted in a hearing. See 40 RR. At that hearing, Rubio’s trial counsel

alleged the same claim Rubio brings now. Namely, that several area defense

attorneys had been “black listed” by the DA’s office as retaliation for their

intervention in a lawsuit concerning the funding of an indigent defense

program. See generally 40 RR. In support of their argument, Rubio’s trial

counsel called three members of the defense bar who alleged they had been

blacklisted because of their intervention. 40 RR 3–36 (Angela Nix), 36–61 (Star

Jones), 109–142 (Moises Salas, Jr.). They also called then-District Attorney

Armando Villalobos. 40 RR 61–108. However, none of the called witnessed

testified to having direct knowledge that such a “black list” ever existed. See

40 RR 65 (Villalobos) (“I have no personal knowledge of the making of a list.”)),

49–50 (Star Jones) (being asked if she has any personal knowledge of a black

list existing and replying “[n]o, I guess not”)), 124 (Moises Salas) (“Q: “You

have no personal knowledge who generated [the “black list”], do you? A: No.”)).

      Beyond that, all of the witnesses testified that they continued to get plea

offers from the District Attorney’s office and were otherwise able to carry on

their defense practice as usual, even after the alleged black list had been made.

                                      122
See 40 RR 24 (Angela Nix) (“Q: So you continue to get plea bargains and plea

negotiations,    pretrial   diversion    is    offered   to   you,   and    probation

recommendation is offered to you and to your clients; is that correct? A: I do,

yes, sir.”), 50–51 (Star Jones) (testifying that she still gets plea bargains,

pretrial diversions, and is able to conduct discovery), 118 (Moises Salas)

(testifying that he had obtained plea bargains for his clients after the

purported black list). As a result of this testimony, along with the trial court’s

own observations of the proceedings to that point, the trial court denied the

motion to disqualify, noting that Rubio had not shown any harm stemming

from the alleged misconduct. 40 RR 169–72.

      In like manner, Rubio’s present petition does no more than reiterate a

point that has already been pressed. And he provides no additional proof that

a black list ever existed, that it impacted Rubio’s representation, 45 or that




45 To the contrary, Judge Noe Gonzalez remarked at the hearing on the motion to
disqualify that Rubio’s trial counsel had done “an exceptional job” and that he did not
think anything done by the CCDA’s office had affected their representation of Rubio.
40 RR 170–71. The Court went on:

      Specifically, about the Sixth Amendment, I will say this: This case, if it
      ends up on appeal again, it will go up. And I think that whoever takes it
      up will be hard-pressed to argue ineffective assistance of counsel. And
      to me, that is because you have, at least since I have taken over this
      case, been afforded every right that I think that Mr. Rubio deserves to
      have in order to have his defense put on in a fair and just manner.

40 RR 172.

                                         123
Rubio’s trial was fundamentally unfair as a result. Pet. at 109–10. 46

             2. Rubio provides no evidence the DA’s office prevented
                the defense team from being funded. (Claim 4(A)(3))

      Next, Rubio contends that the State “repeatedly interfered with Rubio’s

defense funding.” Pet. at 110. Essentially, Rubio claims that the State engaged

in misconduct when it “objected to the use of county funds for neutral court-

appointed experts” as well as for the defense’s experts. Pet. at 110–11. Also, he

claims that the State “vehemently objected” to the judge holding ex parte

hearings on the defense’s funding requests. Pet. at 111; see also 5 CR 1087–90;

17 RR 26–28; 18 RR 58–64. Rubio appears to intimate that the State’s repeated

objections to the defense’s funding requests caused Rubio’s initial judge, Judge

Nelson, to recuse himself. Pet. at 111; see also 5 CR 1112 (order of recusal),

1113–14 (replacing Judge Nelson with Judge Noe Gonzalez). However, Rubio

does not allege that these repeated objections by the State prevented him from

having funding for neutral court-appointed experts or defense experts. Pet. at

110–11. Nor can he. As mentioned previously throughout this pleading, Rubio

had at his disposal at least nine medical and mental health experts. See 6 CR



46 Rubio cites to Salas, et al. v. Cameron County, 1:10-CV-037 (S.D. Tex. Feb. 22,
2010), where several of these same members of the Cameron County defense bar filed
a complaint in federal court against Villalobos. Pet. at 110; see Salas, 1:10-CV-037
(S.D. Tex. Feb. 22, 2010) (ECF No. 1). Villalobos filed a motion for summary
judgment, among other things, alleging that none of the plaintiffs had presented any
direct knowledge of a black list existing. Id. (ECF No. 71-1 at 7–14). Ultimately, the
Court granted Villalobos’s MSJ. Id. (ECF No. 95).
                                        124
1369–70; 10 CR 2261–66. As a result, Rubio fails to show how the State’s

repeated objections in this regard rendered his trial fundamentally unfair.

               3. Rubio provides no proof of harm from Padilla’s
                  employment with the Cameron County DA’s Office.
                  Claim 4(A)(4))

         Additionally, Rubio asserts that the Cameron County DA’s (CCDA)

hiring of Alfredo Padilla—Rubio’s second chair trial counsel in his first trial

was part of an ongoing pattern of misconduct. Pet. at 111–13. 47 But Rubio

points to no specific way in which the hiring of Padilla harmed him. Instead,

the only issue he appears to take with the hiring is that “Padilla regularly

attended Rubio’s pretrial hearings.” Pet. at 112. Again, this issue was vetted

out during pre-trial proceedings. Indeed, the nature of Padilla’s employment

was a prominent part of the omnibus motion to disqualify filed by Rubio’s trial

counsel and subsequent hearing. 48 See 8 CR 1903–07 (attempting to disqualify

the CCDA because of Padilla’s employment); 40 RR 71. After noting that he

had “never had that much of a concern about Mr. Padilla being hired,” the trial

court allowed Rubio’s trial counsel to question District Attorney Villalobos

about the nature of Padilla’s employment. See 40 RR 75, 76–78. And in their



47   Padilla also handled Rubio’s subsequent—winning—appeal after his first trial.

48 This issue had also been presented to Judge Nelson—and denied— before he
recused himself. 3 CR 728–32; see also 1 RR 16; 19 RR 18. As Judge Gonzalez noted,
at the time of the hearing on the motion to disqualify, the issue of Padilla had “already
been addressed. . . on more than one occasion, by different judges.” 40 RR 74.
                                          125
responsive pleadings, the State maintained that Padilla had been “screened

from participation” in Rubio’s case. 3 CR 763. And that Padilla had never

“helped, or participated, or gave advice in the prosecution of John Allen Rubio.”

9 CR 2184. Rubio’s assertion now that Padilla “regularly attended Rubio’s

pretrial hearings,” adds nothing to a claim that has already been brought—

and denied—multiple times in front of two different judges during Rubio’s trial

proceedings. 40 RR 169–72. Put plainly, Rubio fails to show how Padilla’s

attendance at pretrial hearings rendered his trial fundamentally unfair.

            4. Rubio shows no harm stemming from the use of
               subpoenas by the State. (Claim 4(A)(5))

      Rubio asserts that through the trial proceedings, the State “abused its

subpoena power to seize attorney-client privileged information and to interfere

with the defense’s ability to prepare the case.” Pet. at 113. Again, this issue

was litigated during Rubio’s trial proceedings. In fact, Rubio’s claim on this

point mirrors one of the points pressed in trial counsel’s omnibus motion to

disqualify concerning the State’s “Misuse of Subpoena Power.” See 8 CR 1908–

11. In that motion, like in Rubio’s present petition, trial counsel complained

that the CCDA had issued a subpoena, rather than a search warrant, to

procure items from Rubio’s jail cell, and that “some of the items seized included

attorney work product.” 8 CR 1908; see also Pet. at 113. Rubio’s trial counsel

also asserted that after his first conviction was overturned and the case


                                      126
remanded for a new trial, the CCDA issued a subpoena to TDCJ’s Polunsky

Unit for the confiscation of the contents of the cell that had been occupied by

Rubio. 8 CR 1909; see Pet. at 113. Similar to other points Rubio presses now,

this allegation was also brought before the court multiple times as part of a

motion to disqualify the CCDA, as well as a motion for sanctions against the

State. See generally 19 RR; 5 CR 1115–18.

       At the first hearing regarding the defense’s motion for sanctions, the

State argued that they were allowed to subpoena the property in the cell,

rather than obtain a search warrant, because the property was not owned by

Rubio. 19 RR 32; 2 CR 438–40. Additionally, they claimed that the subpoena

did not issue until around six months after Rubio had vacated the cell. Thus,

he had abandoned the property. They also argued that they sent a letter to

defense counsel sometime after the subpoena issued notifying them of the

collection and asking them to come review it. 19 RR 32–33. 49 The CCDA

maintained that they never viewed or read any letters between Rubio and his

attorneys. 1 CR 225–26; 2 CR 441. The trial court ordered everything seized

from Rubio’s cell to be turned over to the defense and to be videotaped while

an accounting and inventory was made of the items. 19 RR 64–65, 74–75, 81–




49According to the State, the collection of the cell materials occurred in March 2008,
and a letter was sent to defense counsel in June 2008. 19 RR 33; see also 1 CR 231–
32 (letter sent from CCDA to defense counsel).
                                        127
82. Additionally, the trial court ordered that the CCDA would be prohibited

from the use of any of the seized items at Rubio’s trial. 2 CR 409–10.

      Ultimately, this argument was considered again, and denied, at the

hearing on trial counsel’s combined motion to disqualify the CCDA. 40 RR 71–

72; see also 40 RR 73 (“The issue of the subpoenas has already been addressed

by this Court. The Court has knowledge of it. The Court has reviewed it. I am

taking those actions into account when I rule on the Motion to Disqualify.”),

169–72. Given the foregoing—namely the fact that the State was prevented

from using any of the seized materials at trial—Rubio has not shown any harm

resulting from the alleged improper use of subpoenas by the State or that such

action was a “crucial, critical, highly significant” factor in his trial, rendering

it fundamentally unfair. Lowery, 696 F.2d at 342. This is especially true

considering the overwhelming evidence of Rubio’s guilt. See Statement of

Facts; Facts Relating to Punishment (A) (1)–(6).

            5. Rubio has not shown the State violated the trial court’s
               gag order or that it harmed him, resulting in
               fundamental unfairness. (Claim 4(A)(6))

      Rubio complains that the prosecution “violated the trial court’s gag order

to drum up publicity for Rubio’s trial.” Pet. at 114. In March 2008, the Judge

Nelson issued an “Order Restricting Publicity” (gag order) preventing the

parties from making any extrajudicial statements or otherwise discussing the

“case” with the media. 1 CR 134–36 (emphasis added). Again, Rubio’s trial

                                       128
counsel included this same complaint in both their motion for sanctions and

their combined motion to disqualify the CCDA. 5 CR 1147–49; 8 CR 1911–13.

Specifically, they complained that on separate occasions Villalobos had talked

to the news media and expressed disappointment that the media had not been

giving the case more attention and that the case had been moved from

Cameron to Hidalgo County. 5 CR 1148 (containing only the complaint

regarding Villalobos’s expressed disappointment in the lack of news coverage);

8 CR 1912 (containing both complaints); see Pet. at 114–15. Judge Gonzalez

held a hearing on the motion for sanctions concerning the violation of the gag

order. See generally 19 RR. The trial court ultimately concluded Villalobos’s

comment requesting more media coverage was not sanctionable. 19 RR 29.

Namely, the court reasoned that the gag order prevented the parties from

discussing the case and disclosing information that could be damaging. Here

however, Villalobos’s comments about the lack of coverage were his personal

opinions and did not relay any information detrimental to Rubio’s case. 19 RR

28–29. Additionally, there was no evidence that there was any more media

coverage as a result of Villalobos’s statement. 19 RR 29. And Rubio presents

no such evidence now. Pet. at 114–15.

      Also, while Villalobos was not present during the first hearing, 19 RR 29,

Rubio’s trial counsel questioned him about the gag order at the hearing on the



                                      129
motion to disqualify. 40 RR 82. When asked by Ed Stapleton what he

understood the gag order to mean, Villalobos answered:

      It means that we are not to try Mr. Rubio’s case in the media, that
      we are not supposed to comment on his guilt or innocence in the
      media or reveal our evidence as to his guilt in the media.

40 RR 82. After a full hearing, the court subsequently denied the motion to

disqualify. 40 RR 172. Thus, similar to Rubio’s other arguments regarding

prosecutorial misconduct, this issue was “ferreted” out during pre-trial

proceedings. 19 RR 171. And Rubio presents no evidence now that Villalobos’s

purported violations of the gag order were a “crucial, critical, highly

significant” factor in his trial. Lowery, 696 F.2d at 342.

      In short, Rubio’s generalized outline of Villalobos’s misconduct in other

cases is insufficient to show Rubio’s trial was fundamentally unfair. Cf. Clark,

202 F.3d at 767 (“[W]hile Clark refers to evidence that Dr. Erdmann was

accused of misconduct in other cases, he has presented no evidence that Dr.

Erdmann did so in this case.”); Carmon v. U.S., No. 4:12-CR-99-FL-1, 2015 WL

5838634, at *3 (E.D.N.C. Oct. 7, 2015) (“While the criminal conduct by [the

case agent in this case] is undisputed, petitioner makes no allegations as to

any connection between such criminal conduct and the prosecution of this case.

. . [the] suggestion that [the case agent’s] criminal conduct and improper

conduct in other cases must have somehow tainted his case is speculative and

lacks factual details necessary to allow the claim to proceed further.”). And, as

                                       130
mentioned above, all the instances of alleged misconduct in the present case

were vetted out during pre-trial proceedings with no harm to Rubio being

found. But above all, Rubio fails to show how these alleged acts of misconduct

were “crucial, critical, highly significant” factors in his conviction and

subsequent sentence. Lowery, 696 F.2d at 342. Nor can he.

      Indeed, the jury heard Rubio remorselessly describe the horrific nature

of the crime that involved him asphyxiating, stabbing, cutting, and

decapitating three young children while at least one of them begged him to

stop. Amongst other things, the jury also heard how sometime during or after

these sadistic slayings, Rubio engaged in sexual intercourse with Camacho.

Moreover, they heard how Rubio and Camacho threw the bodies of the children

in trash bags, purchased materials to clean the crime scene, and had talked

about fleeing.

      Simply put, even if such misconduct occurred, Rubio is unable to make

any meaningful argument that he was harmed or prejudiced by it. In other

words, given the overwhelming evidence of his guilt as well as all the

aggravating factors, Rubio is unable to show a ‘“reasonable probability that the

verdict might have been different had the trial been properly conducted,”’

thereby rendering his trial fundamentally unfair. Barrientes, 221 F.3d at 753

(quoting Foy, 959 F.2d at 1317). On that basis, this claim fails on the merits in

addition to being unexhausted and procedurally defaulted.

                                      131
   VII. Rubio Fails to Show He Was Selectively Prosecuted. (Claim
        4)(A)(7)), (Claim 5)

      Rubio asserts that his equal protection rights were violated when he was

selectively prosecuted because of his indigent status, and also, that he was

prosecuted based on the results of a community survey. Pet. at 117–24. But

this claim cannot be heard in this forum because Rubio raised a selective

prosecution claim in a subsequent state application that was dismissed as an

abuse-of-the-writ by the CCA. And Rubio’s arguments to the contrary run

counter to the case law. Further, even if this claim could be heard in this forum,

Rubio fails to show he is entitled to relief. For instance, he claims he was

prosecuted in bad faith on the basis of his indigency. But he cites no case law

indicating a defendant’s indigency, standing alone, is enough to warrant a

finding of selective prosecution. Likewise, Rubio’s claim that he was treated

differently than similarly situated defendants fails when faced with the

objective, record evidence of the heinous, brutal, and depraved nature of his

crime where he decapitated three small children.

         A. This claim is barred from consideration on federal habeas
            review.

      Like the claim brought in the present petition, Rubio brought an equal

protection claim in his subsequent state application. 1st Supp. SHCR at 86–

89. There, he claimed that he was selectively prosecuted based on the

“arbitrary classification” of his indigence and that the State refused to discuss

                                       132
a plea bargain. 1st Supp. SHCR at 89–90. The CCA dismissed Rubio’s

subsequent application containing this claim as an abuse of the writ, without

reviewing the merits of the claim. Ex parte Rubio, 2018 WL 2329302, at *4–5.

Namely, the CCA noted:

      In his first claim in his subsequent application, [Rubio] argues that
      he was denied Equal Protection by the State's refusal to discuss
      the possibility of a plea bargain. He contends that the State's
      attorney's refusal to offer a plea bargain for a life sentence was
      part of an illegal, ongoing bribery scheme perpetrated by the local
      district attorney. The record shows that the information forming
      the basis for this argument was known to [Rubio’s] trial attorney
      since the time of [Rubio’s] trial. Thus, the factual basis for the
      claim was ascertainable through the exercise of reasonable
      diligence on or before the date [Rubio] filed his initial application.
      See Art. 11.071 §§ 5(a)(1), 5(e). Further, trial counsel's theories
      about the impact of the bribery scheme were speculative and
      [Rubio] has not shown by clear and convincing evidence that, but
      for a violation of the United States Constitution, no rational juror
      would have answered in the State's favor one or more of the Article
      37.071 special issues. See Art. 11.071 § 5(a)(3).

Id. at 4.

      It is well established that “[Texas’ abuse-of-the-writ] doctrine is a valid

state procedural bar foreclosing federal habeas review.” Moore v. Quarterman,

534 F.3d 454, 463 (5th Cir. 2008) (quoting Coleman v. Quarterman, 456 F.3d

537, 542 (5th Cir. 2006)); see also Hughes v. Quarterman, 530 F.3d 336, 342

(5th Cir. 2008) (“[The Fifth Circuit] has held that, since 1994, the Texas [abuse-

of-the-writ] doctrine has been consistently applied as a procedural bar, and

that it is an independent and adequate state ground for the purpose of


                                       133
imposing a procedural bar.”) (citations omitted). Thus, the CCA’s decision was

independent of federal law. See Stewart v. Smith, 536 U.S. 856, 860 (2002).

      Rubio disagrees. 50 He argues that because the CCA discussed the equal

protection claim as being “speculative” it considered the merits of the claim.

Pet. at 126. But this argument is not supported by the case law. To be sure, the

CCA noted the theories supporting Rubio’s equal protection claim were

“speculative.” Ex parte Rubio, 2018 WL 2329302, at *4. But it did so as part of

analyzing Rubio’s claim under Texas Code of Criminal Procedure Article

11.071 Section 5(a)(3). See Ex parte Rubio, 2018 WL 2329302, at *4.

      Section 5(a)(3) provides that when a Texas prisoner files a successive

habeas application after having previously filed an initial application,

      a court may not consider the merits of or grant relief based on the
      subsequent application unless the application contains sufficient
      specific facts establishing that: ... (3) by clear and convincing
      evidence, but for a violation of the United States Constitution no
      rational juror would have answered in the state’s favor one or more
      of the special issues that were submitted to the jury in the
      applicant’s trial under Article 37.071, 37.0711, or 37.072.20

50 Rubio cites to In re Davila, 888 F.3d 179, 188 (5th Cir. 2018), in support of this
point. Pet. at 126. But this citation does not help Rubio. For instance, Davila
addressed the CCA’s dismissal of a claim under Section 5(a)(1). In re Davila, 888 F.3d
at 188. But the word “speculative” Rubio takes issue with in the CCA’s dismissal of
his application was used when dismissing his claim under Section 5(a)(3). See Ex
parte Rubio, 2018 WL 2329302, at *4. Also, here, unlike in Davila, the CCA did not
use merits-based prima-facie language when addressing Rubio’s equal protection
claim. See In re Davila, 888 F.3d at 188 (noting that the CCA stated that Davila failed
to make a “prima facie” showing of a constitutional violation, but then stated that it
did not review the merits of the claims raised). Lastly, unlike Davila, here, the CCA
was not “silent as to which subsection” of Section 5 it relied on. In re Davila, 888 F.3d
at 188; Cf. Ex parte Rubio, 2018 WL 2329302, at *4.
                                          134
Tex. Code. Crim. Proc. Ann. art. 11.071 § 5(a)(3). The CCA has held that

§ 5(a)(3) necessitates “a threshold showing of evidence that would be at least

sufficient to support an ultimate conclusion, by clear and convincing evidence,

that no rational factfinder would fail to find” that “the applicant is ineligible

for the death penalty.” Ex parte Blue, 230 S.W.3d 151, 163 (Tex. Crim. App.

2007). In other words, the CCA makes a threshold determination of whether

the facts and evidence contained in the subsequent habeas application, if true,

would make a clear and convincing showing that the applicant is actually

innocent of the death penalty. Id. The CCA notes that performing this kind of

threshold review is consistent with the fact that, in enacting § 5(a)(3), the

Texas “Legislature apparently intended to codify, more or less, the doctrine

found in Sawyer v. Whitley.” 51 Id. at 160; see also id. (“Section 5(a)(3) of Article

11.071 represents the Legislature’s attempt to codify something very much like

this federal doctrine of ‘actual innocence of the death penalty’ for purposes of

subsequent state writs.”). And a “state court does not undermine the

independent state-law character of its procedural-default doctrine by using a

federal standard to determine whether an otherwise defaulted successive



51 Sawyer v. Whitley, 505 U.S. 333 (1992). Indeed, “[t]he [Texas] Legislature quite
obviously intended [§ 5(a)(3)], at least in some measure, to mimic the federal doctrine
of ‘fundamental miscarriage of justice’” espoused in Sawyer. Ex parte Blue, 230
S.W.3d at 159.

                                         135
habeas application should be permitted to bypass a procedural bar.” Rocha v.

Thaler, 626 F.3d 815, 824 (5th Cir. 2010). Indeed, here, as in Rocha, “[t]he CCA

did not have to reach the merits of [Rubio’s]. . . claim to conclude that he is not

actually innocent of the death penalty.” Rocha, 626 F.3d at 823. 52

      Rubio also asserts that any default of this prosecutorial misconduct

claim is excused by the ineffective assistance of his state habeas counsel. Pet.

at 127–28, n.97. However, as explained above, this argument is misplaced

because Martinez can only excuse the default of IATC claims. See supra Section

I.

      Thus, this claim is procedurally barred, and Rubio fails to show prejudice

or a miscarriage of justice under Coleman, 501 U.S. at 750; 53 see also supra

Section I; Statement of Facts. 54



52 That said, even if the CCA’s decision was somehow a merits determination, this
claim would be analyzed under AEDPA’s deferential scheme.

53 Rubio claims that the “State’s misconduct” was an “external impediment” to
previously raising this claim. Pet. at 127. But as shown below, he has failed to show
“active governmental interference or the reasonable unavailability of the factual or
legal basis for the claim.” Rodriguez, 104 F.3d at 697; Pet. at 116.

54 Rubio also argues that this claim was not adjudicated in state court because it has
been “fundamentally altered” by new information he claims shows that the death
penalty was pursued against Rubio on the basis of a survey. Pet. at 125. But, as
discussed, this claim is procedurally barred and was not adjudicated on the merits.
Even assuming that it had been, however, Rubio’s argument in this regard is a non-
starter. “[T]he exhaustion requirement of § 2254(b) is a reinforcement of, rather than
an escape hatch from, the rule that a federal habeas court’s review is limited to the
state court record.” Lewis v. Thaler, 701 F.3d 783, 789–91 (5th Cir. 2012). Thus, “[i]n
light of the teachings in Pinholster,” this Court is no longer “tasked with determining
                                         136
      In addition, Rubio’s reference and use of Laura Tillman’s book, 55 Pet. at

123, is barred from consideration by § 2254(e)(2). See supra Section I. Rubio

provides no argument why this federal factual development should be

permitted. See Pet. at 117–28. In fact, he concedes that state habeas counsel

should have been aware of the facts supporting his selective prosecution

argument. Pet. at 127–28, n.97. Accordingly, Rubio failed to develop the factual

basis of this claim. See (Michael)Williams, 529 U.S. at 432. Thus, because he

does not rely on a new rule of constitutional law, and he fails to show requisite

diligence or actual innocence, he cannot overcome the statutory bar to

expansion of the record.

         B. Rubio fails to show he was selectively prosecuted. The
            State sought the death penalty for Rubio because of the
            brutality of his crime, not on the sole basis of a survey, or
            because he was indigent. (Claim 4)(A)(7), (Claim 5))

      To demonstrate selective prosecution, Rubio must show that the

prosecution ‘“had a discriminatory effect and that it was motivated by a

discriminatory purpose.’” United States v. Armstrong, 517 U.S. 456, 465 (1996)

(quoting Wayte v. United States, 470 U.S. 598, 608 (1985)). This requires a


whether all the new evidence that [a petitioner presents] was exhausted. [It]
consider[s] only the record that was before the state habeas court.” Clark v. Thaler,
673 F.3d 410, 417 (5th Cir. 2012) (footnote omitted). For good reason, Pinholster read
§ 2254(d)(1) as barring new evidence; it makes no sense to allow a petitioner to
overcome that bar on new evidence by introducing new evidence.

55Laura Tillman, The Long Shadow of Small Ghosts: Murder and Memory in an
American City (2016).
                                        137
showing (1) that “similarly situated individuals” outside the protected group

were not prosecuted, and (2) that the decision to prosecute was “invidious or in

bad faith, in that it rests on such impermissible considerations as race,

religion, or the desire to prevent his exercise of his constitutional rights.”

United States v. Webster, 162 F.3d 308, 333–34 (1998) (citing United States v.

Sparks, 2 F.3d 574, 580 (5th Cir. 1993)).

      Further, “the defendant must rebut the presumption that the

government made its decision to prosecute in good faith and in a

nondiscriminatory manner.” Webster, 162 F.3d at 334. Indeed, “[t]he decision

to prosecute one person instead of another is a proper exercise of executive

discretion . . . and [the courts are] ‘both reluctant and restricted in any review

of prosecutorial decisions.’” United States v. Hoover, 727 F.2d 387, 389 (5th Cir.

1984) (citations omitted). “Thus, a defendant ‘bear[s] a very heavy burden in

demonstrating invidious purpose which invades or overrides that prosecutorial

discretion.’” Hoover, 727 F.2d at 389 (quoting United States v. Greene, 697 F.2d

1229, 1235 (5th Cir. 1983)).

      Rubio’s claim is rooted in the criminal conduct of Cameron County

District Attorney Armando Villalobos discussed previously. See supra Section

VI(B), n.32. Rubio asserts that other defendants in Cameron County who were

“wealthy” enough to bribe Villalobos were given “favorable plea bargains,

dismissals, or the opportunity to abscond.” Pet. at 118. Essentially, he argues

                                       138
that he was selectively prosecuted based on his indigency because he “could

not pay” or bribe Villalobos the way other “wealthier” defendants did. In

support of this claim, he points to evidence elicited during the federal

prosecution of Villalobos that favorable plea bargains were given to defendants

charged with violent crimes because their attorneys gave Villalobos cash. Pet.

at 119; see also United States v. Villalobos, No. 1:12-cr-00374 (S.D. Tex. 2014)

(ECF No. 356) (Volume 11 of the Reporter’s Record in Villalobos’s criminal

trial, cause no. B-12-374). 56 But Rubio’s claim that he was selectively

prosecuted based on his indigence fails.

      First, Rubio offers no compelling support for the proposition that his

indigent status alone can serve as the basis for a selective prosecution claim.

See Pet. at 118–24. To the contrary, the Supreme Court “has held repeatedly

that poverty, standing alone, is not a suspect classification.” Harris v. McRae,




56 Specifically, Rubio points to several defendants represented by Oscar De Le Fuente,
who on numerous occasions, gave payments to Villalobos in exchange for better
bargains for his clients. Pet. at 119, n.82–84 (citing United States v. Villalobos, No.
1:12-cr-00374 (S.D. Tex. 2014) (ECF No. 356 at 117, 133–34.) One of the defendants
Rubio points to is “Pepe” Villareal. Pet. at 119–20. Villareal was charged with
murdering his son-in-law, but the charges were eventually dismissed. United States
v. Villalobos, No. 1:12-cr-00374 (S.D. Tex. 2014) (ECF No. 356 at 52). Another one of
the defendants Rubio points to is Hervey Roel. Pet. at 120. Roel was charged with
aggravated assault with a deadly weapon, but the case was reduced to a misdemeanor
and he was placed on probation instead. United States v. Villalobos, No. 1:12-cr-00374
(S.D. Tex. 2014) (ECF No. 356 at 137–38). Additionally, Rubio points to Daniel
Juarez, whom had a family violence case that involved strangling his wife. Id. at 144–
45; Pet. at 120–21. Juarez was given misdemeanor probation. United States v.
Villalobos, No. 1:12-cr-00374 (S.D. Tex. 2014) (ECF No. 356 at 145–47).
                                         139
448 U.S. 297, 323 (1980); see also San Antonio Indep. Sch. Dist. v. Rodriguez,

411 U.S. 1, 19 (1973) (noting that “wealth discrimination alone [does not]

provid[e] an adequate basis for invoking strict scrutiny”). By extension, the

creation of the rule proffered by Rubio—that indigency alone can serve as the

basis for a selective prosecution claim—would violate federal habeas non-

retroactivity principles under Teague v. Lane, 489 U.S. 288 (1989). 57

      Second, even assuming indigency alone makes Rubio’s argument

amenable to a selective prosecution claim, Rubio is still not entitled to relief

because Rubio’s reference to cases where the prosecutor gave plea bargains to

others charged with violent crimes fails to show that “the decisionmakers in

his case acted with discriminatory purpose.” McCleskey v. Kemp, 481 U.S. 279,

292 (1987) (emphasis in original); see also White v. Thaler, 522 F. App’x 226,

235 (5th Cir. 2013) (explaining that a defendant could not prevail in an equal

protection claim challenging the imposition of the death penalty because he

could not show evidence of racial discrimination in his particular case); Hughes


57 Again, even if the CCA’s decision was somehow a merits determination, this claim
would be analyzed under AEDPA’s deferential scheme. And Rubio fails to satisfy
either § 2254 (d)(1) or (d)(2). In fact, Rubio’s requested relief would require this Court
to extend Supreme Court case law to include indigency, standing alone, as being a
suspect classification for purposes of a selective prosecution claim. That is something
AEDPA forbids. See, e.g., Woods v. Donald, 575 U.S. 312, 317 (2015) (per curiam)
(“Because none of our cases confront the specific question presented by this case, the
state court’s decision could not be ‘contrary to’ any holding from this Court,” nor an
“unreasonable application” thereof. (quotation omitted)); accord Teague, 489 U.S. at
299–310.

                                          140
v. Dretke, 160 F. App’x 431, 436 (5th Cir. 2006) (petitioner presented no direct

evidence that conviction obtained as a result of racially discriminatory

practice). This is true even where some of the defendants Rubio points to were

charged with murder because “sharing a charge alone does not make

defendants ‘similarly situated’ for purposes of a selective prosecution claim.”

In re U.S., 397 F.3d 274, 285 (5th Cir. 2005). Indeed, Rubio points to no

evidence in the present record, or in the trial transcripts from Villalobos’s

federal case, where the criminal behavior of Villalobos permeated Rubio’s trial

or otherwise affected the CCDA’s decision to pursue the death penalty against

him instead of offering him a plea bargain. 58 Rather, the record reflects that

Villalobos pursued the death penalty against Rubio because of the striking

senselessness and brutality of the crime he committed:

      Q:     Mr. Villalobos, very briefly, let’s put an end to this.
             Why are you seeking the death penalty against John
             Allen Rubio?

      A:     He has been tried and convicted before. He received
             the death penalty at the previous trial. Our office

58Rubio asserts that his court-appointed lawyers were “singled out” by Villalobos and
that he “especially ensured” Rubio’s attorneys would not receive favorable plea
negotiations. Pet. at 121–22. But Rubio’s reference to the supposed “blacklist” is
again, unavailing, for the same reasons noted above. Pet. at 121; see supra Section
VI(B)(1). And at the hearing on the motion to disqualify the CCDA—which was
denied—Villalobos testified that “there was never an instruction” from him
precluding plea negotiations to Rubio’s trial counsel—Ed Stapleton and Nathan
Perez. 40 RR 63–64. Also, Villalobos testified that Rubio’s trial counsel had
“absolutely nothing to do” with whether or not the death penalty was sought in
Rubio’s case. 40 RR 84–85.

                                        141
            believes that the majority of the citizens of Cameron
            County want me to proceed on the death penalty for
            John Allen Rubio. And the very nature of the offense,
            he held down and strangled his babies. Held them
            down, stabbed them, cut their heads off. The last one,
            he couldn’t even cut the head off completely. He had
            to yank the head off. Because of that and that alone,
            we are seeking the death penalty.

40 RR 90–91 (emphasis added). Even Rubio’s barred evidence bears this out.

Rubio relies on Laura Tillman’s book for the proposition that Villalobos made

the decision to seek the death penalty against Rubio solely by “relying on a

community survey.” 59 Pet. at 123; see also Tillman, supra at 153. But when

taken in total, Villalobos’s purported statement to Tillman reiterates the

previous reasons given by Villalobos for why he pursued the death penalty

against Rubio:

      All these factors [community polling], plus the unsettling,
      shocking, and unescapable images of the babies that were
      murdered, led me to conclude that at the very least, a jury should
      decide [Rubio’s] fate.

Tillman, supra, at 153 (emphasis added). For that reason, Rubio’s fundamental

fairness argument stemming from Villalobos’s purported use of the survey also

fails. Pet. at 115; Barrientes, 221 F.3d at 753 (quoting Foy, 959 F.2d at 1317).

      The decision to prosecute capitally is a complex decision involving many

factors, including the manner and circumstances of the crime, and the nature



59The author, Laura Tillman, claims to have corresponded by letter to Villalobos
during his incarceration. Tillman, supra, at 153.
                                      142
of aggravating and mitigating evidence. Cf. McCleskey, 481 U.S. at 294 (“[T]he

Constitution requires that [a jury’s] decision [to impose the death penalty] rest

on consideration of innumerable factors that vary according to the

characteristics of the individual defendant and the facts of the particular

capital offense.”).

      Here, the fact of the matter is simple. When he murdered three children

under the age of six during the same criminal transaction, “[Rubio] committed

and act for which the United States Constitution and [Texas] laws permit

imposition of the death penalty.” McCleskey, 481 U.S. at 297; see also Gregg v.

Georgia, 428 U.S. 153, 226 (1976) (White, J., concurring) (“[O]ne of society’s

most basic tasks is that of protecting the lives of its citizens and one of the most

basic ways in which it achieves the task is through criminal laws against

murder.”)). To that end, Rubio’s reference to cases where some non-indigent

defendants did not receive the death penalty fails to provide the “exceptionally

clear proof” of discrimination required by McCleskey. McCleskey, 481 U.S. at

297. That is especially true in Rubio’s case, which presents a particularly

dreadful display of depravity. For instance, Rubio points to no wealthier

defendant who confessed to ripping the head off of their two-month-old

daughter. Nor does he present evidence that any of the defendants he cites to

held down their three-year-old daughter so that they could stab her twenty-

one times in the chest as she pleaded for her life.

                                        143
      Indeed, Rubio fails to cite to any non-indigent defendant Villalobos plea

bargained with who asphyxiated, stabbed, and decapitated three young

children—and remorselessly confessed to such—who did not receive the death

penalty or did not have the death penalty pursued against them. See Pet. at

118–21; supra n.56. Put plainly, to say that the boundless brutality of Rubio’s

crime serves to set him apart from any other purportedly “similarly situated”

non-indigent defendant is an understatement. As such, Rubio has failed to

show that he was selectively prosecuted based only on his indigency, or solely

on the basis of the results of a community survey.

      Thus, in addition to this claim being procedurally barred, Rubio should

be denied any and all relief on the merits, even under de novo review.

   VIII. Rubio Fails to Show That the Testimony of A.P. Merillat in His
         Case Was False or That the State Suppressed Such Evidence,
         and That It Was Material to the Outcome of His Trial. (Claims
         8, 9). Also, Because of This, He Cannot Show Trial Counsel
         Were Ineffective for Not Challenging Merillat’s Testimony.
         (Claim 10)

      Rubio asserts that State punishment phase witness, A.P. Merillat,

testified falsely in several regards, and that these alleged misrepresentations

merit relief under Napue, Brady, and Giglio. Pet. at 145–57. Further, he claims

that trial counsel were ineffective for failing to challenge this false testimony.

Pet at 158–60. But Rubio’s claims and new evidence supporting this claim are

barred from federal habeas review. What is more, because Rubio’s claims on


                                       144
this point are refuted by the record, immaterial in light of all the other future

dangerousness evidence, or both, he fails to show that this argument entitles

him to any relief.

            A. These claims and any supporting affidavits are barred
               from federal habeas review.

      As he admits in his petition, Rubio failed to raise his Napue claim in

state court. Pet. at 152. Rubio claims that the State’s “knowing reliance on. . .

false testimony” provides cause for failing to raise this claim previously. Pet.

at 152. He offers no further argument. But as shown below, Rubio fails to show

this testimony was false. See infra Section VIII(B)(3). Rubio also asserts that

he can excuse any default through the miscarriage-of-justice exception. Pet. at

153 (citing Sawyer, 505 U.S. at 336. But Rubio provides no support for this

argument. Pet. at 153. Rather, Rubio is unable to show that he is actually

innocent of murdering and decapitating three children, nor can he show that

he would not have received a death sentence in this case. See Statement of

Facts; Facts Relating to Punishment; supra n.43. Accordingly, Rubio fails to

show prejudice or a miscarriage of justice under Coleman. 501 U.S. at 750;

supra Section I. Thus, his Napue claim is unexhausted and procedurally

defaulted. Pet. at 145–53.

      In addition, the affidavit from Frank AuBuchon, Supp. App. 36, and the

TDCJ Unit Classification Procedure sheet, ECF No. 17-1 at 13–19, Rubio has


                                      145
attached to his petition in support of parts of this claim, is barred from

consideration by § 2254(e)(2). See supra Section I. Rubio provides no argument

why this federal factual development should be permitted. See Pet. at 145–53.

In fact, he concedes that state habeas counsel should have been aware of the

facts supporting this false testimony argument. Pet. at 159–60. Accordingly,

Rubio failed to develop the factual basis of this claim. See (Michael) Williams,

529 U.S. at 432. Thus, because he does not rely on a new rule of constitutional

law, and he fails to show requisite diligence or actual innocence, he cannot

overcome the statutory bar to expansion of the record. See supra Section I.

      Rubio’s Brady claim is also unexhausted and procedurally defaulted

because he did not raise it in state court. Pet. at 153–57. He claims that he can

overcome any default of this claim based on the State’s failure to disclose “this

impeachment evidence.” Pet. at 157. “For claims alleging a failure to disclose

exculpatory or impeachment evidence, cause and prejudice parallel the

suppression and materiality components of the alleged Brady violation.”

Barnes v. Vannoy, 697 F. App’x 799, 803 (5th Cir. 2017) (citing Strickler v.

Greene, 527 U.S. 263, 280 (1999)). “Showing interference by officials that made

compliance with procedural rules impracticable is one accepted way of showing

cause.” Barnes, 697 F. App’x at 803. In other words, cause may be established

if suppression is proven. See Strickler, 527 U.S. at 282–89. And prejudice may

be shown if materiality is met. See Canales v. Stephens, 765 F.3d 551, 574–75

                                      146
(5th Cir. 2014) (citing Banks v. Dretke, 540 U.S. 668, 691 (2004)). But as shown

below, Rubio fails to show suppression or materiality. See infra Section

VIII(B)(4).

      Lastly, Rubio concedes that his IATC claim is unexhausted, but urges he

can use Martinez to overcome any default. Pet. at 159–60. But state habeas

counsel were not ineffective. See supra Section I. Moreover, as shown below,

because this IATC claim is insubstantial and meritless, Martinez cannot save

it from being defaulted.

      Accordingly, all of Rubio’s claims on this point are unexhausted and

procedurally defaulted.

              B. Rubio fails to show that the State suppressed favorable,
                 material evidence, or knowingly presented materially
                 false or misleading testimony.

                   1. Testimony of A.P. Merillat at Rubio’s trial

      The State called A.P. Merillat, a senior criminal investigator for the

Texas Special Prosecution Unit (SPU), as a witness during the punishment

phase of Rubio’s trial. 72 RR 182. Merillat testified that the SPU was

responsible for prosecuting crimes involving the TDCJ; specifically, crimes

occurring within prisons. Id. Merillat noted that he had no opinion about

whether or not Rubio would be a future danger and was only to testify

regarding his expertise with the prison system, specifically as it pertained to



                                      147
the opportunities that existed within the prison system to commit crimes or

acts of violence. Id. at 196–97.

      Merillat began his testimony by talking about the structure of prison,

generally. He testified that general population is a place where many inmates

are able to go to and from their cells for various reasons—such as appointments

or work—throughout the day. Id. at 199. And that in general population,

inmates going to these various “appointments” are not escorted. Id. He testified

that, while death row is the most secure prison facility in the state of Texas, in

general population, an inmate is not observed “twenty-four hours a day, seven

days a week.” Id. at 200–01, 203. An inmate in general population will have a

cellmate and be able to “recreate on a yard with. . . many other inmates at the

same time.” Id. at 203–04. He testified that crimes occur in the prison from the

wardens’ office all the way to the most secure areas. Id. at 199–200. He told

the jury that a person convicted of capital murder who received less than a

death sentence would be classified into a custody level inside general

population. Id. at 205.

      Merillat told the jury about the prison classification system, indicating

that the inmate’s level of security and number of benefits or freedoms within

prison was determined by classification. He testified that the classification

system is the “heart” of how an inmate will serve his prison time. Id. He

testified that classification can go up or down depending on behavior. Id. at

                                       148
205–06. Inmates in general population are categorized on a scale from G-1 to

G-5. Id. G-1 is the least-restrictive classification, where inmates are “trustees”

and receive special privileges; a convicted capital murderer will never reach G-

1. Id. at 206. An inmate who is a convicted murderer could be a G-2 status, but

that inmate would not be allowed to work outside the fences of the prison

without supervision. Id. at 206–07.

      Merillat testified that a person convicted of capital murder, but receiving

less than a death sentence, would enter general population at a G-3 status. Id.

at 209. That inmate would not wear a special uniform identifying them as a

capital murderer, nor would they be locked away in “special place” away from

other inmates. Id. at 223–24. Rather, a G-3 inmate lives in general population

with a cellmate, like any other inmate, but his cellmate might be convicted of

something less severe than capital murder; he can come and go from his cell;

he will not be handcuffed or escorted by guards; and he can work, go to school,

have access to medical care, and have visitation—including eligibility for

contact visits with family members. Id. at 209–11.

      Merillat also talked about the proliferation of weapons, drugs, and

alcohol in the prison system. Regarding weapons, Merillat testified that he has

seen them made from pencils, pens, plexiglass, metal, with the “most common”

kind of weapon being one made from the disposable razors that inmates

receive. Id. at 215. He also testified that bones from pork chops, steaks, and

                                       149
chickens have been fashioned into weapons. Id. at 215. In addition to other

weapons, Id. at 215–20, inmates have made “zip guns” which he described as

being a “one-shot” firearm that can “shoot. . . one time before it destroys itself.”

Id. Similarly, inmates can also make “blow guns” and slingshots. Id. at 220–

22. These kinds of projectile weapons are used through opening the “bean slot”

in the cell door, which is, in part, why taking over the “bean slot” creates a

danger. Id. There have been instances of offender-on-offender attacks through

the bean slot. Id. at 222.

       Merillat also testified that drugs such as methamphetamine, cocaine,

heroin, marijuana, and pills are present in the prison system. Id. Drugs are

desired by inmates, so they will do certain things to obtain them, including

committing acts of violence against other inmates. Id. at 223. Also, alcohol is

present in prison—in both general population and death row. Id. at 224. And

so are cell phones. Id. at 225. Cell phones are problematic because an inmate

can order drugs and other items, as well as plot escapes. Id. He testified that

he has worked cases where inmates have taken cell phone pictures of guard

towers and cell blocks, in an attempt to devise an escape plan. Id.

       Merillat testified that there were abundant opportunities to commit

crimes of violence in prison. Id. at 227. Merillat testified that from 2000–2008,

he had seen over 6,000 violent prison crimes—including prison assaults. Id. at

226.

                                        150
      On cross-examination, Merillat testified that the prison system had

psychologists, and that they have the power to make regulations stricter if they

think it is necessary. Id. at 235.

                   2. Brady and Napue case law

      Again, the State denies a criminal defendant due process when it

knowingly uses false evidence at trial or allows untrue testimony to go

uncorrected. See Giglio, 405 U.S. at 153; Napue, 360 U.S. at 269. “To establish

a due process violation based on the government’s use of false or misleading

testimony, the defendant must show (1) that the witness’s testimony was

actually false, (2) that the testimony was material, and (3) that the prosecution

knew the witness’s testimony was false.” Fuller v. Johnson, 114 F.3d 491, 496

(5th Cir. 1997) (citing Giglio, 405 U.S. at 153–54). An “any reasonable

likelihood” standard applies to determine materiality. Giglio, 405 U.S. at 153–

54.

      Further, to establish a Brady violation, a petitioner must demonstrate

that (1) the prosecution suppressed evidence (2) the evidence was favorable to

the defense, either as exculpatory or impeaching evidence, and (3) the evidence

was material to either guilt or punishment. Banks, 540 U.S. at 691. The

evidence is material only if there is a reasonable probability that, had it been

disclosed to the defense, the result of the proceeding would have been different.

United States v. Bagley, 473 U.S.667, 684 (1985). A “reasonable probability” is

                                      151
a probability sufficient to undermine confidence in the outcome of the trial. Id.

at 678, 684. Further, a violation does not arise where the material evidence

was discoverable through the exercise of due diligence. Kutzner v. Cockerell,

303 F.3d 333, 336 (5th Cir. 2002).

                  3. Rubio’s Napue and IATC claims fails because he
                     has not shown falsity or materiality. (Claim 8),
                     (Claim 10)

      First Rubio claims that Merillat testified falsely because he “overstated

the privileges an inmate like Rubio would have if he were sentenced to life”

and “understated the restrictions” that would be placed on him. Pet. at 149. In

making this argument, Rubio initially posits that “Merillat is now notorious

for falsely testifying in Texas death penalty cases” and that he has a “history

of providing false testimony regarding TDCJ’s classification system.” Pet. at

145. He cites no authority supporting such notoriety, but relies on two CCA

decision in which he asserts Merillat testified falsely. Pet. at 145 (citing Velez

v. State, No. AP-76,051, 2012 WL 2130890 (Tex. Crim. App. Jun. 13, 2012) (not

designated for publication); Estrada v. State, 313 S.W.3d 274, 286 (Tex. Crim.

App. 2010)). To be sure, Merillat unintentionally testified inaccurately in both

of those cases on the subject of prison classification. However, there was no

finding that Merillat    lied in either case. In fact, in Estrada, the CCA

specifically noted that “both parties seem to agree that Merillat’s incorrect

testimony was not intentional.” 313 S.W.3d at 287; see Gobert v. State, No. AP-

                                       152
76,345, 2011 WL 5881601, at *6 (Tex. Crim. App. Nov. 23, 2011) (not

designated for publication) (referring to Merillat’s testimony in Estrada as

“unintentionally inaccurate”). 60 In that case, Merillat mistakenly testified that

a life-without-parole (LWOP) capital murderer would initially be classified as

G-3, but after ten years and good behavior his classification could be reduced

below G-3. Estrada, 313 S.W.3d at 286. At one time, G-3 inmates, including

capital murderers, could indeed receive a reduced classification; but in

accordance with a 2005 TDCJ regulation, any LWOP capital murderer will

never be classified less than G-3. Id. at 287. Given the jury’s documented

reliance on this inaccurate testimony, 61 the State agreed that Merillat’s

testimony may have contributed to the jury’s decision and recommended that

the CCA grant Estrada a new punishment hearing. Id. at 287.

      Merillat provided similarly inaccurate testimony in Velez; in that case

the CCA concluded, based upon the State’s circumstantial case, Velez’s non-

violent criminal record, and his clean disciplinary record while in jail awaiting

trial, that it could “not find beyond a reasonable doubt that Merillat’s false


60Even Rubio’s trial counsel acknowledged that Merillat’s incorrect testimony in
Estrada was not intentional. 72 RR 179. And Merillat himself testified to this fact on
the stand. 72 RR 198.

61During the punishment phase deliberations, the jury sent out two separate notes,
the first indicating they had difficulty reaching a decision on the future danger special
issue, and the second asking, “Based on the testimony of Fitzgerald and Merillat is
there a possibility that the defendant would be eligible for a less restrictive status
after 10 years (or some other period of time).” Estrada, 313 S.W.3d at 286-87.
                                          153
testimony ‘did not contribute to the conviction or punishment.’” 2012 WL

2130890, at *31–33 (citing Tex. R. App. Proc. 44.2(a)).

      But the errors that occurred in Estrada and Velez did not occur in

Rubio’s trial. To the contrary, Merillat accurately testified that a person

convicted of capital murder, but receiving less than a death sentence, would

enter general population at a G-3 status. 72 RR 209. And unlike his testimony

in Estrada and Velez, Merillat never testified that Rubio could receive any kind

of reduced classification. See id. at 162–240. In short, Rubio’s present claim is

an effort to take advantage of Merillat’s unintentionally inaccurate testimony

in Estrada and Velez and suggest that Merillat’s reputation is now synonymous

with being a liar. But Merillat’s testimony in those cases was not intentionally

false; his testimony involved an outdated provision—one he arguably should

have known about—but was not deliberately deceptive.

      In fact, prior to Estrada and Velez,the CCA has repeatedly upheld

convictions involving the use of Merillat’s expert testimony, without

questioning his reliability or reputation. See Coble v. State, 330 S.W.3d 253,

287 (Tex. Crim. App. 2010) (finding Merillat’s testimony admissible as rebuttal

“educator expert” testimony); Threadgill v. State, 146 S.W.3d 654, 670–71 (Tex.

Crim. App. 2004) (Merillat’s testimony that violence prevalent within prison

system and describing weapons made by inmates, with photographs depicting

weapons, relevant and admissible); Espada v. State, No. AP–75,219, 2008 WL

                                      154
4809235, *9-10 (Tex. Crim. App. 2008) (approving the use of Merillat as an

expert on classification); Sprouse v. State, No. AP–74,933, 2007 WL 283152, at

*4–5 (Tex. Crim. App. 2007) (approving the use of Merillat as an expert). And

after Estrada and Velez, the CCA has declined to grant relief where Merillat

did not give inaccurate testimony similar to that given in those cases. See Ex

parte Swain, No. WR-64,437-02, 2012 WL 5452217, *1 (Tex. Crim. App. Nov.

2, 2012) (not designated for publication) (offense and trial occurred prior to

effective date of regulation that was subject of Merillat’s testimony in Estrada

and Velez); Ex parte Norman, Nos. WR-74,743-01, WR-74,743-02, 2012 WL

3600318, at *1 (Tex. Crim. App. Aug. 22, 2012) (not designated for publication)

(finding that Merillat did not lie to or mislead the jury in any way); Gobert,

2011 WL 5881601, at *6 (concluding no abuse of discretion in overruling Tex.

R. Evid. 702 objections because Merillat did not repeat factual inaccuracy; the

CCA noted it upheld Merillat’s testimony “in several previous cases as reliable

and relevant to the future-dangerousness issue concerning the opportunities

for violence in prison society.”).

      Put plainly—and contrary to Rubio’s claim, Merillat’s unintentional

errors in previous trials are irrelevant to the accuracy of his testimony in

Rubio’s trial. Nor or they sufficient to show that the State knowingly elicited

false testimony in his trial. Pet. at 150–51; see also Devoe v. Davis, No. A-14-

CA-151-SS, 2016 WL 5408169, at *18 (W.D. Tex. Sept. 27, 2016) ( “[T]his Court

                                      155
independently concludes Petitioner has failed to allege any specific facts

showing the prosecution knowingly elicited any factually inaccurate or

misleading testimony from Merillat during Petitioner’s 2009 capital murder

trial. The fact Merillat may have testified erroneously in other cases regarding

the details of the TDCJ’s inmate classification system does not in any way

establish a Giglio or Napue violation where there is no showing Merillat

testified erroneously during Petitioner’s 2009 trial.”); cf. Clark, 202 F.3d at 767

(“[W]hile Clark refers to evidence that Dr. Erdmann was accused of misconduct

in other cases, he has presented no evidence that Dr. Erdmann did so in this

case.”). For the following reasons, Rubio fails to refute the record evidence that

reveals Merillat’s testimony at his trial was not false, or material.

      The crux of Rubio’s claim that Merillat’s testimony was false centers

solely around an affidavit he presents from Frank AuBuchon. 62 Pet. at 146,

Supp. App. 36, where he claims that Merillat’s testimony “grossly misled the

jury” about how a capital murderer sentence to life would be “classified and

managed” while incarcerated. Pet. at 149; Supp. App. 36. But beyond being

barred, this evidence fails to show Merillat’s testimony was false. That is

because attempts to prove that evidence was false based on the dueling




62 AuBuchon’s witness statement contains no statement that he would have testified
if asked. Supp. App. 35–37. Accordingly, this statement fails to support a claim of
IATC. Day, 566 F.3d at 538.
                                       156
testimony of experts is generally not sufficient to show a due process violation.

See Boyle v. Johnson, 93 F.3d 180, 186 (5th Cir. 1996) (holding that “the fact

that other experts disagreed” was insufficient to show the state’s expert

testimony to be false or misleading); Campbell v. Gregory, 867 F.2d 1146, 1148

(8th Cir. 1989) (presenting differing testimony from new expert in motion for

new trial did not establish falsity of prior expert’s opinion offered at trial).

Rubio also attaches a TDCJ Unit Classification Procedure sheet, ECF No. 17-

1 at 13–19, in support of the general proposition that Merillat overstated the

privileges Rubio would have if he received a life sentence. Pet. at 149. Even

considering this evidence, Rubio’s claims are refuted by the record.

      Indeed, the information on the classification procedure sheet Rubio

attaches differs in no meaningful way from Merillat’s testimony. For instance,

the classification sheet states that G-3 status will be conveyed upon an offender

convicted of capital murder and sentenced to life without parole. ECF No. 17-

1 at 17. Merillat testified that a person convicted of capital murder, but

receiving less than a death sentence, would enter general population at a G-3

status. 72 RR 209. What is more, the classification procedure sheet shows that

a G-3 inmate will be eligible for (1) contact visits with immediate family

members; (2) recreation time; (3) jobs; and (4) education programs—among

other things. ECF No. 17-1 at 17. This mirrors Merillat’s testimony. See 72 RR

209–211.

                                      157
      Above all, even assuming the portions of Merillat’s testimony Rubio

points to were false and the State knew it, Rubio fails to show a reasonable

likelihood that the testimony affected the jury’s verdict. United States v. Agurs,

427 U.S. 97, 103 (1976), holding modified by Bagley, 473 U.S at 667. Indeed,

Rubio does not appear to challenge the parts of Merillat’s testimony stating

generally that murders and assaults occur in prison, that inmates have access

to weapons in prison, that inmates have access to drugs, and alcohol in prison,

and that G-3 classified inmates will have an opportunity to commit violent acts

and have access to victims. Pet. at 149–50. Still, even setting aside all of

Merillat’s testimony, as mentioned previously in this pleading, the State’s

future dangerousness evidence was compelling.

      For instance, at this point in the proceedings, the jury had heard

extensively about the brutality of Rubio’s crime—rejecting his insanity defense

and finding him guilty of four counts of capital murder for asphyxiating,

stabbing, and decapitating three young children. See Miller v. Johnson, 200

F.3d 274, 286 (5th Cir. 2000) (Under Texas law, “the facts of the crime alone,

if severe enough, can be sufficient to support the affirmative finding to the

special issue.”). Beyond that, all Rubio’s attached evidence challenging

Merillat’s testimony pales in comparison to—and fails to rebut—the abundant

punishment evidence the jury heard, which included: Rubio’s general lack of

remorse for the crime, his prior criminal record and criminal conduct, as well

                                       158
as his disruptive behavior during his first stay on death row—where despite

the security strictures, he possessed drugs, set multiple fires, and took over the

slot in his cell door. See generally Facts Relating to Punishment (A)(1)–(6);

Statement of Facts.

      Thus, even if Merillat’s testimony was false, Rubio fails to make the

requisite showing of materiality. Giglio, 405 U.S. at 153–54. In like manner,

Rubio’s claim that trial counsel were ineffective for failing to challenge

Merillat’s false testimony does not entitle him to relief. Pet. at 158–59. Trial

counsel were not deficient for failing to challenge testimony that was not false.

And even assuming they were deficient in that regard, Rubio is unable to show

he was prejudiced by such, given all the aggravating factors, and punishment

evidence presented.

      On that basis, these claims fail on the merits in addition to being

unexhausted and procedurally defaulted.

                  4. Rubio’s Brady claim fails because he cannot show
                     suppression or materiality. (Claim 9)

      Relatedly, Rubio claims that the State “suppressed” Merillat’s “false”

testimony in Velez. Pet. at 155. Specifically, he claims that even though the

CCA had not issued its opinion in Velez at the time Merillat testified at Rubio’s

trial, the State should have disclosed to Rubio that Merillat’s testimony in that

case was incorrect because the CCDA’s office were the prosecutors in Velez.


                                       159
Pet. at 155–56. ‘“Brady and its progeny permit the government to make

information within its control available for inspection by the defense, and

impose no additional duty on the prosecution team members to ferret out any

potentially defense-favorable information from materials that are so

disclosed.’” Megas v. Quarterman, 281 F. App’x 330, 334 (5th Cir. 2008)

(unpublished) (quoting United States v. Pelullo, 399 F.3d 197, 212 (3d Cir.

2005)). The State did just that when they disclosed to Rubio’s trial counsel that

Merillat’s incorrect testimony in Estrada might be impeachment evidence.

ECF No. 17-1 at 20–24; 72 RR 178–81. 63 See Dvorin, 817 F.3d at 450

(“[E]vidence is not suppressed if the defendant knows or should know of the

essential facts that would enable him to take advantage of it.”) (quoting United

States v. Skilling, 554 F.3d 529, 575 (5th Cir. 2009)).

      Here, Rubio does no more than speculate that the State actually knew

about Merillat’s incorrect testimony in Velez, and actively suppressed such

information. For instance, Rubio’s trial occurred before the CCA concluded

Merillat’s testimony in Velez was false, a fact Rubio acknowledges. Pet. at 150–

51; see also United States v. Tadros, 310 F.3d 999, 1005 (7th Cir. 2002) (holding

that while the Brady rule requires the government to turn over favorable




63 This was despite the fact that Estrada was a published decision and equally
accessible to trial counsel.

                                      160
information that it knows about, it does not require the government to seek

out such information like a “private investigator and valet. . . gathering

evidence and delivering it to opposing counsel.”). Even more, the testimony

from Merillat that Rubio complains of was not hidden, but in a publicly-

available trial transcript, obtainable with due diligence. 64 See Kutzner, 303

F.3d 333, 336; cf. U.S. v. Delgado, 350 F.3d 520, 527 (6th Cir. 2003) (since

“records of public court proceedings” and “transcripts of . . . trial testimony”

were available to the defense from “sources other than the prosecution,” Brady

does not apply). And even in noting the incorrect nature of Merillat’s testimony

in Velez, the CCA did not definitively conclude that the State actively knew

about it but that they “knew or should have known” that Merillat’s testimony

was wrong. Velez, 2012 WL 2130890, at *32 (emphasis added); see also Kutzner,

303 F.3d at 336 (“Brady applies only to ‘the discovery, after trial[,] of

information which had been known to the prosecution but unknown to the

defense.’”) (quoting Agurs, 427 U.S. at 103) (emphasis added). Thus, Rubio fails

to definitively show that the State suppressed impeachment evidence relating

to Merillat’s false testimony in Velez. See Medellin v. Dretke, 371 F.3d 270, 281




64Velez was convicted in 2008, two years before Rubio was convicted and sentenced
in the present case. Velez, 2012 WL 2130890, at *1.

                                      161
(5th Cir. 2004) (“An applicant’s speculation about the suppression of

exculpatory evidence is an insufficient basis to support a Brady claim.”).

      Additionally, Rubio claims that such evidence would have had material

impeachment value because had the jury learned of Merillat’s incorrect

testimony in Velez, it would have shown a “pattern that would have

significantly degraded Merillat’s credibility.” Pet. at 146. But even assuming

Merillat’s testimony in Velez was suppressed by the State, Rubio fails to show

a “reasonable probability” that, had this evidence been disclosed to the defense,

the result of the proceeding would have been different. Bagley, 473 U.S. at 684.

      “The materiality of Brady material depends almost entirely on the value

of the evidence relative to the other evidence mustered by the [S]tate.” Rocha

v. Thaler, 619 F.3d 387, 396 (5th Cir.), clarified on denial of reconsideration,

626 F.3d 815 (5th Cir. 2010) (quoting United States v. Sipe, 388 F.3d 471, 478

(5th Cir. 2004)). “If the evidence provides only incremental impeachment

value, it does not rise to the level of Brady materiality.” Miller v. Dretke, 431

F.3d 241, 251 (5th Cir. 2005); see also Murphy v. Davis, 901 F.3d 578, 598 (5th

Cir. 2018), cert. denied, 139 S. Ct. 1263 (2019).

      Here, Merillat’s testimony in Velez would have been of marginal value to

the defense, and cumulative of what was already presented. See Miller, 431

F.3d at 251. Indeed, as mentioned above, Merillat’s incorrect testimony in

Estrada was disclosed to the defense. ECF No. 17-1 at 20–24; 72 RR 178–81

                                       162
Further, the State elicited testimony from Merillat regarding the “bad

information” he gave in that case. 72 RR 198. And on cross-examination,

Merillat admitted that his descriptions of the classification system in Estrada

was “absolutely wrong,” and that he had described the classifications as “being

more lenient” than they were. 72 RR 235. Thus, even if trial counsel “could

have used [Merillat’s false testimony in Velez] in its cross-examination . . . it

would not have significantly added to the impeachment ammunition that

[Rubio’s] counsel already had.” Cobb v. Thaler, 682 F.3d 364, 380 (5th Cir.

2012). Even more, it would not have proven to be very potent impeachment

material, as when asked about it, Merillat likely would have testified—as he

did when asked about Estrada—that any incorrect testimony in Velez was not

done so intentionally. 72 RR 198.

      Finally, as explained above, and throughout this pleading, the State put

on significant evidence outside of Merillat’s testimony that Rubio was a future

danger. 65 See generally Facts Relating to Punishment (A)(1)–(6); Statement of.

Facts. In the end, just as Rubio fails to prove materiality under Napue, so too



65 Indeed, even assuming Merillat’s testimony was false, the amount of future
dangerous evidence presented in Rubio’s trial provides perhaps the clearest contrast
between Velez and Rubio’s case regarding materiality. Unlike the evidence presented
in Rubio’s trial, in Velez, the State’s case was “circumstantial.” Velez, 2012 WL
2130890, at *33. Further, the State “presented no psychiatric evidence that [Velez
presented] a future danger, nor did it attempt to rebut the defense’s psychiatric
evidence that [Velez] would not be a danger in the future.”). Velez, 2012 WL 2130890,
at *33; cf. 73 RR 93–116.
                                        163
does he fail to prove it under Brady. Bagley, 473 U.S. at 682; Coulson v.

Johnson, 273 F.3d 393, 2001 WL 1013186, at *13 (5th Cir. 2001) (unpublished

per curium opinion) (“Because we have already determined that [Petitioner’s]

false-evidence claim does not meet the less onerous Giglio materiality

standard, it ‘necessarily follows’ that his Brady claim is similarly doomed.”)

(quoting United States v. Anderson, 574 F.2d 1347, 1356 (5th Cir. 1978)).

      All in all, in addition to being unexhausted and procedurally defaulted,

this claim should be denied on the merits.

                                CONCLUSION

      Based on the foregoing, the Director respectfully requests that this Court

deny Rubio’s petition for a writ of habeas corpus and all other relief requested

therein. Furthermore, because the resolution of Rubio’s claims is not debatable

among jurists of reason, the Court should deny a certificate of appealability.

See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (explaining that

the district court has the power to sua sponte deny a certificate of appealability

without prior briefing and argument by counsel).



                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         JEFFREY C. MATEER
                                         First Assistant Attorney General

                                       164
                       MARK PENLEY
                       Deputy Attorney General for Criminal
                       Justice

                       EDWARD L. MARSHALL
                       Chief, Criminal Appeals Division

                       /s/ Garrett Greene
                       GARRETT GREENE*
* Counsel of Record    Assistant Attorney General
                       State Bar No. 24096217
                       Southern District ID No. 3241871

                       P. O. Box 12548, Capitol Station
                       Austin, Texas 78711
                       (512) 936-1400
                       (512) 936-1280 (Facsimile)
                       Email: garrett.greene@oag.texas.gov

                       ATTORNEYS FOR RESPONDENT




                      165
                       CERTIFICATE OF SERVICE

      I hereby certify that, June 17, 2020, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, Southern

District of Texas, using the electronic case filing system. The electronic case

filing system sent a “Notice of Electronic Filing” to the following counsel of

record

Jessica Graf
Assistant Federal Public Defender
Office of the Federal Public Defender
Northern District of Texas
525 S. Griffin St., Ste. 629
Dallas, TX 75202
jessica_graf@fd.org

&

Lee Kovarsky
Phillips Black, Inc.
P.O. Box 8745
Saint Louis, MO 63101
l.kovarsky@phillipsblack.org

                                              /s/ Garrett Greene
                                              GARRETT GREENE
                                              Assistant Attorney General




                                        166
167
